Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 1 of 115 PageID #:295323




                    EXHIBIT C
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 2 of 115 PageID #:295324




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS




  IN RE BROILER CHICKEN ANTITRUST                   Case No. 1:16-cv-08637
  LITIGATION
  This Document Relates To: All Actions             The Honorable Thomas M. Durkin




              RESPONSES AND OBJECTIONS OF DEFENDANT
         PILGRIM’S PRIDE CORPORATION TO RESTAURANT DAPS’
  REQUESTS FOR PRODUCTION OF DOCUMENTS TO PRODUCER DEFENDANTS

        Pursuant to Federal Rules of Civil Procedure 26 and 34 and prior agreements of the

 parties and Orders of the Court in this litigation, Defendant Pilgrim’s Pride Corporation

 (“Pilgrim’s” or the “Company”) hereby provides its Responses and Objections to Restaurant

 DAPs’ Requests for Production of Documents to Producer Defendants dated January 15, 2021

 (the “Requests”). These Responses and Objections are based upon information presently known

 to Pilgrim’s. Pilgrim’s reserves the right to amend, modify, or supplement these objections and

 responses.

                                 PRELIMINARY STATEMENT

        1.      Pilgrim’s objects to the Definitions to the extent that they purport to extend

 beyond a reasonable scope and/or their natural meaning. Pilgrim’s interprets the Requests

 reasonably and in good faith in accordance with common English usage, as supplemented by its

 understanding of the common meanings of terms in the Broiler chicken industry, and as provided

 in the Federal Rules of Civil Procedure.
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 3 of 115 PageID #:295325




        2.      Pilgrim’s stands on its previously stated objections to the definitions of “You,”

 “Your”,” and Defendant, which are incorporated by reference.

                         SPECIFIC RESPONSES AND OBJECTIONS

    1. All Documents reflecting Defendants’ pricing for Restaurant DAPs’ purchases of
       Broiler chicken, including Defendants’ explanations and presentations concerning
       pricing of Broiler chicken.

        Response: Pilgrim’s objects to this Request as overly broad, unduly burdensome, and

 not proportional to the needs of this case because it seeks “all” documents. Pilgrim’s further

 objects to the phrase “explanations and presentations concerning pricing of Broiler chicken” as

 vague and ambiguous. Pilgrim’s also objects to this Request to the extent it seeks the production

 of documents protected from disclosure by the attorney-client privilege, work-product doctrine,

 or other applicable privilege. Moreover, as the Court’s December 22, 2017 Order states, “the

 parties have agreed that, as a general matter, the appropriate time period for discovery in this

 case is January 1, 2007 through September 2, 2016” (the “Documents Relevant Time Period”)

 Dkt. 580 at 3 (citing Dkt. 459 at 12). Pilgrim’s objects to this Request as seeking documents

 outside the Documents Relevant Time Period. Pilgrim’s further objects to this Request to the

 extent it seeks discovery related to any “bid-rigging claim” which the Court has ordered “stayed

 until the supply reduction and Georgia Dock claims are resolved.” See Dkt. 3835.

        The parties have already negotiated and agreed on Pilgrim’s’ offer of production pursuant

 to All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants. See, e.g.,

 Amended Responses and Objections of Defendant Pilgrim’s Pride Corporation to All Plaintiffs’

 First Set of Requests for Production of Documents to All Defendants. This Request is duplicative

 of Requests 11 and 12 in All Plaintiffs’ First Set of Requests for Production of Documents to All

 Defendants, except that this Request seeks more than three years of documents and data outside


                                                  2
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 4 of 115 PageID #:295326




 of the Documents Relevant Time Period. Restaurant DAPs have not shown good cause as to why

 the parties’ agreements, including the Documents Relevant Time Period, should be altered at this

 late stage of the litigation. Expanding the Documents Relevant Time Period as Restaurant DAPs

 propose here would require Pilgrim’s to collect and review vast amounts of new

 documents―doing so would be incredibly time-consuming and expensive, and is not necessary

 or proportional to the needs of this case.

        This Request seeks discovery that is duplicative and outside the Documents Relevant

 Time Period. Pilgrim’s has fulfilled its production obligations with respect to this Request

 consistent with the parties’ agreements and the Court’s orders. To the extent this request

 purports to seek documents and information related to bid rigging claims or allegations, that

 discovery is stayed by Court order. Pilgrim’s declines to make any further production in

 response to this Request.

    2. All Documents reflecting Communications between You and Restaurant DAPs
       regarding Defendants’ pricing for Restaurant DAPs purchases of Broiler chicken,
       including Defendants’ explanations and presentations concerning pricing of Broiler
       chicken.

        Response: Pilgrim’s objects to this Request as overly broad and unduly burdensome,

 and not proportional to the needs of the case because it seeks “all” documents reflecting

 communications. Pilgrim’s further objects to the phrase “explanations and presentations

 concerning pricing of Broiler chicken” as vague and ambiguous. Pilgrim’s also objects to this

 Request to the extent it seeks the production of documents protected from disclosure by the

 attorney-client privilege, work-product doctrine, or other applicable privilege. Pilgrim’s further

 objects to this Request as duplicative of other Requests for Production.

        Moreover, as the Court’s December 22, 2017 Order states, “the parties have agreed that,

 as a general matter, the appropriate time period for discovery in this case is January 1, 2007

                                                  3
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 5 of 115 PageID #:295327




 through September 2, 2016” (the “Documents Relevant Time Period”) Dkt. 580 at 3 (citing Dkt.

 459 at 12). Pilgrim’s objects to this Request as seeking documents outside the Documents

 Relevant Time Period. Pilgrim’s further objects to this Request to the extent it seeks discovery

 related to any “bid-rigging claim” which the Court has ordered “stayed until the supply reduction

 and Georgia Dock claims are resolved.” See Dkt. 3835.

        The parties have already negotiated and agreed on Pilgrim’s’ offer of production pursuant

 to All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants. See, e.g.,

 Amended Responses and Objections of Defendant Pilgrim’s Pride Corporation to All Plaintiffs’

 First Set of Requests for Production of Documents to All Defendants. This Request is

 duplicative of Requests 11 and 12 in All Plaintiffs’ First Set of Requests for Production of

 Documents to All Defendants, except that this Request seeks more than three years of documents

 outside of the Documents Relevant Time Period. Restaurant DAPs have not shown good cause

 as to why the parties’ agreements, including the Documents Relevant Time Period, should be

 altered at this late stage of the litigation. Expanding the Documents Relevant Time Period as

 Restaurant DAPs propose here would require Pilgrim’s to collect and review vast amounts of

 new documents―doing so would be incredibly time-consuming and expensive, and is not

 necessary or proportional to the needs of this case.

        This Request seeks discovery that is duplicative and outside the Documents Relevant

 Time Period. Pilgrim’s has fulfilled its production obligations with respect to this Request

 consistent with the parties’ agreements and the Court’s orders. To the extent this request

 purports to seek documents and information related to bid rigging claims or allegations, that

 discovery is stayed by Court order. Pilgrim’s declines to make any further production in

 response to this Request.



                                                  4
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 6 of 115 PageID #:295328




    3. All Documents reflecting Communications between You and Restaurant DAPs
       regarding supply of Broiler chicken.

        Response: Pilgrim’s objects to this Request as overly broad, unduly burdensome, and

 not proportional to the needs of this case because it seeks “all” documents reflecting

 communications. Pilgrim’s also objects to this Request to the extent it seeks the production of

 documents protected from disclosure by the attorney-client privilege, work-product doctrine, or

 other applicable privilege. Pilgrim’s further objects to this Request as duplicative of other

 Requests for Production.

        Moreover, as the Court’s December 22, 2017 Order states, “the parties have agreed that,

 as a general matter, the appropriate time period for discovery in this case is January 1, 2007

 through September 2, 2016” (the “Documents Relevant Time Period”) Dkt. 580 at 3 (citing Dkt.

 459 at 12). Pilgrim’s objects to this Request as seeking documents outside the Documents

 Relevant Time Period. Pilgrim’s further objects to this Request to the extent it seeks discovery

 related to any “bid-rigging claim” which the Court has ordered “stayed until the supply reduction

 and Georgia Dock claims are resolved.” See Dkt. 3835.

        The parties have already negotiated and agreed on Pilgrim’s’ offer of production pursuant

 to All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants. See, e.g.,

 Amended Responses and Objections of Defendant Pilgrim’s Pride Corporation to All Plaintiffs’

 First Set of Requests for Production of Documents to All Defendants. This Request is similar to

 Requests 14, 17, 21, 23, 24, 27, 28, 29, 46, and 49 in All Plaintiffs’ First Set of Requests for

 Production of Documents to All Defendants, except that this Request seeks more than three years

 of documents outside of the Documents Relevant Time Period. Restaurant DAPs have not

 shown good cause as to why the parties’ agreements, including the Documents Relevant Time

 Period, should be altered at this late stage of the litigation. Expanding the Documents Relevant

                                                   5
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 7 of 115 PageID #:295329




 Time Period as Restaurant DAPs propose here would require Pilgrim’s to collect and review vast

 amounts of new documents―doing so would be incredibly time-consuming and expensive, and

 is not necessary or proportional to the needs of this case.

        This Request seeks discovery that is duplicative and outside the Documents Relevant

 Time Period. Pilgrim’s has fulfilled its production obligations with respect to this Request

 consistent with the parties’ agreements and the Court’s orders. To the extent this request

 purports to seek documents and information related to bid rigging claims or allegations, that

 discovery is stayed by Court order. Pilgrim’s declines to make any further production in

 response to this Request.

    4. All Documents reflecting contract negotiations and contractual terms for sales of
       Broiler chicken by Defendants to Restaurant DAPs.

        Response: Pilgrim’s objects to this Request as overly broad, unduly burdensome, and

 not proportional to the needs of this case because it seeks “all” documents. Pilgrim’s also

 objects to this Request to the extent it seeks the production of documents protected from

 disclosure by the attorney-client privilege, work-product doctrine, or other applicable privilege.

        Moreover, as the Court’s December 22, 2017 Order states, “the parties have agreed that,

 as a general matter, the appropriate time period for discovery in this case is January 1, 2007

 through September 2, 2016” (the “Documents Relevant Time Period”) Dkt. 580 at 3 (citing Dkt.

 459 at 12). Pilgrim’s objects to this Request for production as seeking documents outside the

 Documents Relevant Time Period. Pilgrim’s further objects to this Request to the extent it seeks

 discovery related to any “bid-rigging claim” which the Court has ordered “stayed until the supply

 reduction and Georgia Dock claims are resolved.” See Dkt. 3835.

        The parties have already negotiated and agreed on Pilgrim’s’ offer of production pursuant

 to All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants. See, e.g.,

                                                   6
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 8 of 115 PageID #:295330




 Amended Responses and Objections of Defendant Pilgrim’s Pride Corporation to All Plaintiffs’

 First Set of Requests for Production of Documents to All Defendants. This Request is similar to

 Requests 40 and 42 in All Plaintiffs’ First Set of Requests for Production of Documents to All

 Defendants, Request 1 in All Plaintiffs’ Third Set of Requests for Production of Documents to

 Broiler Integrator Defendants, and Request 1 in All Plaintiffs’ Fifth Set of Requests for

 Production of Documents to All Defendants, except that this Request seeks more than three years

 of documents outside of the Documents Relevant Time Period. Restaurant DAPs have not shown

 good cause as to why the parties’ agreements, including the Documents Relevant Time Period,

 should be altered at this late stage of the litigation. Expanding the Documents Relevant Time

 Period as Restaurant DAPs propose here would require Pilgrim’s to collect and review vast

 amounts of new documents―doing so would be incredibly time-consuming and expensive, and

 is not necessary or proportional to the needs of this case.

        This Request seeks discovery that is duplicative and outside the Documents Relevant

 Time Period. Pilgrim’s has fulfilled its production obligations with respect to this Request

 consistent with the parties’ agreements and the Court’s orders. To the extent this request

 purports to seek documents and information related to bid rigging claims or allegations, that

 discovery is stayed by Court order. Pilgrim’s declines to make any further production in

 response to this Request.

    5. All Documents reflecting Communications between You and Restaurant DAPs
       regarding contract negotiations and contractual terms for sales of Broiler chicken by
       Defendants to Restaurant DAPs.

        Response: Pilgrim’s objects to this Request as overly broad, unduly burdensome, and

 not proportional to the needs of this case because it seeks “all” documents reflecting

 communications. Pilgrim’s also objects to this Request to the extent it seeks the production of



                                                   7
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 9 of 115 PageID #:295331




 documents protected from disclosure by the attorney-client privilege, work-product doctrine, or

 other applicable privilege.

        Moreover, as the Court’s December 22, 2017 Order states, “the parties have agreed that,

 as a general matter, the appropriate time period for discovery in this case is January 1, 2007

 through September 2, 2016” (the “Documents Relevant Time Period”) Dkt. 580 at 3 (citing Dkt.

 459 at 12). Pilgrim’s objects to this Request as seeking documents outside the Documents

 Relevant Time Period. Pilgrim’s further objects to this Request to the extent it seeks discovery

 related to any “bid-rigging claim” which the Court has ordered “stayed until the supply reduction

 and Georgia Dock claims are resolved.” See Dkt. 3835.

        The parties have already negotiated and agreed on Pilgrim’s’ offer of production pursuant

 to All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants. See, e.g.,

 Amended Responses and Objections of Defendant Pilgrim’s Pride Corporation to All Plaintiffs’

 First Set of Requests for Production of Documents to All Defendants. This Request is similar to

 Requests 40 and 42 in All Plaintiffs’ First Set of Requests for Production of Documents to All

 Defendants, Request 1 in All Plaintiffs’ Third Set of Requests for Production of Documents to

 Broiler Integrator Defendants, and Request 1 in All Plaintiffs’ Fifth Set of Requests for

 Production of Documents to All Defendants, except that this Request seeks more than three years

 of documents outside of the Documents Relevant Time Period. Restaurant DAPs have not shown

 good cause as to why the parties’ agreements, including the Documents Relevant Time Period,

 should be altered at this late stage of the litigation. Expanding the Documents Relevant Time

 Period as Restaurant DAPs propose here would require Pilgrim’s to collect and review vast

 amounts of new documents―doing so would be incredibly time-consuming and expensive, and

 is not necessary or proportional to the needs of this case.



                                                   8
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 10 of 115 PageID #:295332




        This Request seeks discovery that is duplicative and outside the Documents Relevant

 Time Period. Pilgrim’s has fulfilled its production obligations with respect to this Request

 consistent with the parties’ agreements and the Court’s orders. To the extent this request

 purports to seek documents and information related to bid rigging claims or allegations, that

 discovery is stayed by Court order. Pilgrim’s declines to make any further production in

 response to this Request.




                                                 9
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 11 of 115 PageID #:295333




  Dated: February 16, 2021                    Respectfully submitted,

                                              WEIL GOTSHAL & MANGES LLP

                                              By: /s/ Carrie C. Mahan
                                              Carrie C. Mahan (#459802)
                                              Christopher J. Abbott (#1014487)
                                              2001 M Street N.W., Ste. 600
                                              Washington, D.C. 20036
                                              Telephone: (202) 682-7000
                                              Facsimile: (202) 857-0940
                                              carrie.mahan@weil.com
                                              christopher.abbott@weil.com

                                              Jessica L. Falk (#4763686)
                                              767 Fifth Avenue
                                              New York, NY 10153
                                              Telephone: 212-310-8000
                                              Facsimile: 212-310-8007
                                              jessica.falk@weil.com

                                              EIMER STAHL LLP

                                              Michael L. McCluggage (#01820966)
                                              224 South Michigan Avenue, Ste. 1100
                                              Chicago, IL 60604
                                              Telephone: (312) 660-7665
                                              Facsimile: (312) 692-1718
                                              mmccluggage@eimerstahl.com

                                              Attorneys for Defendant Pilgrim’s Pride
                                              Corporation




                                         10
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 12 of 115 PageID #:295334




                                CERTIFICATE OF SERVICE

         I, Carrie C. Mahan, depose and state that I have served a copy of Responses and
 Objections of Defendants Pilgrim’s Pride Corporation to Restaurant DAPs’ Requests for
 Production of Documents to Producer Defendants was served by electronic mail on the counsel
 listed below.
                                                                            /s/ Carrie C. Mahan
                                      Counsel for Plaintiffs

                 Class                          Contact                           E‐mail
  DPPs                                 W. Joseph Bruckner        wjbruckner@locklaw.com
                                       Brian D. Clark            bdclark@locklaw.com
                                       Simeon A. Morbey          samorbey@locklaw.com
                                       Elizabeth M. Sipe         emsipe@locklaw.com
                                       Bruce L. Simon            bsimon@pswlaw.com
                                       Daniel L. Warshaw         dwarshaw@pswlaw.com
                                       Neil Swartzberg           nswartzberg@pswlaw.com
                                       Clifford H. Pearson       cpearson@pswlaw.com
                                       Michael H. Pearson        mpearson@pswlaw.com
                                       Bobby Pouya               bpouya@pswlaw.com
                                       Thomas Nolan              tnolan@pswlaw.com
                                       Ellowene Grant            egrant@pswlaw.com
                                       Steven Hart               shart@hmelegal.com
                                       Brian Eldridge            beldridge@hmelegal.com
                                       Kyle Pozan                kpozan@hmelegal.com
                                       John Marrese              jmarrese@hmelegal.com
  CIIPPs                               Daniel E. Gustafson       dgustafson@gustafsongluek.com
                                       Daniel C. Hedlund         dhedlund@gustafsongluek.com
                                       Michelle J. Looby         mlooby@gustafsongluek.com
                                       Joshua R. Rissman         jrissman@gustafsongluek.com
                                       Brittany N. Resch         bresch@gustafsongluek.com
                                       Jamie L. Holzer           jholzer@gustafsongluek.com
                                       Ling Wang                 lwang@gustafsongluek.com
                                       Joseph W. Cotchett        jcotchett@cpmlegal.com
                                       Adam J. Zapala            azapala@cpmlegal.com
                                       Tamarah P. Prevost        tprevost@cpmlegal.com
                                       Alex Barnett              abarnett@cpmlegal.com
                                       Jaclyn Verducci           jverducci@cpmlegal.com
                                       Carlo Lipson              clipson@cpmlegal.com
                                       Michael Caylao            mcaylao@cpmlegal.com
                                       Joseph Alioto, Jr.        jalioto@cpmlegal.com
                                       Samantha Fong             sfong@cpmlegal.com
                                       James Dallal              jdallal@cpmlegal.com

                                               11
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 13 of 115 PageID #:295335




                                        Kenneth A. Wexler     kaw@wexlerwallace.com
                                        Edward A. Wallace     eaw@wexlerwallace.com
                                        Michelle Perkovic     mp@wexlerwallace.com
                                        Melinda Morales       mjm@wexlerwallace.com
  EUCPs                                 Steve W. Berman       steve@hbsslaw.com
                                        Jason Zweig           jasonz@hbsslaw.com
                                        Rio Pierce            riop@hbsslaw.com
                                        Shana Scarlett        shanas@hbsslaw.com
                                        Kit A. Pierson        kpierson@cohenmilstein.com
                                        Brent W. Johnson      bjohnson@cohenmilstein.com
                                        Carol V. Gilden       cgilden@cohenmilstein.com
                                        Daniel H. Silverman   dsilverman@cohenmilstein.com
                                        Alison Deich          adeich@cohenmilstein.com
                                        Benjamin Brown        bbrown@cohenmilstein.com
                                        Breanna Van Engelen   breannav@hbsslaw.com
                                        Ben Siegel            bens@hbsslaw.com
  Direct Action Plaintiffs Affiliated
  Foods, ALEX LEE, INC., MERCHANTS
  DISTRIBUTORS, LLC, ASSOCIATED
  GROCERS OF NEW ENGLAND, INC.,
  BIG Y FOODS, INC., FAREWAY
  STORES, INC., PIGGLY WIGGLY
  ALABAMA DISTRIBUTING CO., INC.
  and WOODMAN’S FOOD MARKET,
  INC.                                  Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                        Robert N. Kaplan      rkaplan@kaplanfox.com
                                        Matthew P. McCahill   mmccahill@kaplanfox.com
                                        Johnny K. Merritt     jmerritt@legalstrategy.com
                                        Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                        Solomon B. Cera       scera@cerallp.com
                                        Jeffrey P. Campisi    jcampisi@kaplanfox.com
                                        Mandrika Moonsammy    mmoonsammy@kaplanfox.com
                                        Elizabeth Black       eblack@hsblawfirm.com
                                        Mary Eldridge         meldridge@hsblawfirm.com
                                        C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs
  Winn‐Dixie Stores & Bi‐Lo Holdings    Patrick J. Ahern      patrick.ahern@ahernandassociatespc.com
                                        Theodore B. Bell      theo.bell@ahernandassociatespc.com
                                        Liana Alston          liana.alston@ahernandassociatespc.com
  Direct Action Plaintiff
  Sysco Corporation                     Scott E. Gant         sgant@bsfllp.com
                                        Jonathan M. Shaw      jshaw@bsfllp.com
                                        Colleen Harrison      charrison@bsfllp.com


                                                 12
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 14 of 115 PageID #:295336




                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiff
  US Foods, Inc.                         Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiffs
  Campbell Soup Company; Campbell
  Soup Supply Company, L.L.C.; Pacific
  Foods of Oregon                        Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiff
  Target Corporation                     Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiffs
  John Soules Foods, Inc., John Soules
  Acqusitions LLC                        Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiffs The Kroger
  Co., Hy‐Vee Inc., & Albertsons
  Companies Inc.                         Bill Blechman      wjb@knpa.com
                                         Doug Patton        dpatton@knpa.com
                                         Sam Randall        srandall@knpa.com
                                         Brandon Floch      bfloch@knpa.com




                                                 13
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 15 of 115 PageID #:295337




  Direct Action Plaintiffs Associated
  Grocers of the South, Inc.; Meijer,
  Inc.; Meijer Distribution, Inc.; OSI
  Restaurant Partners, LLC; Publix
  Super Markets, Inc.; Supervalu Inc.;
  & Wakefern Food Corp.                     Paul Slater                 PES@Sperling‐law.com
                                            Joseph Vanek                jvanek@sperling‐law.com
                                            David Germaine              dgermaine@sperling‐law.com
                                            John Bjork                  jbjork@sperling‐law.com
                                            Martin Amaro                MAmaro@sperling‐law.com
                                            Phil Cramer                 pcramer@srvhlaw.com
                                            Ryan Holt                   RHolt@srvhlaw.com
                                            Stacie Beishuizen           sbeishuizen@srvhlaw.com
                                            Jerry Santangelo            jsantangelo@sperling‐law.com
  Direct Action Plaintiff Jetro Holdings,
  LLC                                       Philip J. Iovieno           philip.iovieno@cwt.com
                                            Anne M. Nardacci            anardacci@bsfllp.com
                                            Mark A. Singer              mark.singer@cwt.com
                                            Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiffs Ahold
  Delhaize USA, Inc.; Aldi, Inc.; Chick‐
  fil‐A, Inc.                               Ryan Phair                  rphair@huntonak.com
                                            Jack Martin                 martinj@huntonak.com
                                            Craig Lee                   craiglee@huntonak.com
                                            Matthew Calvert             mcalvert@huntonak.com
                                            Neil Gilman                 ngilman@huntonak.com
                                            Emily Bolles                ebolles@huntonak.com
                                            Chris Brewer                brewerc@huntonak.com
                                            Meredith Malcolm            mmalcolm@huntonak.com
                                            Julie Porter                porter@spplawyers.com
  Direct Action Plaintiff BJ's
  Warehouse Club, Inc.                      Philip J. Iovieno           philip.iovieno@cwt.com
                                            Anne M. Nardacci            anardacci@bsfllp.com
                                            Mark A. Singer              mark.singer@cwt.com
                                            Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff Maximum
  Quality Foods, Inc.                       Philip J. Iovieno           philip.iovieno@cwt.com
                                            Anne M. Nardacci            anardacci@bsfllp.com
                                            Mark A. Singer              mark.singer@cwt.com
                                            Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff PJ Food
  Service, Inc.                             Philip J. Iovieno           philip.iovieno@cwt.com
                                            Anne M. Nardacci            anardacci@bsfllp.com
                                            Mark A. Singer              mark.singer@cwt.com


                                                     14
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 16 of 115 PageID #:295338




                                       Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff Hooters of
  America, LLC                         David Esau                  desau@carltonfields.com
                                       Kristin Gore                kgore@carltonfields.com
                                       Amanda Jesteadt             ajesteadt@carltonfields.com
                                       Stephen Cohen               scohen@carltonfields.com
                                       Casey McGowan               CMcGowan@carltonfields.com
                                       Amy Bowers                  ABowers@carltonfields.com
                                       Scott Menger                SMenger@carltonfields.com
                                       Garth Yearick               gyearick@carltonfields.com
                                       Joseph Vanek                jvanek@sperling‐law.com
                                       Michael Dickler             mdickler@sperling‐law.com
  Direct Action Plaintiffs ANAHEIM
  WINGS, LLC, d/b/a Hooters of
  Anaheim; GASLAMP WINGS, LLC,
  previously d/b/a Hooters of San
  Diego; MISSION VALLEY WINGS, LLC,
  d/b/a Hooters of Mission Valley;
  OCEANSIDE WINGS, LLC, previously
  d/b/a Hooters of Oceanside; COSTA
  MESA WINGS, LLC, d/b/a Hooters of
  Costa Mesa; RANCHO BERNARDO
  WINGS, LLC, d/b/a Hooters of San
                                       David Esau
  Marcos; ONTARIO WINGS, LLC, d/b/a
  Hooters of Ontario; HOLLYWOOD
  WINGS, LLC, d/b/a Hooters of
  Hollywood; SOUTH GATE WINGS,
  LLC, d/b/a Hooters of South Gate;
  WINGS OVER LONG BEACH, LLC,
  d/b/a Hooters of Long Beach;
  BONITA PLAZA WINGS, LLC, d/b/a
  Hooters of Plaza Bonita; and
  DOWNTOWN WINGS, LLC, previously
  d/b/a Hooters of Downtown LA                                     desau@carltonfields.com
                                       Kristin Gore                kgore@carltonfields.com
                                       Amanda Jesteadt             ajesteadt@carltonfields.com
                                       Stephen Cohen               scohen@carltonfields.com
                                       Casey McGowan               CMcGowan@carltonfields.com
                                       Amy Bowers                  ABowers@carltonfields.com
                                       Scott Menger                SMenger@carltonfields.com
                                       Garth Yearick               gyearick@carltonfields.com
                                       Joseph Vanek                jvanek@sperling‐law.com
                                       Michael Dickler             mdickler@sperling‐law.com




                                                15
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 17 of 115 PageID #:295339




  Direct Action Plaintiffs RESTAURANTS
  OF AMERICA, INC; LTP
  MANAGEMENT GROUP, INC.;
                                        David Esau
  GIBSON, GRECO & WOOD, LTD.; and
  HOOTERS MANAGEMENT
  CORPORATION                                                       desau@carltonfields.com
                                        Kristin Gore                kgore@carltonfields.com
                                        Amanda Jesteadt             ajesteadt@carltonfields.com
                                        Stephen Cohen               scohen@carltonfields.com
                                        Casey McGowan               CMcGowan@carltonfields.com
                                        Amy Bowers                  ABowers@carltonfields.com
                                        Scott Menger                SMenger@carltonfields.com
                                        Garth Yearick               gyearick@carltonfields.com
                                        Joseph Vanek                jvanek@sperling‐law.com
                                        Michael Dickler             mdickler@sperling‐law.com
  Direct Action Plaintiffs Sherwood
  Food Distributors, L.L.C.; Harvest
  Meat Company, Inc.; Western Boxed
  Meat Distributors, Inc.; and Hamilton
  Meat, LLC                             Philip J. Iovieno           philip.iovieno@cwt.com
                                        Anne M. Nardacci            anardacci@bsfllp.com
                                        Mark A. Singer              mark.singer@cwt.com
                                        Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff Darden
  Restaurants, Inc.                     Philip J. Iovieno           philip.iovieno@cwt.com
                                        Anne M. Nardacci            anardacci@bsfllp.com
                                        Mark A. Singer              mark.singer@cwt.com
                                        Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff QUIRCH
  FOODS, LLC, f/k/a/ QUIRCH FOODS
  CO.                                   Marvin A. Miller            mmiller@millerlawllc.com
                                        Matthew E. Van Tine         mvantine@millerlawllc.com
                                        Andrew Szot                 aszot@millerlawllc.com
                                        Jay Shapiro                 jshapiro@stearnsweaver.com
                                        Samuel Patmore              spatmore@stearnsweaver.com
                                        Carlos Canino               ccanino@stearnsweaver.com
                                        Abigail Corbett             acorbett@stearnsweaver.com




                                                  16
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 18 of 115 PageID #:295340




  Direct Action Plaintiffs ACTION MEAT
  DISTRIBUTORS, INC., ASSOCIATED
  FOOD STORES, INC., BASHAS’ INC.,
  CERTCO, INC., DICARLO
  DISTRIBUTORS, INC., IRA HIGDON
  GROCERY COMPANY, INC., NICHOLAS
  & CO., INC., PACIFIC AGRI‐
  PRODUCTS, INC., PACIFIC FOOD
  DISTRIBUTORS, INC., TROYER FOODS,
  INC., URM STORES, INC., and
  WEINSTEIN WHOLESALE MEATS, INC.        Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                         Robert N. Kaplan      rkaplan@kaplanfox.com
                                         Matthew P. McCahill   mmccahill@kaplanfox.com
                                         Johnny K. Merritt     jmerritt@legalstrategy.com
                                         Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                         Solomon B. Cera       scera@cerallp.com
                                         C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs ASSOCIATED
  GROCERS, INC.,
  BROOKSHIRE GROCERY COMPANY,
  And SCHNUCK MARKETS, INC.              Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                         Robert N. Kaplan      rkaplan@kaplanfox.com
                                         Matthew P. McCahill   mmccahill@kaplanfox.com
                                         Johnny K. Merritt     jmerritt@legalstrategy.com
                                         Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                         Solomon B. Cera       scera@cerallp.com
                                         C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs HOWARD
  SAMUELS AS TRUSTEE IN
  BANKRUPTCY FOR CENTRAL
  GROCERS, INC., CBBC OPCO, LLC,
  d/b/a COLORADO BOXED BEEF and
  KING SOLOMON FOODS, INC.               Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                         Robert N. Kaplan      rkaplan@kaplanfox.com
                                         Matthew P. McCahill   mmccahill@kaplanfox.com
                                         Johnny K. Merritt     jmerritt@legalstrategy.com
                                         Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                         Solomon B. Cera       scera@cerallp.com
                                         C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiff W. LEE
  FLOWERS & COMPANY, INC.                Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                         Robert N. Kaplan      rkaplan@kaplanfox.com
                                         Matthew P. McCahill   mmccahill@kaplanfox.com
                                         Johnny K. Merritt     jmerritt@legalstrategy.com


                                                 17
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 19 of 115 PageID #:295341




                                           Richard L. Coffman   rcoffman@coffmanlawfirm.com
                                           Solomon B. Cera      scera@cerallp.com
                                           C. Andrew Dirksen    cdirksen@cerallp.com
                                           Manton Grier         mgrier@hsblawfirm.com
                                           Elizabeth Black      eblack@hsblawfirm.com
                                           Mary Eldridge        meldridge@hsblawfirm.com
  Direct Action Plaintiffs UNITED
  SUPERMARKETS, LLC; KRISPY
  KRUNCHY FOODS, LLC; and CHENEY
  BROS., INC.                              Joseph Vanek         jvanek@sperling‐law.com
                                           Michael Dickler      mdickler@sperling‐law.com
                                           David Esau           desau@carltonfields.com
                                           Kristin Gore         kgore@carltonfields.com
                                           Amanda Jesteadt      ajesteadt@carltonfields.com
                                           Stephen Cohen        scohen@carltonfields.com
                                           Casey McGowan        CMcGowan@carltonfields.com
                                           Amy Bowers           ABowers@carltonfields.com
                                           Scott Menger         SMenger@carltonfields.com
                                           Garth Yearick        gyearick@carltonfields.com
                                           Jana Eisinger        jeisinger@eisingerlawfirm.com
                                           Clay Taylor          Clay.Taylor@bondsellis.com
  Direct Action Plaintiffs Shamrock
  Foods Company and United Food
  Service, Inc.; Barbeque Integrated,
  Inc.; Bojangles' Restaurants, Inc. and
  Bojangles OPCO, LLC; Boston Market
  Corp.; Captain D's, LLC; Cracker
  Barrel Old Country Store, Inc. and
  CBOCS Distribution, Inc.; FIC
  Restaurants, Inc.; Golden Corral
  Corp.; The Johnny Rockets Group,
  Inc.; White Castle Purchasing Co.; WZ
  Franchise Corp.; Zaxby's Franchising
  LLC                                      Robert Turken        rturken@bilzin.com
                                           Scott Wagner         swagner@bilzin.com
                                           Lori Lustrin         llustrin@bilzin.com
                                           Ilana Drescher       Idrescher@bilzin.com
                                           Shalia Sakona        ssakona@bilzin.com
                                           Ben Mitchel          bmitchel@bilzin.com
                                           Brianna Sainte       bsainte@bilzin.com
  Direct Action Plaintiffs CHECKERS
  DRIVE‐IN RESTAURANTS, INC.               Joseph Vanek         jvanek@sperling‐law.com
                                           Michael Dickler      mdickler@sperling‐law.com
                                           David Esau           desau@carltonfields.com


                                                   18
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 20 of 115 PageID #:295342




                                           Kristin Gore              kgore@carltonfields.com
                                           Amanda Jesteadt           ajesteadt@carltonfields.com
                                           Stephen Cohen             scohen@carltonfields.com
                                           Casey McGowan             CMcGowan@carltonfields.com
                                           Amy Bowers                ABowers@carltonfields.com
                                           Scott Menger              SMenger@carltonfields.com
                                           Garth Yearick             gyearick@carltonfields.com
  Direct Action Plaintiffs GIANT EAGLE     Erin Allen                Allen@marcus‐shapira.com
                                           Moira Cain‐Mannix         Cain‐Mannix@marcus‐shapira.com
                                           Bernie Marcus             Marcus@marcus‐shapira.com
  Direct Action Plaintiffs Conagra
  Brands, Inc. Pinnacle Foods, Inc.,
  Kraft Heinz Foods Company, Nestlé
  USA, Inc. and Nestlé Purina PetCare
  Company                                  David Eddy                deddy@theantitrustlawgroup.com
                                           Dennis Lynch              dlynch@theantitrustlawgroup.com
                                           Chase Keibler             ckeibler@theantitrustlawgroup.com
                                           Connie Steele             csteele@theantitrustlawgroup.com
  Direct Action Plaintiff Services Group
                                           Greg Casas
  of America, Inc.                                                   casasg@gtlaw.com
                                           Dominic Draye             drayed@gtlaw.com
                                           Tom Dutton                duttont@gtlaw.com
                                           Erik Weber                weberer@gtlaw.com
                                           Zach Douglas              douglasz@gtlaw.com
                                           Cindy Reed                reedci@gtlaw.com
                                           Vanessa Pinkerton         pinkertonv@gtlaw.com
  Direct Action Plaintiff Walmart          Shawn Rabin               srabin@SusmanGodfrey.com
                                           Ravi Bhalla               rbhalla@susmangodfrey.com
                                           Ryan Caughey              rcaughey@susmangodfrey.com
                                           Steven Shepard            SShepard@susmangodfrey.com
                                           Leize Nand                LNand@susmangodfrey.com
                                           Rodney Polanco            rpolanco@susmangodfrey.com
  Direct Action Plaintiffs Amigos Meat
  Distributors, LP; Amigos Meat &
  Poultry, LLC; Amigos Meat
  Distributors East, LP; and Amigos
  Meat Distributors West, LP               Peter Taaffe              ptaaffe@txattorneys.com
                                           Jason Willis              jwillis@txattorneys.com
                                           Obed De La Cruz           obed@mdlcfirm.com
                                           Spencer Markle            spencer@mdlcfirm.com
  Direct Action Plaintiff
                                           Johan M. Rosa Rodriguez
  Commonwealth of Puerto Rico                                        jorosa@justicia.pr.gov
                                           Todd Schneider            tschneider@schneiderwallace.com
                                           Kyle Bates                kbates@schneiderwallace.com

                                                   19
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 21 of 115 PageID #:295343




                                           Peter Schneider         pschneider@schneiderwallace.com
                                           Michael Mulder          mmmulder@mmulderlaw.com
                                           Elena Liveris           eliveris@mmulderlaw.com
  Direct Action Plaintiff El Pollo Loco,
  Inc.                                     Judith Zahid            JZahid@zelle.com
                                           Eric Buetzow            ebuetzow@zelle.com
                                           James Dugan             jdugan@zelle.com
  Direct Action Plaintiff Associated
  Wholesale Grocers, Inc.                  Daniel Owen             dowen@polsinelli.com
                                           Amy Fitts               afitts@polsinelli.com
                                           Gabe Zorogastua         gzorogastua@polsinelli.com
                                           Kim Murray              kmurray@polsinelli.com
  Direct Action Plaintiffs McLane
  Company, Inc.; McLane/Mid‐Atlantic,
  Inc.; McLane/Midwest, Inc.; McLane
  Minnesota, Inc.; McLane New Jersey,
  Inc.; McLane/Eastern, Inc.;
  McLane/Suneast, Inc.; McLane Ohio,
  Inc.; McLane/Southern, Inc.;
  McLane/Western, Inc.; McLane
  Express, Inc.; Kinexo, Inc.; McLane
  Foodservice Distribution, Inc.,
  McLane Foodservice, Inc.                 Kathryn Reilly          reilly@wtotrial.com
                                           Judith Youngman         youngman@wtotrial.com
                                           Camille Papini‐Chapla   papinichapla@wtotrial.com
                                           Adam Hachikian          ahachikian@foxswibel.com
  Direct Action Plaintiff Bob Evans
  Farms, Inc.                              David Esau              desau@carltonfields.com
                                           Kristin Gore            kgore@carltonfields.com
                                           Amanda Jesteadt         ajesteadt@carltonfields.com
                                           Stephen Cohen           scohen@carltonfields.com
                                           Casey McGowan           CMcGowan@carltonfields.com
                                           Amy Bowers              ABowers@carltonfields.com
                                           Scott Menger            SMenger@carltonfields.com
                                           Garth Yearick           gyearick@carltonfields.com
                                           Joseph Vanek            jvanek@sperling‐law.com
                                           Michael Dickler         mdickler@sperling‐law.com
  Direct Action Plaintiff The Fresh
  Market, Inc.                             David Esau              desau@carltonfields.com
                                           Kristin Gore            kgore@carltonfields.com
                                           Amanda Jesteadt         ajesteadt@carltonfields.com
                                           Stephen Cohen           scohen@carltonfields.com
                                           Casey McGowan           CMcGowan@carltonfields.com
                                           Amy Bowers              ABowers@carltonfields.com


                                                   20
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 22 of 115 PageID #:295344




                                             Scott Menger          SMenger@carltonfields.com
                                             Garth Yearick         gyearick@carltonfields.com
                                             Joseph Vanek          jvanek@sperling‐law.com
                                             Michael Dickler       mdickler@sperling‐law.com
  Direct Action Plaintiff Wawa, Inc.         David Esau            desau@carltonfields.com
                                             Kristin Gore          kgore@carltonfields.com
                                             Amanda Jesteadt       ajesteadt@carltonfields.com
                                             Stephen Cohen         scohen@carltonfields.com
                                             Casey McGowan         CMcGowan@carltonfields.com
                                             Amy Bowers            ABowers@carltonfields.com
                                             Scott Menger          SMenger@carltonfields.com
                                             Garth Yearick         gyearick@carltonfields.com
                                             Joseph Vanek          jvanek@sperling‐law.com
                                             Michael Dickler       mdickler@sperling‐law.com
  Direct Action Plaintiff Restaurant
  Services, Inc.                             David Esau            desau@carltonfields.com
                                             Kristin Gore          kgore@carltonfields.com
                                             Amanda Jesteadt       ajesteadt@carltonfields.com
                                             Stephen Cohen         scohen@carltonfields.com
                                             Casey McGowan         CMcGowan@carltonfields.com
                                             Amy Bowers            ABowers@carltonfields.com
                                             Scott Menger          SMenger@carltonfields.com
                                             Garth Yearick         gyearick@carltonfields.com
                                             Roger Kobert          rkobert@carltonfields.com
                                             Joseph Vanek          jvanek@sperling‐law.com
                                             Michael Dickler       mdickler@sperling‐law.com
  Direct Action Plaintiffs L. Hart Inc.; R
  & D Marketing LLC; Timber Lake
  Foods Inc.; EMA Foods Co., LLC; and
  Red Bird Farms Distribution Company        Paul J. Ripp          pjr@willmont.com
                                             Charles E. Tompkins   cet@willmont.com
                                             Evan P. Boyle         epb@willmont.com
                                             W. Lawrence Deas      lawrence@listondeas.com
                                             Michael Gratz, Jr.    michael@gratzandgratz.com
  USDOJ                                      Heather Call          Heather.Call@usdoj.gov
                                             Michael Koenig        Michael.Koenig@usdoj.gov
                                             George Baranko        George.Baranko@usdoj.gov
                                             Frederick Levenson    Frederick.Levenson@usdoj.gov
                                             Carolyn Sweeney       Carolyn.Sweeney@usdoj.gov
                                             Paul Torzilli         Paul.Torzilli@usdoj.gov




                                                     21
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 23 of 115 PageID #:295345




  Direct Action Plaintiffs Carl Buddig &
  Co., Inc.; and Caesars Enterprise
  Services, LLC                            Floyd A Mandell          floyd.mandell@katten.com
                                           Jeffrey A. Wakolbinger   jeffrey.wakolbinger@katten.com
                                           Yonaton M. Rosenzweig    yoni.rosenzweig@katten.com
                                           Catherine E. O'Brien     catherine.obrien@katten.com




                                                   22
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 24 of 115 PageID #:295346




                                    Counsel for Defendants

  Defendant               Contact                     E‐mail
  Agri Stats              William Monts               william.monts@hoganlovells.com
                          Justin Bernick              justin.bernick@hoganlovells.com
                          Jacob Koering               koering@millercanfield.com
                          Kimberly Rancour            kimberly.rancour@hoganlovells.com
                          Liam Phibbs                 liam.phibbs@hoganlovells.com
                          Olga Fleysh                 olga.fleysh@hoganlovells.com
  Claxton Poultry Farms   Charles C. Murphy, Jr.      cmurphy@vaughanandmurphy.com
                          Jim Herbison                JHerbison@winston.com
                          Michael P. Mayer            mmayer@winston.com
                          Greg Wilkowski              gwilkowski@winston.com
                          Tom Neuner                  Tneuner@winston.com
  Fieldale Farms          Parker Miller               parker.miller@alston.com
                          Valarie Williams            Valarie.Williams@alston.com
                          Max Marks                   Max.Marks@alston.com
                          Jeff Hannah                 Jeff.Hannah@alston.com
                          Doug Cunningham             Doug.Cunningham@alston.com
                          Brent Hatcher               bhatcher@sgwmfirm.com
  Foster Farms            Carmine Zarlenga            czarlenga@mayerbrown.com
                          Oral Pottinger              opottinger@mayerbrown.com
                          William Stallings           Wstallings@mayerbrown.com
                          Steve Medlock               smedlock@mayerbrown.com
                          Sasha Keck                  skeck@mayerbrown.com
                          Ankur Mandhania             Amandhania@mayerbrown.com
                          Kate Monks                  KMonks@mayerbrown.com
                          Peter Bennett               PBennett@mayerbrown.com
  George's                William Greene              William.greene@stinson.com
                          KC Tucker                   kc.tucker@lawgroupnwa.com
                          John C. Martin              jmartin@sfgh.com
                          Kristy Elizabeth Boehler    kristy.boehler@lawgroupnwa.com
                          Zachary H Hemenway          zachary.hemenway@stinson.com
                          Nicci Warr                  nicci.warr@stinson.com
                          Kevin Kitchen               kevin.kitchen@stinson.com
                          Gary Weeks                  gary.weeks@lawgroupnwa.com
                          Pete Schwingler             peter.schwingler@stinson.com
  Harrison Poultry        Patricia A. Gorham          patriciagorham@eversheds‐sutherland.com
                          James R. McGibbon           jimmcgibbon@eversheds‐sutherland.com
                          Ronald Balfour              rbalfour@salawus.com
                          Kaitlin Carreno             KaitlinCarreno@eversheds‐sutherland.us
                          Dylan de Fouw               DylandeFouw@eversheds‐sutherland.us


                                                 23
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 25 of 115 PageID #:295347




                           Peter Szeremeta            PeterSzeremeta@eversheds‐sutherland.us
                           Lucy Dalton                LucyDalton@eversheds‐sutherland.us
  House of Raeford Farms   Gregory Wrobel             gwrobel@vedderprice.com
                           Henry Jones                hjones@jordanprice.com
  Koch Foods               Stephen Novack             snovack@novackmacey.com
                           Stephen Siegel             SSiegel@novackmacey.com
                           Christopher Moore          CMoore@novackmacey.com
                           Julie A. Johnston‐Ahlen    jja@novackmacey.com
                           Brian Cohen                bcohen@novackmacey.com
                           Marie Lim                  mlim@novackmacey.com
                           Elizabeth Wolicki          ewolicki@novackmacey.com
  Mar‐Jac Poultry          Ed Konieczny               ed@koniecznylaw.com
                           David Newman               dnewman@sgrlaw.com
                           Parker Sanders             psanders@sgrlaw.com
                           Mark Cline                 mcline@sgrlaw.com
                           John Pennington            jpennington@sgrlaw.com
                           Amy Buice                  abuice@sgrlaw.com
  Mountaire Farms          Bourgon Reynolds           breynolds@roselawfirm.com
                           Andrew Rittenhouse         arittenhouse@roselawfirm.com
                           Adam Hopkins               ahopkins@roselawfirm.com
                           Amanda Wofford             awofford@roselawfirm.com
                           John Treece                jtreece@jwtreece.com
                           Joe Hall                   jhall@roselawfirm.com
                           Ramona Beritiech           rberitiech@roselawfirm.com
                           Ryan Smith                 rsmith@roselawfirm.com
  OK Foods                 James Sulentic             james.sulentic@kutakrock.com
                           John Passarelli            john.passarelli@kutakrock.com
                           J.R. Carroll               jr.carroll@kutakrock.com
                           Jeffrey Fletcher           jeffrey.fletcher@kutakrock.com
                           Kimberly Hare              kimberly.hare@kutakrock.com
                           Stephen Dacus              stephen.dacus@kutakrock.com
  Peco Foods               Boris Bersheteyn           Boris.Bershteyn@skadden.com
                           Patrick Fitzgerald         Patrick.Fitzgerald@skadden.com
                           Lara Flath                 lara.flath@skadden.com
                           Peter Cheun                peter.cheun@skadden.com
                           Gail Lee                   Gail.Lee@skadden.com
  Perdue                   Leonard Gordon             lgordon@Venable.com
                           Andrew Hernacki            ATHernacki@Venable.com
                           Doug Baldridge             JBaldridge@Venable.com
                           Lisa Jose Fales            ljfales@venable.com
                           Robert Davis               RPDavis@Venable.com
                           Benjamin Argyle            bpargyle@Venable.com


                                                 24
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 26 of 115 PageID #:295348




                       Zak Varshovi             ZKVarshovi@Venable.com
                       Andrew Dickson           ABDickson@Venable.com
                       Thomasina Abraham        TDAbraham@Venable.com
                       Danielle Foley           DRFoley@Venable.com
  Pilgrim's Pride      Clayton Bailey           cbailey@baileybrauer.com
                       Carrie Mahan             carrie.mahan@weil.com
                       Service                  PilgrimsPride.Service@weil.com
                       Michael McCluggage       mmccluggage@EimerStahl.com
  Sanderson Farms      Daniel Laytin            daniel.laytin@kirkland.com
                       Christa Cottrell         christa.cottrell@kirkland.com
                       Martin Roth              rothm@kirkland.com
                       Stacy Pepper             stacy.pepper@kirkland.com
                       Jessica Giulitto         jessica.giulitto@kirkland.com
                       Kathleen Cawley          kcawley@kirkland.com
                       Kyle Casey               kyle.casey@kirkland.com
                       Rachel Haig              rachel.haig@kirkland.com
                       Tucker Hunter            tucker.hunter@kirkland.com
                       Jenna Stupar             jenna.stupar@kirkland.com
                       Amelia Bailey            amelia.bailey@kirkland.com
                       Barry Frett              barry.frett@kirkland.com
                       Kate Guilfoyle           kate.guilfoyle@kirkland.com
                       Anne Hudson              anne.hudson@kirkland.com
                       Camil Sanchez Palumbo    camil.sanchezpalumbo@kirkland.com
                       Sarah Brodwolf           sarah.brodwolf@kirkland.com
                       Joe Schroeder            joseph.schroeder@kirkland.com
                       Melissa Chambers         melissa.chambers@kirkland.com
                       Stephen Rees             stephen.rees@kirkland.com
                       Kathleen Murray          kathleen.murray@kirkland.com
                       Bailey Ellis             bailey.ellis@kirkland.com
                       Emma Nelson              emma.nelson@kirkland.com
  Simmons Foods        Lynn Murray              lhmurray@shb.com
                       Laurie Novion            lnovion@shb.com
                       Riley Mendoza            rmendoza@shb.com
                       Mia Fleming              mkfleming@shb.com
                       John Elrod               jelrod@cwlaw.com
                       Peter O'Neill            pfoneill@shb.com
                       Vicki Bronson            vbronson@cwlaw.com
  Tyson                Rachel Adcox             radcox@axinn.com
                       Nicholas Gaglio          ngaglio@axinn.com
                       Kenina Lee               klee@axinn.com
                       John Tanski              jtanski@axinn.com
                       Jarod Taylor             jtaylor@axinn.com
                       Daniel Oakes             doakes@axinn.com

                                           25
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 27 of 115 PageID #:295349




                       Michael O'Mara            momara@axinn.com
                       Brooke Oppenheimer        boppenheimer@axinn.com
                       Kail Jethmalani           kjethmalani@axinn.com
                       Jordan Tank               jmt@lipelyons.com
                       Denise Plunkett           dplunkett@axinn.com
                       Brandon Boxbaum           bboxbaum@axinn.com
  Wayne Farms          Christopher Ondeck        condeck@proskauer.com
                       Rucha Desai               rdesai@proskauer.com
                       Stephen Chuk              schuk@proskauer.com
  Case Foods           Joe Carney                jdc@jdcarney.com
                       Deborah Klar              dklar@dklarlaw.com
                       Daniel Feeney             dfeeney@millershakman.com
                       Thomas Staunton           tstaunton@millershakman.com
                       Paul Binder               binderpl@yahoo.com
                       Service                   case@jdcarney.com
  Amick                Howard Iwrey              HIwrey@dykema.com
                       Dante Stella              dstella@dykema.com
                       Cody Rockey               crockey@dykema.com
                       Steven Gistenson          sgistenson@dykema.com




                                            26
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 28 of 115 PageID #:295350




                 CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



  IN RE BROILER CHICKEN ANTITRUST                       Case No. 1:16-cv-08637
  LITIGATION

  This Document Relates To: Restaurant DAPs             Honorable Thomas M. Durkin
                                                        Magistrate Judge Jeffrey T. Gilbert



                   MAR-JAC DEFENDANTS’ RESPONSES AND
                OBJECTIONS TO RESTAURANT DAPS’ REQUESTS
         FOR PRODUCTION OF DOCUMENTS TO PRODUCER DEFENDANTS

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Defendants Mar-Jac

 Poultry, Inc.; Mar-Jac Poultry MS, LLC; Mar-Jac Poultry AL, LLC; Mar-Jac AL/MS, Inc.; Mar-

 Jac Poultry, LLC; and Mar-Jac Holdings, Inc. (collectively, the “Mar-Jac Defendants” or “Mar-

 Jac”) hereby respond to Restaurant DAPs’ Requests for Production of Documents to Producer

 Defendants (“Requests”).

                     PRELIMINARY RESPONSES AND OBJECTIONS

        1.     Mar-Jac objects to the Requests on the grounds that they seek information and

 documents outside the agreed-upon and court-ordered discovery period. The Court’s ESI Protocol

 Order stated that, as a general matter, the appropriate time period for discovery in this case is

 January 1, 2007 through September 2, 2016. (Dkt. 459 at 12). These Requests, seeking documents

 from the time period January 1, 2008 to January 1, 2019—a more-than two-year expansion of the

 previously-determined discovery period—represent an undue and disproportionate increase in the

 discovery burden.


                                                1
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 29 of 115 PageID #:295351




        2.      Mar-Jac objects to the Requests to the extent they seek discovery of electronically

 stored information from sources that are not reasonably accessible in light of the burdens or costs

 required to locate, restore, review, and produce whatever responsive information may be found.

        3.      To the extent Mar-Jac is required to disclose any information or documents, it

 does so without conceding the materiality, admissibility, or relevance of any such information.

 Nor shall the disclosure be construed as a waiver of any objection to any use of such information

 in any trial, hearing, or proceeding.

        4.      Discovery is ongoing in this matter, as is Mar-Jac’s own investigation regarding

 the allegations made in the various Complaints. Mar-Jac’s Responses thus reflect only the current

 state of Mar-Jac’s knowledge and information concerning Plaintiffs’ Requests. Further

 investigation may identify additional facts or information that could lead to additions to, changes

 in, or variations from Mar-Jac’s Responses and Objections herein. Mar-Jac reserves the right to:

 (a) revise, correct, supplement, amend, modify, or clarify its Responses and Objections as

 additional information is discovered in accordance with the Rules; (b) provide additional

 responsive documents; (c) modify its Objections on grounds including, but not limited to,

 relevance, undue burden, and/or proportionality; (d) rely upon or introduce any information or

 documents provided in this case that are responsive to the Requests, but are discovered subsequent

 to the date of these Responses at any hearing, proceeding, or trial; and (e) challenge the authenticity

 or admissibility of any information or documents in any hearing, proceeding, or trial.

        5.      Mar-Jac objects to the definitions of “You” and “Your” as vague, ambiguous,

 overbroad, and unduly burdensome. Mar-Jac further objects to these definitions on the grounds

 that they purport to include people and entities beyond the named Parties that are irrelevant and

 beyond the scope of this case because they purport to impose a burden on Mar-Jac to obtain



                                                   2
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 30 of 115 PageID #:295352




 information from third-parties outside of Mar-Jac’s control. Mar-Jac interprets these terms to mean

 Mar-Jac Poultry, Inc.; Mar-Jac Poultry MS, LLC; Mar-Jac Poultry AL, LLC; Mar-Jac AL/MS,

 Inc.; Mar-Jac Poultry, LLC; and Mar-Jac Holdings, Inc. only. Mar-Jac does not interpret these

 terms to include any of its predecessors, wholly-owned or controlled subsidiaries or affiliates,

 successors, parents, other subsidiaries, departments, divisions, joint ventures, other affiliates, and

 any organization or entity, or any present or former directors, officers, employees, agents,

 attorneys, representatives, or persons that Mar-Jac manages or controls, including entities that

 were merged with or were acquired by Mar-Jac.

        6.      Mar-Jac objects to the definitions of “Broiler” and “Broilers” as overbroad, unduly

 burdensome, vague, and ambiguous. Mar-Jac further objects to those definitions because “fresh

 or frozen,” “raw or cooked,” “whole or in parts,” “meat ingredient in a value added product” are

 vague, ambiguous, overbroad, and unduly burdensome.

        7.      Mar-Jac objects to the definition of “Document” as vague, ambiguous, overbroad,

 and unduly burdensome. Mar-Jac will interpret “Document” to be synonymous in meaning and

 equal in scope to the usage of the term “documents or electronically stored information” in Rule

 34(a)(1)(A).

        8.      Mar-Jac objects to the definitions of “relating to,” “referring to,” “regarding,” “with

 respect to,” or “concerning” as vague, ambiguous, overbroad, and unduly burdensome. Mar-Jac

 will interpret these terms according to their common meaning.

        9.      Mar-Jac objects to the definitions of “Communication” and “Communications” as

 vague, ambiguous, overbroad, and unduly burdensome. Mar-Jac will interpret “Communication”

 to mean the transmittal of information (in the form of facts, ideas, inquiries, or otherwise).

        10.     Mar-Jac will construe each definition using its interpretation of each defined term



                                                   3
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 31 of 115 PageID #:295353




 as noted above and below and/or according to its common usage, as supplemented by its

 understandings of the common meaning of terms in the broiler chicken industry, and as provided

 in the Federal Rules of Civil Procedure.

        11.     Mar-Jac objects to the Definitions and Requests to the extent they impose burdens

 or obligations upon Mar-Jac that are inconsistent with the Federal Rules of Civil Procedure, the

 Local Rules of the United States for the Northern District of Illinois, or any other applicable rules.

        12.     Mar-Jac objects to the Requests to the extent they seek information or documents

 that are beyond Mar-Jac’s possession, custody, or control, or that are publicly available, already

 in Plaintiffs’ possession, custody, or control, or otherwise available from sources other than Mar-

 Jac to which Plaintiffs also have access.

                                RESPONSES AND OBJECTIONS

        Subject to and without waiving any of the foregoing Objections, which are incorporated

 in the following Responses by reference, Mar-Jac objects and responds to Plaintiffs’

 Requests as follows.

 REQUEST NO. 1: All Documents reflecting Defendants’ pricing for Restaurant DAPs’
 purchases of Broiler chicken, including Defendants’ explanations and presentations
 concerning pricing of Broiler chicken.

 RESPONSE:

        Mar-Jac objects to this Request because it ignores prior Orders of this Court and, with

 fewer than six months left in discovery, attempts to re-litigate the prior agreements between Mar-

 Jac and all Plaintiffs. The parties spent months negotiating discovery limits in this case, including

 sources, search terms, relevant start and end dates, and offers of production. (See Dkt. 3520 at 5).

 They agreed, and the court ordered, that the time period for discovery, as a general matter was

 January 1, 2007 through September 2, 2016. (Dkt. 580 at 3). Class Plaintiffs further agreed that


                                                   4
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 32 of 115 PageID #:295354




 the cutoff for Defendants’ document preservation responsibilities would end as of September 2,

 2016. (See Dkt. 175, 10/21/16 Hr’g Tr. at 30:5-13; 11/10/16 Suggs E-mail to B. Clark). This

 Request ignores those negotiated limits.

        This Request also is duplicative of one or more previous document requests for which,

 pursuant to agreed offers of production, Mar-Jac reviewed hundreds of thousands of documents

 and produced those that were responsive. (See All Plaintiffs’ First Set of Requests for Production

 of Documents to Defendants Claxton Poultry, Mar-Jac Poultry, and Harrison Poultry Inc. (“All

 Plaintiffs’ First RFPs”)). In October 2018—more than 2 years ago—Mar-Jac verified, pursuant to

 the Court’s orders, that it had substantially completed its document production. (See Dkt. 586 at

 6-9; Dkt. 459 at 14).

        Restaurant DAPs have full access to these relevant Mar-Jac productions and have not

 indicated that they have reviewed these productions and found them insufficient. Regardless, after

 Mar-Jac has fulfilled its agreed-upon and court-ordered production obligations, Restaurant DAPs

 are asking Mar-Jac for more of the same. Only this time, they also want documents covering more

 than two additional years beyond the agreed discovery period. The Court’s Order Regarding

 Production of Electronically Stored Information and Paper Documents contemplated that a party’s

 production would be validated when it was substantially complete, and substantial completion

 contemplates no substantial further review and production. (See Dkt. 459 at 14; Dkt. 586 at 6-9).

 This Request comes much too late and would upend discovery more than two years after Mar-

 Jac’s “substantial completion” of document production and require an entirely new and

 comprehensive review of many thousands of documents that Mar-Jac has already reviewed, as

 well as a potential new and comprehensive review of many thousands of additional documents

 (which have not even been located or loaded into Mar-Jac’s review platform). That process could



                                                 5
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 33 of 115 PageID #:295355




 take months and cost many thousands of dollars. Moreover, Plaintiffs have not explained how,

 considering that substantially all alleged unlawful conduct occurred between 2007 and 2016 (Dkt.

 3618, 5/18/2020 Hr’g Tr. at 46, 30-31), and that all discovery and claims regarding alleged bid-

 rigging are stayed (Dkt. 3835 at 6-7), documents created or modified after September 2, 2016, are

 relevant to their non-stayed claims or defenses in this case.

        Not only would this Request impose an enormous burden on Mar-Jac, but this information

 is equally available to Plaintiffs. This Request asks for pricing, explanations and presentations

 provided to the new Restaurant DAPs. Restaurant DAPs should already have this information.

 Further, the request for this information improperly attempts to circumvent the Court’s order

 staying the bid-rigging claims and related discovery. (See Dkt. 3835 at 6-7).

        For all the reasons above, Mar-Jac objects to this request as overbroad, unduly

 burdensome, and not proportional to the needs in this case. Mar-Jac further objects to this Request

 for “All Documents reflecting Defendants’ pricing” for Restaurant DAPs’ purchases of Broiler

 chicken as vague and ambiguous, overbroad, unduly burdensome, and not proportional to the

 needs of the case regardless of timeframe. Mar-Jac objects to this Request to the extent it seeks

 documents that are not relevant to the claims or defenses of the Parties and are, thus, beyond the

 proper scope of discovery. Mar-Jac objects to this Request as vague and ambiguous because

 “explanations and presentations concerning pricing” is undefined and unclear. Mar-Jac objects

 to this request because it ignores agreed offers of production negotiated in the context of All

 Plaintiffs’ First RFPs. Mar-Jac objects to this Request to the extent it seeks information protected

 by the attorney-client privilege, the work-product doctrine, the joint-defense or common-interest

 privilege, or any other applicable privileges or protections.




                                                  6
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 34 of 115 PageID #:295356




 REQUEST NO. 2: All Documents reflecting Communications between You and Restaurant
 DAPs regarding Defendants’ pricing for Restaurant DAPs’ purchases of Broiler chicken,
 including Defendants’ explanations and presentations concerning pricing of Broiler chicken.

 RESPONSE:

        Mar-Jac objects to this Request because it ignores prior Orders of this Court and, with

 fewer than six months left in discovery, attempts to re-litigate the prior agreements between Mar-

 Jac and all Plaintiffs. The parties spent months negotiating discovery limits in this case, including

 sources, search terms, relevant start and end dates, and offers of production. (See Dkt. 3520 at 5).

 They agreed, and the court ordered, that the time period for discovery, as a general matter was

 January 1, 2007 through September 2, 2016. (Dkt. 580 at 3). Class Plaintiffs further agreed that

 the cutoff for Defendants’ document preservation responsibilities would end as of September 2,

 2016. (See Dkt. 175, 10/21/16 Hr’g Tr. at 30:5-13; 11/10/16 Suggs E-mail to B. Clark). This

 Request ignores those negotiated limits.

        This Request also is duplicative of one or more previous document requests for which,

 pursuant to agreed offers of production, Mar-Jac reviewed hundreds of thousands of documents

 and produced those that were responsive. (See All Plaintiffs’ First RFPs). In October 2018—more

 than 2 years ago—Mar-Jac verified, pursuant to the Court’s orders, that it had substantially

 completed its document production. (See Dkt. 586 at 6-9; Dkt. 459 at 14).

        Restaurant DAPs have full access to these relevant Mar-Jac productions and have not

 indicated that they have reviewed these productions and found them insufficient. Regardless, after

 Mar-Jac has fulfilled its agreed-upon and court-ordered production obligations, Restaurant DAPs

 are asking Mar-Jac for more of the same. Only this time, they also want documents covering more

 than two additional years beyond the agreed discovery period. The Court’s Order Regarding

 Production of Electronically Stored Information and Paper Documents contemplated that a party’s



                                                  7
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 35 of 115 PageID #:295357




 production would be validated when it was substantially complete, and substantial completion

 contemplates no substantial further review and production. (See Dkt. 459 at 14; Dkt. 586 at 6-9).

 This Request comes much too late and would upend discovery more than two years after Mar-

 Jac’s “substantial completion” of document production and require an entirely new and

 comprehensive review of many thousands of documents that Mar-Jac has already reviewed, as

 well as a potential new and comprehensive review of many thousands of additional documents

 (which have not even been located or loaded into Mar-Jac’s review platform). That process could

 take months and cost many thousands of dollars. Moreover, Plaintiffs have not explained how,

 considering that substantially all alleged unlawful conduct occurred between 2007 and 2016 (Dkt.

 3618, 5/18/2020 Hr’g Tr. at 46, 30-31), and that all discovery and claims regarding bid-rigging are

 stayed (Dkt. 3835 at 6-7), documents created or modified after September 2, 2016, are relevant to

 their non-stayed claims or defenses in this case.

            Not only would this Request impose an enormous burden on Mar-Jac, but this information

 is equally available to Plaintiffs. This request asks for documents reflecting communications

 regarding pricing between Defendants and the new Restaurant DAPs. Restaurant DAPs should

 already have this information. Further, the request for this information improperly attempts to

 circumvent the Court’s order staying the bid-rigging claims and related discovery. (See Dkt. 3835

 at 6-7).

            For all the reasons above, Mar-Jac objects to this request as overbroad, unduly burdensome,

 and not proportional to the needs in this case. Mar-Jac further objects to this Request for “All

 Documents reflecting Communications between You and Restaurant DAPs” regarding “pricing

 for Restaurant DAPs’ purchases of Broiler chicken” as vague and ambiguous, overbroad, unduly

 burdensome, and not proportional to the needs of the case regardless of timeframe. Mar-Jac objects



                                                     8
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 36 of 115 PageID #:295358




 to this Request to the extent it seeks documents that are not relevant to the claims or defenses of

 the Parties and are, thus, beyond the proper scope of discovery. Mar-Jac objects to this Request as

 vague and ambiguous because “explanations and presentations concerning pricing” is undefined

 and unclear. Mar-Jac objects to this request because it ignores agreed offers of production

 negotiated in the context of All Plaintiffs’ First RFPs. Mar-Jac objects to this Request to the extent

 it seeks information protected by the attorney-client privilege, the work-product doctrine, the

 joint-defense or common-interest privilege, or any other applicable privileges or protections.

 REQUEST NO. 3: All Documents reflecting Communications between You and Restaurant
 DAPs regarding supply of Broiler chicken.

 RESPONSE:

        Mar-Jac objects to this Request because it ignores prior Orders of this Court and, with

 fewer than six months left in discovery, attempts to re-litigate the prior agreements between Mar-

 Jac and all Plaintiffs. The parties spent months negotiating discovery limits in this case, including

 sources, search terms, relevant start and end dates, and offers of production. (See Dkt. 3520 at 5).

 They agreed, and the court ordered, that the time period for discovery, as a general matter was

 January 1, 2007 through September 2, 2016. (Dkt. 580 at 3). Class Plaintiffs further agreed that

 the cutoff for Defendants’ document preservation responsibilities would end as of September 2,

 2016. (See Dkt. 175, 10/21/16 Hr’g Tr. at 30:5-13; 11/10/16 Suggs E-mail to B. Clark). This

 Request ignores those negotiated limits.

        This Request also is duplicative of one or more previous document requests for which,

 pursuant to agreed offers of production, Mar-Jac reviewed hundreds of thousands of documents

 and produced those that were responsive. (See All Plaintiffs’ First RFPs). In October 2018—more

 than 2 years ago—Mar-Jac verified, pursuant to the Court’s orders, that it had substantially

 completed its document production. (See Dkt. 586 at 6-9; Dkt. 459 at 14).

                                                   9
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 37 of 115 PageID #:295359




        Restaurant DAPs have full access to these relevant Mar-Jac productions and have not

 indicated that they have reviewed these productions and found them insufficient. Regardless, after

 Mar-Jac has fulfilled its agreed-upon and court-ordered production obligations, Restaurant DAPs

 are asking Mar-Jac for more of the same. Only this time, they also want documents covering more

 than two additional years beyond the agreed discovery period. The Court’s Order Regarding

 Production of Electronically Stored Information and Paper Documents contemplated that a party’s

 production would be validated when it was substantially complete, and substantial completion

 contemplates no substantial further review and production. (See Dkt. 459 at 14; Dkt. 586 at 6-9).

 This Request comes much too late and would upend discovery more than two years after Mar-

 Jac’s “substantial completion” of document production and require an entirely new and

 comprehensive review of many thousands of documents that Mar-Jac has already reviewed, as

 well as a potential new and comprehensive review of many thousands of additional documents

 (which have not even been located or loaded into Mar-Jac’s review platform). That process could

 take months and cost many thousands of dollars. Moreover, Plaintiffs have not explained how,

 considering that substantially all alleged unlawful conduct occurred between 2007 and 2016 (Dkt.

 3618, 5/18/2020 Hr’g Tr. at 46, 30-31), and that all discovery and claims regarding alleged bid-

 rigging are stayed (Dkt. 3835 at 6-7), documents created or modified after September 2, 2016, are

 relevant to their non-stayed claims or defenses in this case.

        Not only would this Request impose an enormous burden on Mar-Jac, but this information

 is equally available to Plaintiffs. This request asks for documents reflecting communications

 between Defendants and new Restaurant DAPs. Restaurant DAPs should already have this

 information. Further, the request for this information improperly attempts to circumvent the

 Court’s order staying the bid-rigging claims and related discovery. (See Dkt. 3835 at 6-7).



                                                  10
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 38 of 115 PageID #:295360




        For all the reasons above, Mar-Jac objects to this request as overbroad, unduly

 burdensome, and not proportional to the needs in this case. Mar-Jac further objects to this Request

 for “All Documents reflecting Communications between You and Restaurant DAPs regarding

 supply of Broiler chicken” as vague and ambiguous, overbroad, unduly burdensome, and not

 proportional to the needs of the case regardless of timeframe. Mar-Jac objects to this Request to

 the extent it seeks documents that are not relevant to the claims or defenses of the Parties and are,

 thus, beyond the proper scope of discovery. Mar-Jac objects to this request because it ignores

 agreed offers of production negotiated in the context of All Plaintiffs’ First RFPs. Mar-Jac objects

 to this Request to the extent it seeks information protected by the attorney-client privilege, the

 work-product doctrine, the joint-defense or common-interest privilege, or any other applicable

 privileges or protections.

 REQUEST NO. 4: All Documents reflecting contract negotiations and contractual terms for
 sales of Broiler chicken by Defendants to Restaurant DAPs.

 RESPONSE:

        Mar-Jac objects to this Request because it ignores prior Orders of this Court and, with

 fewer than six months left in discovery, attempts to re-litigate the prior agreements between Mar-

 Jac and all Plaintiffs. The parties spent months negotiating discovery limits in this case, including

 sources, search terms, relevant start and end dates, and offers of production. (See Dkt. 3520 at 5).

 They agreed, and the court ordered, that the time period for discovery, as a general matter was

 January 1, 2007 through September 2, 2016. (Dkt. 580 at 3). Class Plaintiffs further agreed that

 the cutoff for Defendants’ document preservation responsibilities would end as of September 2,

 2016. (See Dkt. 175, 10/21/16 Hr’g Tr. at 30:5-13; 11/10/16 Suggs E-mail to B. Clark). This

 Request ignores those negotiated limits.




                                                  11
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 39 of 115 PageID #:295361




        This Request also is duplicative of one or more previous document requests for which,

 pursuant to agreed offers of production, Mar-Jac reviewed hundreds of thousands of documents

 and produced those that were responsive. (See All Plaintiffs’ First RFPs). In October 2018—more

 than 2 years ago—Mar-Jac verified, pursuant to the Court’s orders, that it had substantially

 completed its document production. (See Dkt. 586 at 6-9; Dkt. 459 at 14).

        Restaurant DAPs have full access to these relevant Mar-Jac productions and have not

 indicated that they have reviewed these productions and found them insufficient. Regardless, after

 Mar-Jac has fulfilled its agreed-upon and court-ordered production obligations, Restaurant DAPs

 are asking Mar-Jac for more of the same. Only this time, they also want documents covering more

 than two additional years beyond the agreed discovery period. The Court’s Order Regarding

 Production of Electronically Stored Information and Paper Documents contemplated that a party’s

 production would be validated when it was substantially complete, and substantial completion

 contemplates no substantial further review and production. (See Dkt. 459 at 14; Dkt. 586 at 6-9).

 This Request comes much too late and would upend discovery more than two years after Mar-

 Jac’s “substantial completion” of document production and require an entirely new and

 comprehensive review of many thousands of documents that Mar-Jac has already reviewed, as

 well as a potential new and comprehensive review of many thousands of additional documents

 (which have not even been located or loaded into Mar-Jac’s review platform). That process could

 take months and cost many thousands of dollars. Moreover, Plaintiffs have not explained how,

 considering that substantially all alleged unlawful conduct occurred between 2007 and 2016 (Dkt.

 3618, 5/18/2020 Hr’g Tr. at 46, 30-31), and that all discovery and claims regarding alleged bid-

 rigging are stayed (Dkt. 3835 at 6-7), documents created or modified after September 2, 2016, are

 relevant to their non-stayed claims or defenses in this case.



                                                  12
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 40 of 115 PageID #:295362




            Not only would this Request impose an enormous burden on Mar-Jac, but this information

 is equally available to Plaintiffs. This Request asks for documents reflecting contract negotiations

 and contractual terms for sales by Defendants to Restaurant DAPs. Restaurant DAPs should

 already have this information. Further, the request for this information improperly attempts to

 circumvent the Court’s order staying the bid-rigging claims and related discovery. (See Dkt. 3835

 at 6-7).

            For all the reasons above, Mar-Jac objects to this request as overbroad, unduly

 burdensome, and not proportional to the needs in this case. Mar-Jac further objects to this Request

 for “All Documents reflecting contract negotiations and contractual terms for sales of Broiler

 chicken by Defendants to Restaurant DAPs” as vague and ambiguous, overbroad, unduly

 burdensome, and not proportional to the needs of the case regardless of timeframe. Mar-Jac

 objects to this Request to the extent it seeks documents that are not relevant to the claims or

 defenses of the Parties and are, thus, beyond the proper scope of discovery. Mar-Jac objects to

 this Request as vague and ambiguous because “contract negotiations” and “contractual terms”

 are undefined and unclear. Mar-Jac objects to this request because it ignores agreed offers of

 production negotiated in the context of All Plaintiffs’ First RFPs. Mar-Jac objects to this Request

 to the extent it seeks information protected by the attorney-client privilege, the work-product

 doctrine, the joint-defense or common-interest privilege, or any other applicable privileges

 or protections.




                                                  13
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 41 of 115 PageID #:295363




 REQUEST NO. 5: All Documents reflecting Communications between You and Restaurant
 DAPs regarding contract negotiations and contractual terms for sales of Broiler chicken by
 Defendants to Restaurant DAPs.

 RESPONSE:

        Mar-Jac objects to this Request because it ignores prior Orders of this Court and, with

 fewer than six months left in discovery, attempts to re-litigate the prior agreements between Mar-

 Jac and all Plaintiffs. The parties spent months negotiating discovery limits in this case, including

 sources, search terms, relevant start and end dates, and offers of production. (See Dkt. 3520 at 5).

 They agreed, and the court ordered, that the time period for discovery, as a general matter was

 January 1, 2007 through September 2, 2016. (Dkt. 580 at 3). Class Plaintiffs further agreed that

 the cutoff for Defendants’ document preservation responsibilities would end as of September 2,

 2016. (See Dkt. 175, 10/21/16 Hr’g Tr. at 30:5-13; 11/10/16 Suggs E-mail to B. Clark). This

 Request ignores those negotiated limits.

        This Request also is duplicative of one or more previous document requests for which,

 pursuant to agreed offers of production, Mar-Jac reviewed hundreds of thousands of documents

 and produced those that were responsive. (See All Plaintiffs’ First RFPs). In October 2018—more

 than 2 years ago—Mar-Jac verified, pursuant to the Court’s orders, that it had substantially

 completed its document production. (See Dkt. 586 at 6-9; Dkt. 459 at 14).

        Restaurant DAPs have full access to these relevant Mar-Jac productions and have not

 indicated that they have reviewed these productions and found them insufficient. Regardless, after

 Mar-Jac has fulfilled its agreed-upon and court-ordered production obligations, Restaurant DAPs

 are asking Mar-Jac for more of the same. Only this time, they also want documents covering more

 than two additional years beyond the agreed discovery period. The Court’s Order Regarding

 Production of Electronically Stored Information and Paper Documents contemplated that a party’s



                                                  14
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 42 of 115 PageID #:295364




 production would be validated when it was substantially complete, and substantial completion

 contemplates no substantial further review and production. (See Dkt. 459 at 14; Dkt. 586 at 6-9).

 This Request comes much too late and would upend discovery more than two years after Mar-

 Jac’s “substantial completion” of document production and require an entirely new and

 comprehensive review of many thousands of documents that Mar-Jac has already reviewed, as

 well as a potential new and comprehensive review of many thousands of additional documents

 (which have not even been located or loaded into Mar-Jac’s review platform). That process could

 take months and cost many thousands of dollars. Moreover, Plaintiffs have not explained how,

 considering that substantially all alleged unlawful conduct occurred between 2007 and 2016 (Dkt.

 3618, 5/18/2020 Hr’g Tr. at 46, 30-31), and that all discovery and claims regarding alleged bid-

 rigging are stayed (Dkt. 3835 at 6-7), documents created or modified after September 2, 2016, are

 relevant to their non-stayed claims or defenses in this case.

        Not only would this Request impose an enormous burden on Mar-Jac, but this information

 is equally available to Plaintiffs. This Request asks for documents reflecting communications

 between Defendants and new Restaurant DAPs. Restaurant DAPs should already have this

 information. Further, the request for this information improperly attempts to circumvent the

 Court’s order staying the bid-rigging claims and related discovery. (Dkt. 3835 at 6-7).

        For all the reasons above, Mar-Jac objects to this request as overbroad, unduly

 burdensome, and not proportional to the needs in this case. Mar-Jac further objects to this Request

 for “All Documents reflecting Communications between You and Restaurant DAPs regarding

 contract negotiations and contractual terms for sales of Broiler chicken” as vague and ambiguous,

 overbroad, unduly burdensome, and not proportional to the needs of the case regardless of

 timeframe. Mar-Jac objects to this Request to the extent it seeks documents that are not relevant


                                                  15
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 43 of 115 PageID #:295365




 to the claims or defenses of the Parties and are, thus, beyond the proper scope of discovery. Mar-

 Jac objects to this Request as vague and ambiguous because “contract negotiations” and

 “contractual terms” is undefined and unclear. Mar-Jac objects to this request because it ignores

 agreed offers of production negotiated in the context of All Plaintiffs’ First RFPs. Mar-Jac objects

 to this Request to the extent it seeks information protected by the attorney-client privilege, the

 work-product doctrine, the joint-defense or common-interest privilege, or any other applicable

 privileges or protections.


        Date: February 16, 2021              /s/ Edward C. Konieczny
                                             Edward C. Konieczny
                                             EDWARD C. KONIECZNY LLC
                                             400 Colony Square, Suite 1501
                                             1201 Peachtree Street, N.E.
                                             Atlanta, Georgia 30361
                                             T: (404) 380-1430
                                             F: (404) 382-6011
                                             ed@koniecznylaw.com


                                             David C. Newman
                                             Wm. Parker Sanders
                                             SMITH, GAMBRELL & RUSSELL, LLP
                                             1230 Peachtree Street, N.E.
                                             Promenade, Suite 3100
                                             Atlanta, Georgia 30309
                                             T: (404) 815-3500
                                             F: (404) 685-6816
                                             dnewman@sgrlaw.com
                                             psanders@sgrlaw.com


                                             James L. Thompson
                                             LYNCH THOMPSON LLP
                                             150 S. Wacker Drive, Suite 2600
                                             Chicago, IL 60606
                                             T: (312) 445-4623
                                             F: (312) 896-5883
                                             jthompson@lynchthomspon.com

                                             Attorneys for Mar-Jac Poultry, Inc., Mar-Jac Poultry
                                                  16
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 44 of 115 PageID #:295366




                                     MS, LLC, Mar-Jac Poultry AL, LLC, Mar-Jac
                                     AL/MS, Inc., Mar-Jac Poultry, LLC, Mar-Jac
                                     Holdings, Inc.




                                         17
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 45 of 115 PageID #:295367




                                  CERTIFICATE OF SERVICE

           I, Edward C. Konieczny, hereby affirm that on February 16, 2021, I caused a true and

   correct copy of Mar-Jac Defendants’ Responses and Objections to Restaurant DAPs’ Requests

   for Production of Documents to Producer Defendants to be served via electronic mail on the

   following counsel of record.

                  Class                         Contact                         E-mail
  DPPs                                 W. Joseph Bruckner       wjbruckner@locklaw.com
                                       Brian D. Clark           bdclark@locklaw.com
                                       Simeon A. Morbey         samorbey@locklaw.com
                                       Elizabeth M. Sipe        emsipe@locklaw.com
                                       Bruce L. Simon           bsimon@pswlaw.com
                                       Daniel L. Warshaw        dwarshaw@pswlaw.com
                                       Neil Swartzberg          nswartzberg@pswlaw.com
                                       Clifford H. Pearson      cpearson@pswlaw.com
                                       Michael H. Pearson       mpearson@pswlaw.com
                                       Bobby Pouya              bpouya@pswlaw.com
                                       Thomas Nolan             tnolan@pswlaw.com
                                       Ellowene Grant           egrant@pswlaw.com
                                       Steven Hart              shart@hmelegal.com
                                       Brian Eldridge           beldridge@hmelegal.com
                                       Kyle Pozan               kpozan@hmelegal.com
                                       John Marrese             jmarrese@hmelegal.com
  CIIPPs                               Daniel E. Gustafson      dgustafson@gustafsongluek.com
                                       Daniel C. Hedlund        dhedlund@gustafsongluek.com
                                       Michelle J. Looby        mlooby@gustafsongluek.com
                                       Joshua R. Rissman        jrissman@gustafsongluek.com
                                       Brittany N. Resch        bresch@gustafsongluek.com
                                       Jamie L. Holzer          jholzer@gustafsongluek.com
                                       Ling Wang                lwang@gustafsongluek.com
                                       Joseph W. Cotchett       jcotchett@cpmlegal.com
                                       Adam J. Zapala           azapala@cpmlegal.com
                                       Tamarah P. Prevost       tprevost@cpmlegal.com
                                       Alex Barnett             abarnett@cpmlegal.com
                                       Jaclyn Verducci          jverducci@cpmlegal.com
                                       Carlo Lipson             clipson@cpmlegal.com
                                       Michael Caylao           mcaylao@cpmlegal.com
                                       Joseph Alioto, Jr.       jalioto@cpmlegal.com


                                                 18
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 46 of 115 PageID #:295368




                  Class                          Contact                       E-mail
                                        Samantha Fong         sfong@cpmlegal.com
                                        James Dallal          jdallal@cpmlegal.com
                                        Kenneth A. Wexler     kaw@wexlerwallace.com
                                        Edward A. Wallace     eaw@wexlerwallace.com
                                        Michelle Perkovic     mp@wexlerwallace.com
                                        Melinda Morales       mjm@wexlerwallace.com
  EUCPs                                 Steve W. Berman       steve@hbsslaw.com
                                        Jason Zweig           jasonz@hbsslaw.com
                                        Rio Pierce            riop@hbsslaw.com
                                        Shana Scarlett        shanas@hbsslaw.com
                                        Kit A. Pierson        kpierson@cohenmilstein.com
                                        Brent W. Johnson      bjohnson@cohenmilstein.com
                                        Carol V. Gilden       cgilden@cohenmilstein.com
                                        Daniel H. Silverman   dsilverman@cohenmilstein.com
                                        Alison Deich          adeich@cohenmilstein.com
                                        Benjamin Brown        bbrown@cohenmilstein.com
                                        Breanna Van Engelen   breannav@hbsslaw.com
                                        Ben Siegel            bens@hbsslaw.com

  Direct Action Plaintiffs Affiliated
  Foods, ALEX LEE, INC.,
  MERCHANTS DISTRIBUTORS, LLC,
  ASSOCIATED GROCERS OF NEW
  ENGLAND, INC., BIG Y FOODS,
  INC., FAREWAY STORES, INC.,
  PIGGLY WIGGLY ALABAMA
  DISTRIBUTING CO., INC. and
  WOODMAN’S FOOD MARKET, INC.           Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                        Robert N. Kaplan      rkaplan@kaplanfox.com
                                        Matthew P. McCahill   mmccahill@kaplanfox.com
                                        Johnny K. Merritt     jmerritt@legalstrategy.com
                                        Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                        Solomon B. Cera       scera@cerallp.com
                                        Jeffrey P. Campisi    jcampisi@kaplanfox.com
                                        Mandrika Moonsammy    mmoonsammy@kaplanfox.com
                                        Elizabeth Black       eblack@hsblawfirm.com
                                        Mary Eldridge         meldridge@hsblawfirm.com
                                        C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs
  Winn-Dixie Stores & Bi-Lo Holdings    Patrick J. Ahern      patrick.ahern@ahernandassociatespc.com
                                        Theodore B. Bell      theo.bell@ahernandassociatespc.com
                                        Liana Alston          liana.alston@ahernandassociatespc.com


                                                 19
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 47 of 115 PageID #:295369




                   Class                          Contact                      E-mail
  Direct Action Plaintiff
  Sysco Corporation                      Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiff
  US Foods, Inc.                         Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com

  Direct Action Plaintiffs
  Campbell Soup Company; Campbell
  Soup Supply Company, L.L.C.; Pacific
  Foods of Oregon                        Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiff
  Target Corporation                     Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com

  Direct Action Plaintiffs
  John Soules Foods, Inc., John Soules
  Acqusitions LLC                        Scott E. Gant      sgant@bsfllp.com
                                         Jonathan M. Shaw   jshaw@bsfllp.com
                                         Colleen Harrison   charrison@bsfllp.com
                                         Sarah Jones        sjones@bsfllp.com
                                         Simon Leen         sleen@bsfllp.com
                                         Ryan McAllister    rmcallister@BSFLLP.com
  Direct Action Plaintiffs The Kroger
  Co., Hy-Vee Inc., & Albertsons
  Companies Inc.                         Bill Blechman      wjb@knpa.com


                                                  20
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 48 of 115 PageID #:295370




                   Class                               Contact                              E-mail
                                              Doug Patton                 dpatton@knpa.com
                                              Sam Randall                 srandall@knpa.com
                                              Brandon Floch               bfloch@knpa.com
  Direct Action Plaintiffs Associated
  Grocers of the South, Inc.; Meijer, Inc.;
  Meijer Distribution, Inc.; OSI
  Restaurant Partners, LLC; Publix
  Super Markets, Inc.; Supervalu Inc.; &
  Wakefern Food Corp.                         Paul Slater                 PES@Sperling-law.com
                                              Joseph Vanek                jvanek@sperling-law.com
                                              David Germaine              dgermaine@sperling-law.com
                                              John Bjork                  jbjork@sperling-law.com
                                              Martin Amaro                MAmaro@sperling-law.com
                                              Phil Cramer                 pcramer@srvhlaw.com
                                              Ryan Holt                   RHolt@srvhlaw.com
                                              Stacie Beishuizen           sbeishuizen@srvhlaw.com
                                              Jerry Santangelo            jsantangelo@sperling-law.com
  Direct Action Plaintiff Jetro Holdings,
  LLC                                         Philip J. Iovieno           philip.iovieno@cwt.com
                                              Anne M. Nardacci            anardacci@bsfllp.com
                                              Mark A. Singer              mark.singer@cwt.com
                                              Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiffs Ahold Delhaize
  USA, Inc.; Aldi, Inc.; Chick-fil-A, Inc.    Ryan Phair                  rphair@huntonak.com
                                              Jack Martin                 martinj@huntonak.com
                                              Craig Lee                   craiglee@huntonak.com
                                              Matthew Calvert             mcalvert@huntonak.com
                                              Neil Gilman                 ngilman@huntonak.com
                                              Emily Bolles                ebolles@huntonak.com
                                              Chris Brewer                brewerc@huntonak.com
                                              Meredith Malcolm            mmalcolm@huntonak.com
                                              Julie Porter                porter@spplawyers.com
  Direct Action Plaintiff BJ's Warehouse
  Club, Inc.                                  Philip J. Iovieno           philip.iovieno@cwt.com
                                              Anne M. Nardacci            anardacci@bsfllp.com
                                              Mark A. Singer              mark.singer@cwt.com
                                              Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff Maximum
  Quality Foods, Inc.                         Philip J. Iovieno           philip.iovieno@cwt.com
                                              Anne M. Nardacci            anardacci@bsfllp.com
                                              Mark A. Singer              mark.singer@cwt.com
                                              Nicholas A. Gravante, Jr.   nick.gravante@cwt.com


                                                          21
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 49 of 115 PageID #:295371




                   Class                              Contact                              E-mail
  Direct Action Plaintiff PJ Food Service,
  Inc.                                       Philip J. Iovieno           philip.iovieno@cwt.com
                                             Anne M. Nardacci            anardacci@bsfllp.com
                                             Mark A. Singer              mark.singer@cwt.com
                                             Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff Hooters of
  America, LLC                               David Esau                  desau@carltonfields.com
                                             Kristin Gore                kgore@carltonfields.com
                                             Amanda Jesteadt             ajesteadt@carltonfields.com
                                             Stephen Cohen               scohen@carltonfields.com
                                             Casey McGowan               CMcGowan@carltonfields.com
                                             Amy Bowers                  ABowers@carltonfields.com
                                             Scott Menger                SMenger@carltonfields.com
                                             Garth Yearick               gyearick@carltonfields.com
                                             Joseph Vanek                jvanek@sperling-law.com
                                             Michael Dickler             mdickler@sperling-law.com



  Direct Action Plaintiffs ANAHEIM
  WINGS, LLC, d/b/a Hooters of
  Anaheim; GASLAMP WINGS, LLC,
  previously d/b/a Hooters of San Diego;
  MISSION VALLEY WINGS, LLC,
  d/b/a Hooters of Mission Valley;
  OCEANSIDE WINGS, LLC,
  previously d/b/a Hooters of Oceanside;
  COSTA MESA WINGS, LLC, d/b/a
  Hooters of Costa Mesa; RANCHO
  BERNARDO WINGS, LLC, d/b/a
  Hooters of San Marcos; ONTARIO
  WINGS, LLC, d/b/a Hooters of
  Ontario; HOLLYWOOD WINGS,
  LLC, d/b/a Hooters of Hollywood;
  SOUTH GATE WINGS, LLC, d/b/a
  Hooters of South Gate; WINGS OVER
  LONG BEACH, LLC, d/b/a Hooters of
  Long Beach; BONITA PLAZA
  WINGS, LLC, d/b/a Hooters of Plaza
  Bonita; and DOWNTOWN WINGS,
  LLC, previously d/b/a Hooters of           David Esau
  Downtown LA                                                            desau@carltonfields.com
                                             Kristin Gore                kgore@carltonfields.com
                                             Amanda Jesteadt             ajesteadt@carltonfields.com
                                             Stephen Cohen               scohen@carltonfields.com
                                             Casey McGowan               CMcGowan@carltonfields.com
                                             Amy Bowers                  ABowers@carltonfields.com

                                                       22
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 50 of 115 PageID #:295372




                   Class                            Contact                              E-mail
                                           Scott Menger                SMenger@carltonfields.com
                                           Garth Yearick               gyearick@carltonfields.com
                                           Joseph Vanek                jvanek@sperling-law.com
                                           Michael Dickler             mdickler@sperling-law.com

  Direct Action Plaintiffs
  RESTAURANTS OF AMERICA, INC;
  LTP MANAGEMENT GROUP, INC.;              David Esau
  GIBSON, GRECO & WOOD, LTD.;
  and HOOTERS MANAGEMENT
  CORPORATION                                                          desau@carltonfields.com
                                           Kristin Gore                kgore@carltonfields.com
                                           Amanda Jesteadt             ajesteadt@carltonfields.com
                                           Stephen Cohen               scohen@carltonfields.com
                                           Casey McGowan               CMcGowan@carltonfields.com
                                           Amy Bowers                  ABowers@carltonfields.com
                                           Scott Menger                SMenger@carltonfields.com
                                           Garth Yearick               gyearick@carltonfields.com
                                           Joseph Vanek                jvanek@sperling-law.com
                                           Michael Dickler             mdickler@sperling-law.com
  Direct Action Plaintiffs Sherwood Food
  Distributors, L.L.C.; Harvest Meat
  Company, Inc.; Western Boxed Meat
  Distributors, Inc.; and Hamilton Meat,
  LLC                                      Philip J. Iovieno           philip.iovieno@cwt.com
                                           Anne M. Nardacci            anardacci@bsfllp.com
                                           Mark A. Singer              mark.singer@cwt.com
                                           Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff Darden
  Restaurants, Inc.                        Philip J. Iovieno           philip.iovieno@cwt.com
                                           Anne M. Nardacci            anardacci@bsfllp.com
                                           Mark A. Singer              mark.singer@cwt.com
                                           Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action Plaintiff QUIRCH
  FOODS, LLC, f/k/a/ QUIRCH FOODS
  CO.                                      Marvin A. Miller            mmiller@millerlawllc.com
                                           Matthew E. Van Tine         mvantine@millerlawllc.com
                                           Andrew Szot                 aszot@millerlawllc.com
                                           Jay Shapiro                 jshapiro@stearnsweaver.com
                                           Samuel Patmore              spatmore@stearnsweaver.com
                                           Carlos Canino               ccanino@stearnsweaver.com
                                           Abigail Corbett             acorbett@stearnsweaver.com




                                                     23
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 51 of 115 PageID #:295373




                   Class                         Contact                       E-mail
  Direct Action Plaintiffs ACTION
  MEAT DISTRIBUTORS, INC.,
  ASSOCIATED FOOD STORES, INC.,
  BASHAS’ INC., CERTCO, INC.,
  DICARLO DISTRIBUTORS, INC.,
  IRA HIGDON GROCERY
  COMPANY, INC., NICHOLAS & CO.,
  INC., PACIFIC AGRI-PRODUCTS,
  INC., PACIFIC FOOD
  DISTRIBUTORS, INC., TROYER
  FOODS, INC., URM STORES, INC.,
  and WEINSTEIN WHOLESALE
  MEATS, INC.                           Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                        Robert N. Kaplan      rkaplan@kaplanfox.com
                                        Matthew P. McCahill   mmccahill@kaplanfox.com
                                        Johnny K. Merritt     jmerritt@legalstrategy.com
                                        Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                        Solomon B. Cera       scera@cerallp.com
                                        C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs ASSOCIATED
  GROCERS, INC.,
  BROOKSHIRE GROCERY
  COMPANY,
  And SCHNUCK MARKETS, INC.             Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                        Robert N. Kaplan      rkaplan@kaplanfox.com
                                        Matthew P. McCahill   mmccahill@kaplanfox.com
                                        Johnny K. Merritt     jmerritt@legalstrategy.com
                                        Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                        Solomon B. Cera       scera@cerallp.com
                                        C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs HOWARD
  SAMUELS AS TRUSTEE IN
  BANKRUPTCY FOR CENTRAL
  GROCERS, INC., CBBC OPCO, LLC,
  d/b/a COLORADO BOXED BEEF and
  KING SOLOMON FOODS, INC.              Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                        Robert N. Kaplan      rkaplan@kaplanfox.com
                                        Matthew P. McCahill   mmccahill@kaplanfox.com
                                        Johnny K. Merritt     jmerritt@legalstrategy.com
                                        Richard L. Coffman    rcoffman@coffmanlawfirm.com
                                        Solomon B. Cera       scera@cerallp.com
                                        C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiff W. LEE
  FLOWERS & COMPANY, INC.               Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                                        Robert N. Kaplan      rkaplan@kaplanfox.com
                                        Matthew P. McCahill   mmccahill@kaplanfox.com

                                                 24
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 52 of 115 PageID #:295374




                  Class                             Contact                       E-mail
                                           Johnny K. Merritt    jmerritt@legalstrategy.com
                                           Richard L. Coffman   rcoffman@coffmanlawfirm.com
                                           Solomon B. Cera      scera@cerallp.com
                                           C. Andrew Dirksen    cdirksen@cerallp.com
                                           Manton Grier         mgrier@hsblawfirm.com
                                           Elizabeth Black      eblack@hsblawfirm.com
                                           Mary Eldridge        meldridge@hsblawfirm.com
  Direct Action Plaintiffs UNITED
  SUPERMARKETS, LLC; KRISPY
  KRUNCHY FOODS, LLC; and
  CHENEY BROS., INC.                       Joseph Vanek         jvanek@sperling-law.com
                                           Michael Dickler      mdickler@sperling-law.com
                                           David Esau           desau@carltonfields.com
                                           Kristin Gore         kgore@carltonfields.com
                                           Amanda Jesteadt      ajesteadt@carltonfields.com
                                           Stephen Cohen        scohen@carltonfields.com
                                           Casey McGowan        CMcGowan@carltonfields.com
                                           Amy Bowers           ABowers@carltonfields.com
                                           Scott Menger         SMenger@carltonfields.com
                                           Garth Yearick        gyearick@carltonfields.com
                                           Jana Eisinger        jeisinger@eisingerlawfirm.com
                                           Clay Taylor          Clay.Taylor@bondsellis.com

  Direct Action Plaintiffs Shamrock
  Foods Company and United Food
  Service, Inc.; Barbeque Integrated,
  Inc.; Bojangles' Restaurants, Inc. and
  Bojangles OPCO, LLC; Boston Market
  Corp.; Captain D's, LLC; Cracker
  Barrel Old Country Store, Inc. and
  CBOCS Distribution, Inc.; FIC
  Restaurants, Inc.; Golden Corral
  Corp.; The Johnny Rockets Group,
  Inc.; White Castle Purchasing Co.; WZ
  Franchise Corp.; Zaxby's Franchising
  LLC                                      Robert Turken        rturken@bilzin.com
                                           Scott Wagner         swagner@bilzin.com
                                           Lori Lustrin         llustrin@bilzin.com
                                           Ilana Drescher       Idrescher@bilzin.com
                                           Shalia Sakona        ssakona@bilzin.com
                                           Ben Mitchel          bmitchel@bilzin.com
                                           Brianna Sainte       bsainte@bilzin.com
  Direct Action Plaintiffs CHECKERS
  DRIVE-IN RESTAURANTS, INC.               Joseph Vanek         jvanek@sperling-law.com
                                           Michael Dickler      mdickler@sperling-law.com

                                                    25
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 53 of 115 PageID #:295375




                   Class                              Contact                       E-mail
                                             David Esau          desau@carltonfields.com
                                             Kristin Gore        kgore@carltonfields.com
                                             Amanda Jesteadt     ajesteadt@carltonfields.com
                                             Stephen Cohen       scohen@carltonfields.com
                                             Casey McGowan       CMcGowan@carltonfields.com
                                             Amy Bowers          ABowers@carltonfields.com
                                             Scott Menger        SMenger@carltonfields.com
                                             Garth Yearick       gyearick@carltonfields.com
  Direct Action Plaintiffs GIANT
  EAGLE                                      Erin Allen          Allen@marcus-shapira.com
                                             Moira Cain-Mannix   Cain-Mannix@marcus-shapira.com
                                             Bernie Marcus       Marcus@marcus-shapira.com
  Direct Action Plaintiffs Conagra
  Brands, Inc. Pinnacle Foods, Inc., Kraft
  Heinz Foods Company, Nestlé USA,
  Inc. and Nestlé Purina PetCare
  Company                                    David Eddy          deddy@theantitrustlawgroup.com
                                             Dennis Lynch        dlynch@theantitrustlawgroup.com
                                             Chase Keibler       ckeibler@theantitrustlawgroup.com
                                             Connie Steele       csteele@theantitrustlawgroup.com
  Direct Action Plaintiff Services Group
                                             Greg Casas
  of America, Inc.                                               casasg@gtlaw.com
                                             Dominic Draye       drayed@gtlaw.com
                                             Tom Dutton          duttont@gtlaw.com
                                             Erik Weber          weberer@gtlaw.com
                                             Zach Douglas        douglasz@gtlaw.com
                                             Cindy Reed          reedci@gtlaw.com
                                             Vanessa Pinkerton   pinkertonv@gtlaw.com
  Direct Action Plaintiff Walmart            Shawn Rabin         srabin@SusmanGodfrey.com
                                             Ravi Bhalla         rbhalla@susmangodfrey.com
                                             Ryan Caughey        rcaughey@susmangodfrey.com
                                             Steven Shepard      SShepard@susmangodfrey.com
                                             Leize Nand          LNand@susmangodfrey.com
                                             Rodney Polanco      rpolanco@susmangodfrey.com
  Direct Action Plaintiffs Amigos Meat
  Distributors, LP; Amigos Meat &
  Poultry, LLC; Amigos Meat
  Distributors East, LP; and Amigos
  Meat Distributors West, LP                 Peter Taaffe        ptaaffe@txattorneys.com
                                             Jason Willis        jwillis@txattorneys.com
                                             Obed De La Cruz     obed@mdlcfirm.com
                                             Spencer Markle      spencer@mdlcfirm.com



                                                      26
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 54 of 115 PageID #:295376




                   Class                            Contact                             E-mail
  Direct Action Plaintiff Commonwealth
                                           Johan M. Rosa Rodriguez
  of Puerto Rico                                                     jorosa@justicia.pr.gov
                                           Todd Schneider            tschneider@schneiderwallace.com
                                           Kyle Bates                kbates@schneiderwallace.com
                                           Peter Schneider           pschneider@schneiderwallace.com
                                           Michael Mulder            mmmulder@mmulderlaw.com
                                           Elena Liveris             eliveris@mmulderlaw.com
  Direct Action Plaintiff El Pollo Loco,
  Inc.                                     Judith Zahid              JZahid@zelle.com
                                           Eric Buetzow              ebuetzow@zelle.com
                                           James Dugan               jdugan@zelle.com
  Direct Action Plaintiff Associated
  Wholesale Grocers, Inc.                  Daniel Owen               dowen@polsinelli.com
                                           Amy Fitts                 afitts@polsinelli.com
                                           Gabe Zorogastua           gzorogastua@polsinelli.com
                                           Kim Murray                kmurray@polsinelli.com


  Direct Action Plaintiffs McLane
  Company, Inc.; McLane/Mid-Atlantic,
  Inc.; McLane/Midwest, Inc.; McLane
  Minnesota, Inc.; McLane New Jersey,
  Inc.; McLane/Eastern, Inc.;
  McLane/Suneast, Inc.; McLane Ohio,
  Inc.; McLane/Southern, Inc.;
  McLane/Western, Inc.; McLane
  Express, Inc.; Kinexo, Inc.; McLane
  Foodservice Distribution, Inc., McLane
  Foodservice, Inc.
                                           Kathryn Reilly            reilly@wtotrial.com
                                           Judith Youngman           youngman@wtotrial.com
                                           Camille Papini-Chapla     papinichapla@wtotrial.com
                                           Adam Hachikian            ahachikian@foxswibel.com
  Direct Action Plaintiff Bob Evans
  Farms, Inc.                              David Esau                desau@carltonfields.com
                                           Kristin Gore              kgore@carltonfields.com
                                           Amanda Jesteadt           ajesteadt@carltonfields.com
                                           Stephen Cohen             scohen@carltonfields.com
                                           Casey McGowan             CMcGowan@carltonfields.com
                                           Amy Bowers                ABowers@carltonfields.com
                                           Scott Menger              SMenger@carltonfields.com
                                           Garth Yearick             gyearick@carltonfields.com
                                           Joseph Vanek              jvanek@sperling-law.com
                                           Michael Dickler           mdickler@sperling-law.com


                                                       27
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 55 of 115 PageID #:295377




                   Class                              Contact                        E-mail
  Direct Action Plaintiff The Fresh
  Market, Inc.                               David Esau            desau@carltonfields.com
                                             Kristin Gore          kgore@carltonfields.com
                                             Amanda Jesteadt       ajesteadt@carltonfields.com
                                             Stephen Cohen         scohen@carltonfields.com
                                             Casey McGowan         CMcGowan@carltonfields.com
                                             Amy Bowers            ABowers@carltonfields.com
                                             Scott Menger          SMenger@carltonfields.com
                                             Garth Yearick         gyearick@carltonfields.com
                                             Joseph Vanek          jvanek@sperling-law.com
                                             Michael Dickler       mdickler@sperling-law.com
  Direct Action Plaintiff Wawa, Inc.         David Esau            desau@carltonfields.com
                                             Kristin Gore          kgore@carltonfields.com
                                             Amanda Jesteadt       ajesteadt@carltonfields.com
                                             Stephen Cohen         scohen@carltonfields.com
                                             Casey McGowan         CMcGowan@carltonfields.com
                                             Amy Bowers            ABowers@carltonfields.com
                                             Scott Menger          SMenger@carltonfields.com
                                             Garth Yearick         gyearick@carltonfields.com
                                             Joseph Vanek          jvanek@sperling-law.com
                                             Michael Dickler       mdickler@sperling-law.com
  Direct Action Plaintiff Restaurant
  Services, Inc.                             David Esau            desau@carltonfields.com
                                             Kristin Gore          kgore@carltonfields.com
                                             Amanda Jesteadt       ajesteadt@carltonfields.com
                                             Stephen Cohen         scohen@carltonfields.com
                                             Casey McGowan         CMcGowan@carltonfields.com
                                             Amy Bowers            ABowers@carltonfields.com
                                             Scott Menger          SMenger@carltonfields.com
                                             Garth Yearick         gyearick@carltonfields.com
                                             Roger Kobert          rkobert@carltonfields.com
                                             Joseph Vanek          jvanek@sperling-law.com
                                             Michael Dickler       mdickler@sperling-law.com
  Direct Action Plaintiffs L. Hart Inc.; R
  & D Marketing LLC; Timber Lake
  Foods Inc.; EMA Foods Co., LLC; and
  Red Bird Farms Distribution Company
                                             Paul J. Ripp          pjr@willmont.com
                                             Charles E. Tompkins   cet@willmont.com
                                             Evan P. Boyle         epb@willmont.com
                                             W. Lawrence Deas      lawrence@listondeas.com


                                                      28
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 56 of 115 PageID #:295378




                   Class                            Contact                             E-mail
                                           Michael Gratz, Jr.          michael@gratzandgratz.com
  USDOJ                                    Heather Call                Heather.Call@usdoj.gov
                                           Michael Koenig              Michael.Koenig@usdoj.gov
                                           George Baranko              George.Baranko@usdoj.gov
                                           Frederick Levenson          Frederick.Levenson@usdoj.gov
                                           Carolyn Sweeney             Carolyn.Sweeney@usdoj.gov
                                           Paul Torzilli               Paul.Torzilli@usdoj.gov
  Direct Action Plaintiffs Carl Buddig &
  Co., Inc.; and Caesars Enterprise
  Services, LLC                            Floyd A Mandell             floyd.mandell@katten.com
                                           Jeffrey A. Wakolbinger      jeffrey.wakolbinger@katten.com
                                           Yonaton M. Rosenzweig       yoni.rosenzweig@katten.com
                                           Catherine E. O'Brien        catherine.obrien@katten.com



    Date: February 16, 2021                                /s/ Edward C. Konieczny
                                                           Edward C. Konieczny




                                                     29
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 57 of 115 PageID #:295379




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


                                                       Case No. 1:16-cv-08637
  IN RE BROILER CHICKEN ANTITRUST                      JURY TRIAL DEMANDED
  LITIGATION
                                                       OBJECTIONS AND RESPONSES OF
  This Document Relates To:                            TYSON FOODS, INC., TYSON
  All DAP Actions                                      CHICKEN, INC., TYSON BREEDERS,
                                                       INC., AND TYSON POULTRY, INC. TO
                                                       RESTAURANT DAPS’ REQUESTS
                                                       FOR PRODUCTION OF
                                                       DOCUMENTS TO PRODUCER
                                                       DEFENDANTS


        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (the “Federal

 Rules”) and the Local Rules of the United States District Court for the Northern District of

 Illinois (the “Local Rules”), Defendants Tyson Foods, Inc., Tyson Chicken, Inc., Tyson

 Breeders, Inc., and Tyson Poultry, Inc. (collectively, “Tyson”) hereby submit these objections

 and responses to Restaurant Direct Action Plaintiffs’ (“Restaurant DAPs”) Requests for

 Production of Documents to Producer Defendants (the “Requests”), dated January 15, 2021.

                                 PRELIMINARY STATEMENT

        The following response is made only for purposes of this action. This response is subject

 to all objections as to admissibility and to any and all objections on any ground that would

 require exclusion of any response if it were introduced in court. All evidentiary objections and

 grounds are expressly reserved.

        Tyson expressly reserves all rights to supplement, amend, correct, or clarify its objections

 and responses to the Requests as necessary and to assert additional objections arising from

 matters discovered during the course of the litigation. Tyson’s responses should not be

 construed to prejudice its right to conduct further investigation in this case or to limit Tyson’s



                                                   1
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 58 of 115 PageID #:295380




 use of any additional evidence that may be developed. Tyson also reserves all rights to challenge

 Restaurant DAPs’ standing at trial.

                                    GENERAL OBJECTIONS

        Tyson objects to these Requests as overly broad, unduly burdensome, and not

 proportional to the needs of the case. Tyson has made a significant production of both structured

 and unstructured data pursuant to prior discovery requests, including, among others, All

 Plaintiffs’ Requests for Production to All Defendants, dated February 28, 2017 (“Plaintiffs’ First

 Set of RFPs”), Commercial and Institutional Indirect Purchaser Plaintiffs’ First Set of Requests

 for Production of Documents to All Defendants, dated February 28, 2017 (“CIIPPs’ First Set of

 RFPs”), and End-User Consumer Plaintiffs’ First Set of Requests for Production of Documents

 to All Defendants, dated March 10, 2017 (“EUCPs’ First Set of RFPs”). As Restaurant DAPs

 are aware, the parties spent months negotiating the scope of Tyson’s production in response to

 these requests, which resulted in Tyson producing over 1.2 million documents from 48

 custodians for a nearly ten-year period. Tyson further made supplemental productions of two

 additional years’ worth of contracts and structured data in response to All Plaintiffs’ Fifth Set of

 Requests of Production to All Defendants, dated December 9, 2019. All of these productions

 have been made available to Restaurant DAPs through their participation in the In re Broiler

 Chicken Antitrust Litigation matter. Restaurant DAPs were putative DPP class members at the

 time of these negotiations and productions, and their interests were fully and vigorously

 represented by interim co-lead counsel for DPPs. Restaurant DAPs have not demonstrated

 sufficient need to justify re-opening document production years after Tyson certified its

 substantial completion and near the close of fact discovery, nor have they provided a basis for

 disregarding the limits in the ESI Protocol Order.




                                                   2
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 59 of 115 PageID #:295381




        Tyson objects to these Requests as cumulative and duplicative of the Plaintiffs’ First Set

 of RFPs, Third Set of RFPs, and Fifth Set of RFPs; CIIPPs’ First Set of RFPs; and EUCPs’ First

 Set of RFPs. Tyson further objects to these Requests to the extent they seek information that

 contravenes the Court’s March 4, 2020 Order granting the DOJ’s motion for a protective order

 (ECF No. 3520) or the Court’s September 22, 2020 Memorandum Opinion and Order bi-

 furcating discovery.

                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

    1. Tyson objects to the definition of “You” and “Your” because the use of “predecessors,”

        “wholly-owned or controlled subsidiaries or affiliates,” “successors,” “parents,” “other

        subsidiaries,” “departments,” “divisions,” “joint ventures,” “other affiliates,” and “any

        organization or entity that the responding Defendant manages or controls” renders the

        Requests vague, overly broad, unduly burdensome, and not proportional to the needs of

        the case. Tyson interprets “You” to mean Tyson.

    2. Tyson objects to the purported “Relevant Time Period” of January 1, 2008 through

        January 1, 2019 as overly broad, unduly burdensome, irrelevant to the claims or defenses

        of any party to this litigation, not proportionate to the needs of the case and contrary to

        the parties’ agreements and the Court’s order. Restaurant DAPs have failed to articulate

        why data or documents outside of the agreed upon January 1, 2007 – September 2, 2016

        time period for unstructured data or agreed upon December 31, 2017 cutoff date for

        structured data are relevant to this case. Nor have they provided an explanation for their

        decision to try to renege on the parties’ prior agreements and the Court’s orders about the

        scope of production. Tyson further objects to the purported Relevant Time Period to the

        extent it violates the Court’s Order Regarding the Production of Electronically Stored




                                                  3
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 60 of 115 PageID #:295382




        Information (“ESI Protocol Order”) (Dkt. No. 459), which provides that the Parties “may

        limit the processing of discoverable [unstructured data] to that which was created,

        modified, sent, or received between January 1, 2007 and September 2, 2016.”

      OBJECTIONS AND RESPONSES TO SPECIFIC REQUESTS FOR PRODUCTION

 REQUEST NO. 1:

        All Documents reflecting Defendants’ pricing for Restaurant DAPs’ purchases of Broiler
 chicken, including Defendants’ explanations and presentations concerning pricing of Broiler
 chicken.

 RESPONSE TO REQUEST NO. 1:

        Tyson objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case as this Request seeks “all” documents “reflecting Defendants’ pricing”

 over an eleven year time period from January 1, 2008 to January 1, 2019, which is more than two

 years beyond the previously negotiated and Court-ordered production cut-off date of September

 2, 2016. Restaurant DAPs have neither explained their need for such documents during the

 September 3, 2016 – January 1, 2019 timeframe, nor have they articulated the relevance of such

 documents to their claims or defenses in this case. Tyson objects to this Request as unduly

 burdensome and not proportional to the needs of the case to the extent it seeks documents that

 are within the possession, custody, or control of, or that are equally accessible to, Restaurant

 DAPs, including, but not limited to, pricing for Restaurant DAPs’ purchases of Broiler chicken.

 Tyson objects to this Request because the phrase “Documents reflecting Defendants’ pricing for

 Restaurant DAPs’ purchases of Broiler chicken” is vague, ambiguous, and fails to describe the

 documents sought with reasonable particularity. Tyson objects to this Request to the extent it

 seeks information protected by the attorney-client privilege, the work-product doctrine, joint-

 defense privilege or any other applicable privilege or protection recognized by any applicable

 law. Tyson further objects to this Request as cumulative and duplicative of Request No. 2 and


                                                   4
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 61 of 115 PageID #:295383




 prior discovery requests, including Plaintiffs’ First Set of RFPs Requests Nos. 11, 12, 13, 16, 40,

 41, and 42. Tyson also objects to this Request as not proportional to the needs of the case to the

 extent it seeks to impose additional burden on Tyson by calling for the collection, review and

 production of information beyond what Tyson has already produced in response to prior

 discovery requests. Tyson further objects that this Request contravenes the Court’s March 4,

 2020 Order granting the DOJ’s motion for a protective order (ECF No. 3520) and the Court’s

 September 22, 2020 Memorandum Opinion and Order bi-furcating discovery.

 REQUEST NO. 2:

        All Documents reflecting Communications between You and Restaurant DAPs regarding
 Defendants’ pricing for Restaurant DAPs’ purchases of Broiler chicken, including Defendants’
 explanations and presentations concerning pricing of Broiler chicken.

 RESPONSE TO REQUEST NO. 2:

        Tyson objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case, as this Request seeks “all” documents “reflecting” communications

 between Tyson and Restaurant DAPs over an eleven year time period from January 1, 2008 to

 January 1, 2019, which is more than two years beyond the previously negotiated and Court-

 ordered production cut-off date of September 2, 2016. Restaurant DAPs have neither explained

 their need for such documents during the September 3, 2016 – January 1, 2019 timeframe, nor

 have they articulated the relevance of such documents to their claims or defenses in this case.

 Tyson objects to this Request as unduly burdensome and not proportional to the needs of the case

 to the extent it seeks documents that are within the possession, custody, or control of, or that are

 equally accessible to, Restaurant DAPs, including, but not limited to, communications between

 Tyson and Restaurant DAPs regarding pricing for Restaurant DAPs’ purchases of Broiler

 chicken. Tyson objects to this Request to the extent it seeks information protected by the

 attorney-client privilege, the work-product doctrine, joint-defense privilege or any other


                                                   5
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 62 of 115 PageID #:295384




 applicable privilege or protection recognized by any applicable law. Tyson further objects to this

 Request as cumulative and duplicative of Request No. 1 and prior discovery requests, including

 Plaintiffs’ First Set of RFPs Request No. 12. Tyson also objects to this Request as not

 proportional to the needs of the case to the extent it seeks to impose additional burden on Tyson

 by calling for the collection, review and production of information beyond what Tyson has

 already produced in response to prior discovery requests. Tyson further objects that this Request

 contravenes the Court’s March 4, 2020 Order granting the DOJ’s motion for a protective order

 (ECF No. 3520) and the Court’s September 22, 2020 Memorandum Opinion and Order bi-

 furcating discovery.

 REQUEST NO. 3:

        All Documents reflecting Communications between You and Restaurant DAPs regarding
 supply of Broiler chicken.

 RESPONSE TO REQUEST NO. 3:

        Tyson objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case, as this Request seeks documents “all” documents “reflecting”

 communications between Tyson and Restaurant DAPs over an eleven year period from January

 1, 2008 to January 1, 2019, which is more than two years beyond the previously negotiated and

 Court-ordered production cut-off date of September 2, 2016. Restaurant DAPs have neither

 explained their need for such documents during the September 3, 2016 – January 1, 2019

 timeframe, nor have they articulated the relevance of such documents to their claims or defenses

 in this case. Tyson objects to this Request as unduly burdensome and not proportional to the

 needs of the case to the extent it seeks documents that are within the possession, custody, or

 control of, or that are equally accessible to, Restaurant DAPs, including, but not limited to,

 communications between Tyson and Restaurant DAPs regarding the supply of Broiler chicken.



                                                  6
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 63 of 115 PageID #:295385




 Tyson objects to this Request to the extent it seeks information protected by the attorney-client

 privilege, the work-product doctrine, joint-defense privilege or any other applicable privilege or

 protection recognized by any applicable law. Tyson further objects to this Request as cumulative

 and duplicative of prior discovery requests, including Plaintiffs’ First Set of RFPs Request No.

 14. Tyson also objects to this Request as not proportional to the needs of the case to the extent it

 seeks to impose additional burden on Tyson by calling for the collection, review and production

 of information beyond what Tyson has already produced in response to prior discovery requests.

 Tyson further objects that this Request contravenes the Court’s March 4, 2020 Order granting the

 DOJ’s motion for a protective order (ECF No. 3520) and the Court’s September 22, 2020

 Memorandum Opinion and Order bi-furcating discovery.

 REQUEST NO. 4:

        All Documents reflecting contract negotiations and contractual terms for sales of Broiler
 chicken by Defendants to Restaurant DAPs.

 RESPONSE TO REQUEST NO. 4:

        Tyson objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case, as this Request seeks “all” documents “reflecting contract negotiation

 and contractual terms for sales of Broiler chicken” over an eleven year time period from January

 1, 2008 to January 1, 2019, which is more than two years beyond the previously negotiated and

 Court-ordered production cut-off date of January 1, 2007 through September 2, 2016. Restaurant

 DAPs have neither explained their need for such documents during the September 3, 2016 –

 January 1, 2019 timeframe, nor have they articulated the relevance of such documents to their

 claims or defenses in this case. Tyson objects to this Request as unduly burdensome and not

 proportional to the needs of the case to the extent it seeks documents that are within the

 possession, custody, or control of, or that are equally accessible to, Restaurant DAPs, including,



                                                  7
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 64 of 115 PageID #:295386




 but not limited to, contracts and documents reflecting contract negotiations between Tyson and

 Restaurant DAPs. Tyson objects to this Request as vague and ambiguous because the phrase

 “reflecting contract negotiations and contractual sales” is vague, ambiguous, and fails to describe

 the documents sought with reasonable particularity. Tyson objects to this Request to the extent it

 seeks information protected by the attorney-client privilege, the work-product doctrine, joint-

 defense privilege or any other applicable privilege or protection recognized by any applicable

 law. Tyson further objects to this Request as cumulative and duplicative of prior discovery

 requests, including Plaintiffs’ First Set of RFPs Requests Nos. 11, 40, 41, 42, and 48, Plaintiffs’

 Third Set of RFP Request No. 1, and Plaintiffs’ Fifth Set of RFPs Request No. 1. Tyson also

 objects to this Request as not proportional to the needs of the case to the extent it seeks to impose

 additional burden on Tyson by calling for the collection, review and production of information

 beyond what Tyson has already produced in response to prior discovery requests. Tyson further

 objects that this Request contravenes the Court’s March 4, 2020 Order granting the DOJ’s

 motion for a protective order (ECF No. 3520) and the Court’s September 22, 2020 Memorandum

 Opinion and Order bi-furcating discovery.

 REQUEST NO. 5:

        All Documents reflecting Communications between You and Restaurant DAPs regarding
 contract negotiations and contractual terms for sales of Broiler chicken by Defendants to
 Restaurant DAPs.

 RESPONSE TO REQUEST NO. 5:

        Tyson objects to this Request as overly broad, unduly burdensome, and not proportional

 to the needs of the case, as this Request seeks “all” documents relating to or communicating

 pricing announcements, pricing guidelines, pricing formulas, price lists, or implementation of

 price changes over an eleven year time period from January 1, 2008 to January 1, 2019, which is

 more than two years beyond the previously negotiated and Court-ordered production cut-off date


                                                  8
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 65 of 115 PageID #:295387




 of January 1, 2007 through September 2, 2016. Tyson objects to this Request as unduly

 burdensome and not proportional to the needs of the case to the extent it seeks documents that

 are within the possession, custody, or control of, or that are equally accessible to, Restaurant

 DAPs, including, but not limited to, communications between Tyson and Restaurant DAPs

 regarding contract negotiations and contractual terms for sales of Broiler chicken. Tyson objects

 to this Request to the extent it seeks information protected by the attorney-client privilege, the

 work-product doctrine, joint-defense privilege or any other applicable privilege or protection

 recognized by any applicable law. Tyson further objects to this Request as cumulative and

 duplicative of Request No. 4 and of prior discovery requests, including Plaintiffs’ First Set of

 RFPs Requests Nos. 38 and 42, Plaintiffs’ Third Set of RFP Request No. 1, and Plaintiffs’ Fifth

 Set of RFPs Request No. 1. Tyson also objects to this Request as not proportional to the needs

 of the case to the extent it seeks to impose additional burden on Tyson by calling for the

 collection, review and production of information beyond what Tyson has already produced in

 response to prior discovery requests. Tyson further objects that this Request contravenes the

 Court’s March 4, 2020 Order granting the DOJ’s motion for a protective order (ECF No. 3520)

 and the Court’s September 22, 2020 Memorandum Opinion and Order bi-furcating discovery.

                                      [signature page to follow]




                                                   9
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 66 of 115 PageID #:295388




  Dated: February 16, 2021                 Respectfully Submitted,

                                           By: /s/ Kenina J. Lee
                                           Rachel J. Adcox (#1001488)
                                           Daniel K. Oakes (admitted pro hac vice)
                                           Kenina J. Lee (admitted pro hac vice)
                                           AXINN, VELTROP & HARKRIDER LLP
                                           950 F Street NW, Ste 700
                                           Telephone: (202) 912-4700
                                           Facsimile: (202) 912-4701
                                           radcox@axinn.com
                                           doakes@axinn.com
                                           klee@axinn.com

                                           John M. Tanski (admitted pro hac vice)
                                           Jarod G. Taylor (admitted pro hac vice)
                                           AXINN, VELTROP & HARKRIDER LLP
                                           90 State House Square
                                           Hartford, CT 06103
                                           Telephone: (860) 275-8100
                                           Facsimile: (860) 275-8101
                                           jtanski@axinn.com
                                           jtaylor@axinn.com

                                           Nicholas E.O. Gaglio (admitted pro hac vice)
                                           AXINN, VELTROP & HARKRIDER LLP
                                           114 West 47th Street
                                           New York, NY 10036
                                           Telephone: (212) 728-2200
                                           Facsimile: (212) 261-5654
                                           ngaglio@axinn.com

                                           Jordan M. Tank
                                           LIPE LYONS MURPHY NAHRSTADT &
                                           PONTIKIS, LTD.
                                           230 West Monroe, Street, Ste 2260
                                           Chicago, IL 60606
                                           Telephone: (312) 702-0586
                                           Facsimile: (312) 726-2273
                                           jmt@lipelyons.com

                                           Attorneys for Defendants Tyson Foods, Inc.,
                                           Tyson Chicken, Inc., Tyson Breeders, Inc.,
                                           Tyson Poultry, Inc.




                                         10
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 67 of 115 PageID #:295389




                                 CERTIFICATE OF SERVICE

         I, Kenina J. Lee, hereby certify that on February 16, 2021, the foregoing Objections and

 Responses of Tyson Foods, Inc., Tyson Chicken, Inc., Tyson Breeders, Inc., and Tyson Poultry,

 Inc. to Restaurant Direct Action Plaintiffs’ Requests for Production of Documents to Producer

 Defendants was served by electronic mail on the counsel listed below.


                                                                            /s/ Kenina J. Lee

               Class                       Contact                           E-mail
  DPPs                              W. Joseph Bruckner       wjbruckner@locklaw.com
                                    Brian D. Clark           bdclark@locklaw.com
                                    Simeon A. Morbey         samorbey@locklaw.com
                                    Elizabeth M. Sipe        emsipe@locklaw.com
                                    Bruce L. Simon           bsimon@pswlaw.com
                                    Daniel L. Warshaw        dwarshaw@pswlaw.com
                                    Neil Swartzberg          nswartzberg@pswlaw.com
                                    Clifford H. Pearson      cpearson@pswlaw.com
                                    Michael H. Pearson       mpearson@pswlaw.com
                                    Bobby Pouya              bpouya@pswlaw.com
                                    Thomas Nolan             tnolan@pswlaw.com
                                    Ellowene Grant           egrant@pswlaw.com
                                    Steven Hart              shart@hmelegal.com
                                    Brian Eldridge           beldridge@hmelegal.com
                                    Kyle Pozan               kpozan@hmelegal.com
                                    John Marrese             jmarrese@hmelegal.com
  CIIPPs                            Daniel E. Gustafson      dgustafson@gustafsongluek.com
                                    Daniel C. Hedlund        dhedlund@gustafsongluek.com
                                    Michelle J. Looby        mlooby@gustafsongluek.com
                                    Joshua R. Rissman        jrissman@gustafsongluek.com
                                    Brittany N. Resch        bresch@gustafsongluek.com
                                    Jamie L. Holzer          jholzer@gustafsongluek.com
                                    Ling Wang                lwang@gustafsongluek.com
                                    Joseph W. Cotchett       jcotchett@cpmlegal.com
                                    Adam J. Zapala           azapala@cpmlegal.com
                                    Tamarah P. Prevost       tprevost@cpmlegal.com
                                    Alex Barnett             abarnett@cpmlegal.com
                                    Jaclyn Verducci          jverducci@cpmlegal.com
                                    Carlo Lipson             clipson@cpmlegal.com


                                                 11
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 68 of 115 PageID #:295390




                              Michael Caylao        mcaylao@cpmlegal.com
                              Joseph Alioto, Jr.    jalioto@cpmlegal.com
                              Samantha Fong         sfong@cpmlegal.com
                              James Dallal          jdallal@cpmlegal.com
                              Kenneth A. Wexler     kaw@wexlerwallace.com
                              Edward A. Wallace     eaw@wexlerwallace.com
                              Michelle Perkovic     mp@wexlerwallace.com
                              Melinda Morales       mjm@wexlerwallace.com
  EUCPs                       Steve W. Berman       steve@hbsslaw.com
                              Jason Zweig           jasonz@hbsslaw.com
                              Rio Pierce            riop@hbsslaw.com
                              Shana Scarlett        shanas@hbsslaw.com
                              Kit A. Pierson        kpierson@cohenmilstein.com
                              Brent W. Johnson      bjohnson@cohenmilstein.com
                              Carol V. Gilden       cgilden@cohenmilstein.com
                              Daniel H. Silverman   dsilverman@cohenmilstein.com
                              Alison Deich          adeich@cohenmilstein.com
                              Benjamin Brown        bbrown@cohenmilstein.com
                              Breanna Van Engelen   breannav@hbsslaw.com
                              Ben Siegel            bens@hbsslaw.com
  Direct Action Plaintiffs
  Affiliated Foods, ALEX
  LEE, INC., MERCHANTS
  DISTRIBUTORS, LLC,
  ASSOCIATED GROCERS
  OF NEW ENGLAND, INC.,
  BIG Y FOODS, INC.,
  FAREWAY STORES, INC.,
  PIGGLY WIGGLY
  ALABAMA
  DISTRIBUTING CO., INC.
  and WOODMAN’S FOOD
  MARKET, INC.                Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                              Robert N. Kaplan      rkaplan@kaplanfox.com
                              Matthew P. McCahill   mmccahill@kaplanfox.com
                              Johnny K. Merritt     jmerritt@legalstrategy.com
                              Richard L. Coffman    rcoffman@coffmanlawfirm.com
                              Solomon B. Cera       scera@cerallp.com
                              Jeffrey P. Campisi    jcampisi@kaplanfox.com
                              Mandrika
                              Moonsammy             mmoonsammy@kaplanfox.com
                              Elizabeth Black       eblack@hsblawfirm.com
                              Mary Eldridge         meldridge@hsblawfirm.com


                                         12
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 69 of 115 PageID #:295391




                              C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiffs
  Winn-Dixie Stores & Bi-Lo
  Holdings                    Patrick J. Ahern      patrick.ahern@ahernandassociatespc.com
                              Theodore B. Bell      theo.bell@ahernandassociatespc.com
                              Liana Alston          liana.alston@ahernandassociatespc.com
  Direct Action Plaintiff
  Sysco Corporation           Scott E. Gant         sgant@bsfllp.com
                              Jonathan M. Shaw      jshaw@bsfllp.com
                              Colleen Harrison      charrison@bsfllp.com
                              Sarah Jones           sjones@bsfllp.com
                              Simon Leen            sleen@bsfllp.com
                              Ryan McAllister       rmcallister@BSFLLP.com
  Direct Action Plaintiff
  US Foods, Inc.              Scott E. Gant         sgant@bsfllp.com
                              Jonathan M. Shaw      jshaw@bsfllp.com
                              Colleen Harrison      charrison@bsfllp.com
                              Sarah Jones           sjones@bsfllp.com
                              Simon Leen            sleen@bsfllp.com
                              Ryan McAllister       rmcallister@BSFLLP.com
  Direct Action Plaintiffs
  Campbell Soup Company;
  Campbell Soup Supply
  Company, L.L.C.; Pacific
  Foods of Oregon             Scott E. Gant         sgant@bsfllp.com
                              Jonathan M. Shaw      jshaw@bsfllp.com
                              Colleen Harrison      charrison@bsfllp.com
                              Sarah Jones           sjones@bsfllp.com
                              Simon Leen            sleen@bsfllp.com
                              Ryan McAllister       rmcallister@BSFLLP.com
  Direct Action Plaintiff
  Target Corporation          Scott E. Gant         sgant@bsfllp.com
                              Jonathan M. Shaw      jshaw@bsfllp.com
                              Colleen Harrison      charrison@bsfllp.com
                              Sarah Jones           sjones@bsfllp.com
                              Simon Leen            sleen@bsfllp.com
                              Ryan McAllister       rmcallister@BSFLLP.com
  Direct Action Plaintiffs
  John Soules Foods, Inc.,
  John Soules Acqusitions
  LLC                         Scott E. Gant         sgant@bsfllp.com
                              Jonathan M. Shaw      jshaw@bsfllp.com
                              Colleen Harrison      charrison@bsfllp.com


                                         13
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 70 of 115 PageID #:295392




                                  Sarah Jones             sjones@bsfllp.com
                                  Simon Leen              sleen@bsfllp.com
                                  Ryan McAllister         rmcallister@BSFLLP.com
  Direct Action Plaintiffs The
  Kroger Co., Hy-Vee Inc., &
  Albertsons Companies Inc.       Bill Blechman           wjb@knpa.com
                                  Doug Patton             dpatton@knpa.com
                                  Sam Randall             srandall@knpa.com
                                  Brandon Floch           bfloch@knpa.com
  Direct Action Plaintiffs
  Associated Grocers of the
  South, Inc.; Meijer, Inc.;
  Meijer Distribution, Inc.;
  OSI Restaurant Partners,
  LLC; Publix Super Markets,
  Inc.; Supervalu Inc.; &
  Wakefern Food Corp.             Paul Slater             PES@Sperling-law.com
                                  Joseph Vanek            jvanek@sperling-law.com
                                  David Germaine          dgermaine@sperling-law.com
                                  John Bjork              jbjork@sperling-law.com
                                  Martin Amaro            MAmaro@sperling-law.com
                                  Phil Cramer             pcramer@srvhlaw.com
                                  Ryan Holt               RHolt@srvhlaw.com
                                  Stacie Beishuizen       sbeishuizen@srvhlaw.com
                                  Jerry Santangelo        jsantangelo@sperling-law.com
  Direct Action Plaintiff Jetro
  Holdings, LLC                   Philip J. Iovieno       philip.iovieno@cwt.com
                                  Anne M. Nardacci        anardacci@bsfllp.com
                                  Mark A. Singer          mark.singer@cwt.com
                                  Nicholas A. Gravante,
                                  Jr.                     nick.gravante@cwt.com
  Direct Action Plaintiffs
  Ahold Delhaize USA, Inc.;
  Aldi, Inc.; Chick-fil-A, Inc.   Ryan Phair              rphair@huntonak.com
                                  Jack Martin             martinj@huntonak.com
                                  Craig Lee               craiglee@huntonak.com
                                  Matthew Calvert         mcalvert@huntonak.com
                                  Neil Gilman             ngilman@huntonak.com
                                  Emily Bolles            ebolles@huntonak.com
                                  Chris Brewer            brewerc@huntonak.com
                                  Meredith Malcolm        mmalcolm@huntonak.com
                                  Julie Porter            porter@spplawyers.com




                                              14
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 71 of 115 PageID #:295393




  Direct Action Plaintiff BJ's
  Warehouse Club, Inc.           Philip J. Iovieno       philip.iovieno@cwt.com
                                 Anne M. Nardacci        anardacci@bsfllp.com
                                 Mark A. Singer          mark.singer@cwt.com
                                 Nicholas A. Gravante,
                                 Jr.                     nick.gravante@cwt.com
  Direct Action Plaintiff
  Maximum Quality Foods,
  Inc.                           Philip J. Iovieno       philip.iovieno@cwt.com
                                 Anne M. Nardacci        anardacci@bsfllp.com
                                 Mark A. Singer          mark.singer@cwt.com
                                 Nicholas A. Gravante,
                                 Jr.                     nick.gravante@cwt.com
  Direct Action Plaintiff PJ
  Food Service, Inc.             Philip J. Iovieno       philip.iovieno@cwt.com
                                 Anne M. Nardacci        anardacci@bsfllp.com
                                 Mark A. Singer          mark.singer@cwt.com
                                 Nicholas A. Gravante,
                                 Jr.                     nick.gravante@cwt.com
  Direct Action Plaintiff
  Hooters of America, LLC        David Esau              desau@carltonfields.com
                                 Kristin Gore            kgore@carltonfields.com
                                 Amanda Jesteadt         ajesteadt@carltonfields.com
                                 Stephen Cohen           scohen@carltonfields.com
                                 Casey McGowan           CMcGowan@carltonfields.com
                                 Amy Bowers              ABowers@carltonfields.com
                                 Scott Menger            SMenger@carltonfields.com
                                 Garth Yearick           gyearick@carltonfields.com
                                 Joseph Vanek            jvanek@sperling-law.com
                                 Michael Dickler         mdickler@sperling-law.com




                                            15
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 72 of 115 PageID #:295394




  Direct Action Plaintiffs
  ANAHEIM WINGS, LLC,
  d/b/a Hooters of Anaheim;
  GASLAMP WINGS, LLC,
  previously d/b/a Hooters of
  San Diego; MISSION
  VALLEY WINGS, LLC,
  d/b/a Hooters of Mission
  Valley; OCEANSIDE
  WINGS, LLC, previously
  d/b/a Hooters of Oceanside;
  COSTA MESA WINGS,
  LLC, d/b/a Hooters of Costa
  Mesa; RANCHO
  BERNARDO WINGS, LLC,
  d/b/a Hooters of San Marcos; David Esau
  ONTARIO WINGS, LLC,
  d/b/a Hooters of Ontario;
  HOLLYWOOD WINGS,
  LLC, d/b/a Hooters of
  Hollywood; SOUTH GATE
  WINGS, LLC, d/b/a Hooters
  of South Gate; WINGS
  OVER LONG BEACH,
  LLC, d/b/a Hooters of Long
  Beach; BONITA PLAZA
  WINGS, LLC, d/b/a Hooters
  of Plaza Bonita; and
  DOWNTOWN WINGS,
  LLC, previously d/b/a
  Hooters of Downtown LA                            desau@carltonfields.com
                               Kristin Gore         kgore@carltonfields.com
                               Amanda Jesteadt      ajesteadt@carltonfields.com
                               Stephen Cohen        scohen@carltonfields.com
                               Casey McGowan        CMcGowan@carltonfields.com
                               Amy Bowers           ABowers@carltonfields.com
                               Scott Menger         SMenger@carltonfields.com
                               Garth Yearick        gyearick@carltonfields.com
                               Joseph Vanek         jvanek@sperling-law.com
                               Michael Dickler      mdickler@sperling-law.com
  Direct Action Plaintiffs
  RESTAURANTS OF
  AMERICA, INC; LTP            David Esau
  MANAGEMENT GROUP,
  INC.; GIBSON, GRECO &                             desau@carltonfields.com


                                            16
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 73 of 115 PageID #:295395




  WOOD, LTD.; and
  HOOTERS
  MANAGEMENT
  CORPORATION

                                Kristin Gore            kgore@carltonfields.com
                                Amanda Jesteadt         ajesteadt@carltonfields.com
                                Stephen Cohen           scohen@carltonfields.com
                                Casey McGowan           CMcGowan@carltonfields.com
                                Amy Bowers              ABowers@carltonfields.com
                                Scott Menger            SMenger@carltonfields.com
                                Garth Yearick           gyearick@carltonfields.com
                                Joseph Vanek            jvanek@sperling-law.com
                                Michael Dickler         mdickler@sperling-law.com
  Direct Action Plaintiffs
  Sherwood Food Distributors,
  L.L.C.; Harvest Meat
  Company, Inc.; Western
  Boxed Meat Distributors,
  Inc.; and Hamilton Meat,
  LLC                           Philip J. Iovieno       philip.iovieno@cwt.com
                                Anne M. Nardacci        anardacci@bsfllp.com
                                Mark A. Singer          mark.singer@cwt.com
                                Nicholas A. Gravante,
                                Jr.                     nick.gravante@cwt.com
  Direct Action Plaintiff
  Darden Restaurants, Inc.      Philip J. Iovieno       philip.iovieno@cwt.com
                                Anne M. Nardacci        anardacci@bsfllp.com
                                Mark A. Singer          mark.singer@cwt.com
                                Nicholas A. Gravante,
                                Jr.                     nick.gravante@cwt.com
  Direct Action Plaintiff
  QUIRCH FOODS, LLC,
  f/k/a/ QUIRCH FOODS CO.       Marvin A. Miller        mmiller@millerlawllc.com
                                Matthew E. Van Tine     mvantine@millerlawllc.com
                                Andrew Szot             aszot@millerlawllc.com
                                Jay Shapiro             jshapiro@stearnsweaver.com
                                Samuel Patmore          spatmore@stearnsweaver.com
                                Carlos Canino           ccanino@stearnsweaver.com
                                Abigail Corbett         acorbett@stearnsweaver.com




                                           17
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 74 of 115 PageID #:295396




  Direct Action Plaintiffs
  ACTION MEAT
  DISTRIBUTORS, INC.,
  ASSOCIATED FOOD
  STORES, INC., BASHAS’
  INC., CERTCO, INC.,
  DICARLO
  DISTRIBUTORS, INC., IRA
  HIGDON GROCERY
  COMPANY, INC.,
  NICHOLAS & CO., INC.,
  PACIFIC AGRI-
  PRODUCTS, INC.,
  PACIFIC FOOD
  DISTRIBUTORS, INC.,
  TROYER FOODS, INC.,
  URM STORES, INC., and
  WEINSTEIN WHOLESALE
  MEATS, INC.              Eric R. Lifvendahl       elifvendahl@lgcounsel.com
                           Robert N. Kaplan         rkaplan@kaplanfox.com
                           Matthew P. McCahill      mmccahill@kaplanfox.com
                           Johnny K. Merritt        jmerritt@legalstrategy.com
                           Richard L. Coffman       rcoffman@coffmanlawfirm.com
                           Solomon B. Cera          scera@cerallp.com
                           C. Andrew Dirksen        cdirksen@cerallp.com
  Direct Action Plaintiffs
  ASSOCIATED GROCERS,
  INC.,
  BROOKSHIRE GROCERY
  COMPANY,
  And SCHNUCK
  MARKETS, INC.            Eric R. Lifvendahl       elifvendahl@lgcounsel.com
                           Robert N. Kaplan         rkaplan@kaplanfox.com
                           Matthew P. McCahill      mmccahill@kaplanfox.com
                           Johnny K. Merritt        jmerritt@legalstrategy.com
                           Richard L. Coffman       rcoffman@coffmanlawfirm.com
                           Solomon B. Cera          scera@cerallp.com
                           C. Andrew Dirksen        cdirksen@cerallp.com
  Direct Action Plaintiffs
  HOWARD SAMUELS AS
  TRUSTEE IN
  BANKRUPTCY FOR
  CENTRAL GROCERS,
  INC., CBBC OPCO, LLC,
  d/b/a COLORADO BOXED Eric R. Lifvendahl           elifvendahl@lgcounsel.com


                                         18
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 75 of 115 PageID #:295397




  BEEF and KING
  SOLOMON FOODS, INC.




                               Robert N. Kaplan      rkaplan@kaplanfox.com
                               Matthew P. McCahill   mmccahill@kaplanfox.com
                               Johnny K. Merritt     jmerritt@legalstrategy.com
                               Richard L. Coffman    rcoffman@coffmanlawfirm.com
                               Solomon B. Cera       scera@cerallp.com
                               C. Andrew Dirksen     cdirksen@cerallp.com
  Direct Action Plaintiff W.
  LEE FLOWERS &
  COMPANY, INC.                Eric R. Lifvendahl    elifvendahl@lgcounsel.com
                               Robert N. Kaplan      rkaplan@kaplanfox.com
                               Matthew P. McCahill   mmccahill@kaplanfox.com
                               Johnny K. Merritt     jmerritt@legalstrategy.com
                               Richard L. Coffman    rcoffman@coffmanlawfirm.com
                               Solomon B. Cera       scera@cerallp.com
                               C. Andrew Dirksen     cdirksen@cerallp.com
                               Manton Grier          mgrier@hsblawfirm.com
                               Elizabeth Black       eblack@hsblawfirm.com
                               Mary Eldridge         meldridge@hsblawfirm.com
  Direct Action Plaintiffs
  UNITED
  SUPERMARKETS, LLC;
  KRISPY KRUNCHY
  FOODS, LLC; and
  CHENEY BROS., INC.           Joseph Vanek          jvanek@sperling-law.com
                               Michael Dickler       mdickler@sperling-law.com
                               David Esau            desau@carltonfields.com
                               Kristin Gore          kgore@carltonfields.com
                               Amanda Jesteadt       ajesteadt@carltonfields.com
                               Stephen Cohen         scohen@carltonfields.com
                               Casey McGowan         CMcGowan@carltonfields.com
                               Amy Bowers            ABowers@carltonfields.com
                               Scott Menger          SMenger@carltonfields.com
                               Garth Yearick         gyearick@carltonfields.com
                               Jana Eisinger         jeisinger@eisingerlawfirm.com
                               Clay Taylor           Clay.Taylor@bondsellis.com




                                          19
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 76 of 115 PageID #:295398




  Direct Action Plaintiffs
  Shamrock Foods Company
  and United Food Service,
  Inc.; Barbeque Integrated,
  Inc.; Bojangles' Restaurants,
  Inc. and Bojangles OPCO,
  LLC; Boston Market Corp.;
  Captain D's, LLC; Cracker
  Barrel Old Country Store,
  Inc. and CBOCS
  Distribution, Inc.; FIC
  Restaurants, Inc.; Golden
  Corral Corp.; The Johnny
  Rockets Group, Inc.; White
  Castle Purchasing Co.; WZ
  Franchise Corp.; Zaxby's
  Franchising LLC                 Robert Turken       rturken@bilzin.com
                                  Scott Wagner        swagner@bilzin.com
                                  Lori Lustrin        llustrin@bilzin.com
                                  Ilana Drescher      Idrescher@bilzin.com
                                  Shalia Sakona       ssakona@bilzin.com
                                  Ben Mitchel         bmitchel@bilzin.com
                                  Brianna Sainte      bsainte@bilzin.com
  Direct Action Plaintiffs
  CHECKERS DRIVE-IN
  RESTAURANTS, INC.               Joseph Vanek        jvanek@sperling-law.com
                                  Michael Dickler     mdickler@sperling-law.com
                                  David Esau          desau@carltonfields.com
                                  Kristin Gore        kgore@carltonfields.com
                                  Amanda Jesteadt     ajesteadt@carltonfields.com
                                  Stephen Cohen       scohen@carltonfields.com
                                  Casey McGowan       CMcGowan@carltonfields.com
                                  Amy Bowers          ABowers@carltonfields.com
                                  Scott Menger        SMenger@carltonfields.com
                                  Garth Yearick       gyearick@carltonfields.com
  Direct Action Plaintiffs
  GIANT EAGLE                     Erin Allen          Allen@marcus-shapira.com
                                  Moira Cain-Mannix   Cain-Mannix@marcus-shapira.com
                                  Bernie Marcus       Marcus@marcus-shapira.com
  Direct Action Plaintiffs
  Conagra Brands, Inc.
  Pinnacle Foods, Inc., Kraft
  Heinz Foods Company,            David Eddy          deddy@theantitrustlawgroup.com



                                               20
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 77 of 115 PageID #:295399




  Nestlé USA, Inc. and Nestlé
  Purina PetCare Company


                                Dennis Lynch        dlynch@theantitrustlawgroup.com
                                Chase Keibler       ckeibler@theantitrustlawgroup.com
                                Connie Steele       csteele@theantitrustlawgroup.com
  Direct Action Plaintiff
  Services Group of America,    Greg Casas
  Inc.                                              casasg@gtlaw.com
                                Dominic Draye       drayed@gtlaw.com
                                Tom Dutton          duttont@gtlaw.com
                                Erik Weber          weberer@gtlaw.com
                                Zach Douglas        douglasz@gtlaw.com
                                Cindy Reed          reedci@gtlaw.com
                                Vanessa Pinkerton   pinkertonv@gtlaw.com
  Direct Action Plaintiff
                                Shawn Rabin
  Walmart                                           srabin@SusmanGodfrey.com
                                Ravi Bhalla         rbhalla@susmangodfrey.com
                                Ryan Caughey        rcaughey@susmangodfrey.com
                                Steven Shepard      SShepard@susmangodfrey.com
                                Leize Nand          LNand@susmangodfrey.com
                                Rodney Polanco      rpolanco@susmangodfrey.com
  Direct Action Plaintiffs
  Amigos Meat Distributors,
  LP; Amigos Meat & Poultry,
  LLC; Amigos Meat
  Distributors East, LP; and
  Amigos Meat Distributors
  West, LP                      Peter Taaffe        ptaaffe@txattorneys.com
                                Jason Willis        jwillis@txattorneys.com
                                Obed De La Cruz     obed@mdlcfirm.com
                                Spencer Markle      spencer@mdlcfirm.com
  Direct Action Plaintiff
                                Johan M. Rosa
  Commonwealth of Puerto
                                Rodriguez
  Rico                                              jorosa@justicia.pr.gov
                                Todd Schneider      tschneider@schneiderwallace.com
                                Kyle Bates          kbates@schneiderwallace.com
                                Peter Schneider     pschneider@schneiderwallace.com
                                Michael Mulder      mmmulder@mmulderlaw.com
                                Elena Liveris       eliveris@mmulderlaw.com
  Direct Action Plaintiff El
  Pollo Loco, Inc.              Judith Zahid        JZahid@zelle.com


                                               21
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 78 of 115 PageID #:295400




                                Eric Buetzow            ebuetzow@zelle.com
                                James Dugan             jdugan@zelle.com
  Direct Action Plaintiff
  Associated Wholesale
  Grocers, Inc.                 Daniel Owen             dowen@polsinelli.com
                                Amy Fitts               afitts@polsinelli.com
                                Gabe Zorogastua         gzorogastua@polsinelli.com
                                Kim Murray              kmurray@polsinelli.com
  Direct Action Plaintiffs
  McLane Company, Inc.;
  McLane/Mid-Atlantic, Inc.;
  McLane/Midwest, Inc.;
  McLane Minnesota, Inc.;
  McLane New Jersey, Inc.;
  McLane/Eastern, Inc.;
  McLane/Suneast, Inc.;
  McLane Ohio, Inc.;
  McLane/Southern, Inc.;
  McLane/Western, Inc.;
  McLane Express, Inc.;
  Kinexo, Inc.; McLane
  Foodservice Distribution,
  Inc., McLane Foodservice,
  Inc.                          Kathryn Reilly          reilly@wtotrial.com
                                Judith Youngman         youngman@wtotrial.com
                                Camille Papini-Chapla   papinichapla@wtotrial.com
                                Adam Hachikian          ahachikian@foxswibel.com
  Direct Action Plaintiff Bob
  Evans Farms, Inc.             David Esau              desau@carltonfields.com
                                Kristin Gore            kgore@carltonfields.com
                                Amanda Jesteadt         ajesteadt@carltonfields.com
                                Stephen Cohen           scohen@carltonfields.com
                                Casey McGowan           CMcGowan@carltonfields.com
                                Amy Bowers              ABowers@carltonfields.com
                                Scott Menger            SMenger@carltonfields.com
                                Garth Yearick           gyearick@carltonfields.com
                                Joseph Vanek            jvanek@sperling-law.com
                                Michael Dickler         mdickler@sperling-law.com
  Direct Action Plaintiff The
  Fresh Market, Inc.            David Esau              desau@carltonfields.com
                                Kristin Gore            kgore@carltonfields.com
                                Amanda Jesteadt         ajesteadt@carltonfields.com
                                Stephen Cohen           scohen@carltonfields.com



                                           22
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 79 of 115 PageID #:295401




                                Casey McGowan         CMcGowan@carltonfields.com
                                Amy Bowers            ABowers@carltonfields.com
                                Scott Menger          SMenger@carltonfields.com
                                Garth Yearick         gyearick@carltonfields.com
                                Joseph Vanek          jvanek@sperling-law.com
                                Michael Dickler       mdickler@sperling-law.com
  Direct Action Plaintiff
  Wawa, Inc.                    David Esau            desau@carltonfields.com
                                Kristin Gore          kgore@carltonfields.com
                                Amanda Jesteadt       ajesteadt@carltonfields.com
                                Stephen Cohen         scohen@carltonfields.com
                                Casey McGowan         CMcGowan@carltonfields.com
                                Amy Bowers            ABowers@carltonfields.com
                                Scott Menger          SMenger@carltonfields.com
                                Garth Yearick         gyearick@carltonfields.com
                                Joseph Vanek          jvanek@sperling-law.com
                                Michael Dickler       mdickler@sperling-law.com
  Direct Action Plaintiff
  Restaurant Services, Inc.     David Esau            desau@carltonfields.com
                                Kristin Gore          kgore@carltonfields.com
                                Amanda Jesteadt       ajesteadt@carltonfields.com
                                Stephen Cohen         scohen@carltonfields.com
                                Casey McGowan         CMcGowan@carltonfields.com
                                Amy Bowers            ABowers@carltonfields.com
                                Scott Menger          SMenger@carltonfields.com
                                Garth Yearick         gyearick@carltonfields.com
                                Roger Kobert          rkobert@carltonfields.com
                                Joseph Vanek          jvanek@sperling-law.com
                                Michael Dickler       mdickler@sperling-law.com
  Direct Action Plaintiffs L.
  Hart Inc.; R & D Marketing
  LLC; Timber Lake Foods
  Inc.; EMA Foods Co., LLC;
  and Red Bird Farms
  Distribution Company          Paul J. Ripp          pjr@willmont.com
                                Charles E. Tompkins   cet@willmont.com
                                Evan P. Boyle         epb@willmont.com
                                W. Lawrence Deas      lawrence@listondeas.com
                                Michael Gratz, Jr.    michael@gratzandgratz.com
  USDOJ                         Heather Call          Heather.Call@usdoj.gov
                                Michael Koenig        Michael.Koenig@usdoj.gov
                                George Baranko        George.Baranko@usdoj.gov


                                           23
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 80 of 115 PageID #:295402




                                  Frederick Levenson     Frederick.Levenson@usdoj.gov
                                  Carolyn Sweeney        Carolyn.Sweeney@usdoj.gov
                                  Paul Torzilli          Paul.Torzilli@usdoj.gov

  Direct Action Plaintiffs Carl
  Buddig & Co., Inc.; and
  Caesars Enterprise Services,
  LLC                             Floyd A Mandell        floyd.mandell@katten.com
                                  Jeffrey A.
                                  Wakolbinger            jeffrey.wakolbinger@katten.com
                                  Yonaton M.
                                  Rosenzweig             yoni.rosenzweig@katten.com
                                  Catherine E. O'Brien   catherine.obrien@katten.com




                                              24
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 81 of 115 PageID #:295403




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

  IN RE BROILER CHICKEN ANTITRUST
  LITIGATION                                              No. 1:16-cv-08637

  This Document Relates To:                               Honorable Thomas M. Durkin
                                                          Magistrate Judge Jeffrey T. Gilbert
  ALL ACTIONS

              KOCH’S OBJECTIONS AND RESPONSES TO RESTAURANT
             DIRECT ACTION PLAINTIFFS’ REQUESTS FOR PRODUCTION
               OF DOCUMENTS TO CERTAIN PRODUCER DEFENDANTS

        Defendants Koch Foods Incorporated, JCG Foods of Alabama LLC, JCG Foods of

 Georgia LLC and Koch Meat Co., Inc. (collectively, “Koch”), by their attorneys, Novack and

 Macey LLP, pursuant to Federal Rules of Civil Procedure 26 and 34, submit the following

 Objections and Responses to Restaurant Direct Action Plaintiffs’ Requests for Production of

 Documents to Certain Producer Defendants dated January 15, 2021 (the “Requests”).

                               OBJECTION TO DEFINITION

        1.      Koch objects to the definitions of “You,” “Your,” and “Your company” as vague

 and ambiguous, overly broad, and unduly burdensome. Koch also objects to the definitions of

 these terms on the grounds that they purport to include people and entities beyond the named

 Koch parties and that are irrelevant to the claims and defenses in the case. Koch interprets the

 terms to mean Koch Foods Incorporated, JCG Foods of Alabama LLC, JCG Foods of Georgia

 LLC and Koch Meat Co., Inc. only; it does not interpret the terms to include any other

 predecessors, wholly-owned or controlled subsidiaries or affiliates, successors, parents, other

 subsidiaries, departments, divisions, joint ventures, other affiliates, or other organizations or

 entities, nor any present or former directors, officers, employees, agents, attorneys,
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 82 of 115 PageID #:295404




 representatives of, or other persons acting or purporting to act on behalf of, any entities other than

 the four named Koch defendants.

                                     SPECIFIC RESPONSES

         Subject to and without waiving the foregoing objection, Koch specifically objects and

 responds to each Request below. The foregoing objection is incorporated by reference in the

 response below.

 REQUEST FOR PRODUCTION NO. 1:

        All Documents reflecting Defendants’ pricing for Restaurant DAPs’ purchases of Broiler
 chicken, including Defendants’ explanations and presentations concerning pricing of Broiler
 chicken.

         RESPONSE:

         Koch objects to this Request as an improper attempt to expand the Relevant Time Period

 beyond January 1, 2007-September 2, 2016. As the Court’s December 22, 2017 Order states,

 “[T]he parties have agreed that, as a general matter, the appropriate time period for discovery in

 this case is January 1, 2007 through September 2, 2016.” (Dkt. 580 at 3 (citing Dkt. 459 at 12).)

 Restaurant DAPs’ Request seeks documents from January 1, 2008-January 1, 2019, which is

 beyond the scope of the agreed and Court-ordered relevant time period.

         Koch further objects to this Request, which seeks “All Documents reflecting Defendants’

 pricing for Restaurant DAPs’ purchases of Broiler chicken” from January 1, 2008 through January

 1, 2019, as vague and ambiguous, overly broad, unduly burdensome, and not proportional to the

 needs of the case. Koch further objects to the terms and phrases “pricing” and “explanations and

 presentations concerning pricing” as vague and ambiguous. Koch also objects to this Request to

 the extent it seeks information relating to issues beyond the scope of this litigation and, thus, that

 is irrelevant.




                                                   2
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 83 of 115 PageID #:295405




        In addition, Koch objects to this Request to the extent it purports to seek documents and

 information related to bid rigging claims or allegations. Pursuant to the Court’s September 22,

 2020 Order, bid-rigging allegations and any corresponding discovery are stayed. (Dkt. 3835

 (“Discovery into bid-rigging is closed until the supply reduction and Georgia Dock claims are

 resolved.”).)

        Koch objects to this Request as untimely, and, in light of the current posture of the case,

 unreasonable and disproportionate to the case’s needs. This litigation began on September 2, 2016.

 In the almost four-and-a-half years since, Defendants and Plaintiffs have engaged in extensive

 negotiations regarding document productions, custodians, and search terms relevant to

 Defendants’ Broiler supply and pricing. Indeed, as this Court has already recognized, “the parties

 reached detailed agreements regarding the scope of relevance, most notably with respect to time

 period, custodians, and search terms,” and have been litigating pursuant to those agreements for

 years. (Dkt. 3520, Order at 5.) And, as a result of those agreements, Defendants have performed

 exhaustive searches and already produced more than 8 million documents relating to those

 subjects. (Id. at 6.) Those documents are available to all Plaintiffs, including the late-filing

 Restaurant DAPs, who waited until this incredibly late juncture to file suit.

        Koch further objects that this Request overlaps with previous discovery requests for which

 the parties have already agreed upon offers of production of documents within the agreed and

 Court-ordered relevant time period for discovery. These requests include, but are not limited to:

    •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
        Request 12, which sought “All Documents relating to or communicating Broiler price
        announcements, price changes, explanations of the reasons for price changes, price lists,
        pricing policies, pricing guidelines, pricing methods, pricing formulas” and various other
        documents related to pricing. (Dkt. 3532-4 at 14.)

    •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
        Request 13, which sought “All Documents relating to any contemplated, proposed, or



                                                  3
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 84 of 115 PageID #:295406




        actual bids for the sale of Broilers . . . , including Documents concerning whether or not to
        bid and the availability of Broilers from other Broiler Producers to fulfill a bid.” (Id. at
        14.)

 Koch has already fulfilled its production obligations with respect to these requests consistent with

 the parties’ agreements and the Court’s orders in this matter.

        Subject to and without waiving these or its general objections, Koch declines to undertake

 any further collection, review, or production in response to this Request.

 REQUEST FOR PRODUCTION NO. 2:

        All Documents reflecting Communications between You and Restaurant DAPs regarding
 Defendants’ pricing for Restaurant DAPs’ purchases of Broiler chicken, including Defendants’
 explanations and presentations concerning pricing of Broiler chicken.

        RESPONSE:

        Koch objects to this Request as an improper attempt to expand the Relevant Time Period

 beyond January 1, 2007-September 2, 2016. As the Court’s December 22, 2017 Order states,

 “[T]he parties have agreed that, as a general matter, the appropriate time period for discovery in

 this case is January 1, 2007 through September 2, 2016.” (Dkt. 580 at 3 (citing Dkt. 459 at 12).)

 Restaurant DAPs’ Request seeks documents from January 1, 2008-January 1, 2019, which is

 beyond the scope of the agreed and Court-ordered relevant time period.

        Koch further objects to this Request to the extent it seeks “All Documents between You

 and Restaurant DAPs” from September 1, 2008 through January 1, 2019 regarding “pricing for

 Restaurant DAPs’ purchases of Broiler chicken pricing” as vague and ambiguous, overly broad,

 unduly burdensome, and not proportional to the needs of this case. Koch further objects to the

 terms and phrases “pricing” and “explanations and presentations concerning pricing” as vague and

 ambiguous. Koch objects to this Request to the extent it seeks information relating to issues

 beyond the scope of this litigation and, thus, that is irrelevant. Koch also objects to this Request

 to the extent that it seeks production of documents that are protected from disclosure by the


                                                  4
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 85 of 115 PageID #:295407




 attorney-client privilege, work-product doctrine, or other applicable privilege. Finally, Koch

 objects to the extent that the information sought is publicly available to Restaurant DAPs.

         In addition, Koch objects to this Request to the extent it purports to seek documents and

 information related to bid rigging claims or allegations. Pursuant to the Court’s September 22,

 2020 Order, bid-rigging allegations and any corresponding discovery are stayed. (Dkt. 3835

 (“Discovery into bid-rigging is closed until the supply reduction and Georgia Dock claims are

 resolved.”).)

         Furthermore, Koch objects to this Request because it seeks information that is equally

 available to Restaurant DAPs.        Specifically, this request seeks “All Documents reflecting

 Communications between [Koch] and Restaurant DAPs” related to pricing. Given that this

 Request seeks communications involving Restaurant DAPs, the requested documents are equally

 available to Restaurant DAPs.

         Koch objects to this Request as untimely, and, in light of the current posture of the case,

 unreasonable and disproportionate to the case’s needs. This litigation began on September 2, 2016.

 In the almost four-and-a-half years since, Defendants and Plaintiffs have engaged in extensive

 negotiations regarding document productions, custodians, and search terms relevant to

 Defendants’ Broiler supply and pricing. Indeed, as this Court has already recognized, “the parties

 reached detailed agreements regarding the scope of relevance, most notably with respect to time

 period, custodians, and search terms,” and have been litigating pursuant to those agreements for

 years. (Dkt. 3520, Order at 5.) And, as a result of those agreements, Defendants have performed

 exhaustive searches and produced more than 8 million documents relating to those subjects. (Id.

 at 6.) Those documents are available to all Plaintiffs, including the late-filing Restaurant DAPs,

 who waited until this incredibly late juncture to file suit.




                                                    5
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 86 of 115 PageID #:295408




        Koch further objects that this Request overlaps with previous discovery requests for which

 the parties have already agreed upon offers of production of documents within the agreed and

 Court-ordered relevant time period for discovery. These requests include, but are not limited to:

    •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
        Request 12, which sought “All Documents relating to or communicating Broiler price
        announcements, price changes, explanations of the reasons for price changes, price lists,
        pricing policies, pricing guidelines, pricing methods, pricing formulas” and various other
        documents related to pricing. (Dkt. 3532-4 at 14.)

    •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
        Request 13, which sought “All Documents relating to any contemplated, proposed, or
        actual bids for the sale of Broilers . . . , including Documents concerning whether or not to
        bid and the availability of Broilers from other Broiler Producers to fulfill a bid.” (Id. at
        14.)

 Koch has already fulfilled its production obligations with respect to these requests consistent with

 the parties’ agreements and the Court’s orders in this matter.

        Subject to and without waiving these or its general objections, Koch declines to undertake

 any further collection, review, or production in response to this Request.

 REQUEST FOR PRODUCTION NO. 3:

        All Documents reflecting Communications between You and Restaurant DAPs regarding
 supply of Broiler chicken.

        RESPONSE:

        Koch objects to this Request as an improper attempt to expand the Relevant Time Period

 beyond January 1, 2007-September 2, 2016. As the Court’s December 22, 2017 Order states,

 “[T]he parties have agreed that, as a general matter, the appropriate time period for discovery in

 this case is January 1, 2007 through September 2, 2016.” (Dkt. 580 at 3 (citing Dkt. 459 at 12).)

 Restaurant DAPs’ Request seeks documents from January 1, 2008-January 1, 2019, which is

 beyond the scope of the agreed and Court-ordered relevant time period.




                                                  6
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 87 of 115 PageID #:295409




        Koch further objects to this Request, which seeks “All Documents reflecting

 Communications” from September 1, 2008 through January 1, 2019 “regarding supply of Broiler

 chicken” as vague and ambiguous, overly broad, unduly burdensome, and not proportional to the

 needs of this case. Koch objects to this Request to the extent it seeks information relating to issues

 beyond the scope of this litigation and, thus, that is irrelevant. Koch also objects to this Request

 to the extent that it seeks production of documents that are protected from disclosure by the

 attorney-client privilege, work-product doctrine, or other applicable privilege.

        In addition, Koch objects to this Request to the extent it purports to seek documents and

 information related to bid rigging claims or allegations. Pursuant to the Court’s September 22,

 2020 Order, bid-rigging allegations and any corresponding discovery are stayed. (Dkt. 3835

 (“Discovery into bid-rigging is closed until the supply reduction and Georgia Dock claims are

 resolved.”).)

        Furthermore, Koch objects to this Request because it seeks information that is equally

 available to Restaurant DAPs.       Specifically, this request seeks “All Documents reflecting

 Communications between [Koch] and Restaurant DAPs” related to Broiler supply. Given that this

 Request seeks communications involving Restaurant DAPs, the requested documents are equally

 available to Restaurant DAPs.

        Koch objects to this Request as untimely, and, in light of the current posture of the case,

 unreasonable and disproportionate to the case’s needs. This litigation began on September 2, 2016.

 In the almost four-and-a-half years since, Defendants and Plaintiffs have engaged in extensive

 negotiations regarding document productions, custodians, and search terms relevant to

 Defendants’ Broiler supply and pricing. Indeed, as this Court has already recognized, “the parties

 reached detailed agreements regarding the scope of relevance, most notably with respect to time




                                                   7
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 88 of 115 PageID #:295410




 period, custodians, and search terms, and have been litigating pursuant to those agreements for

 years. (Dkt. 3520, Order at 5.) And, as a result of those agreements, Defendants have performed

 exhaustive searches and produced more than 8 million documents relating to those subjects. (Id.

 at 6.) Those documents are available to all Plaintiffs, including the late-filing Restaurant DAPs,

 who waited until this incredibly late juncture to file suit.

         Koch further objects that this Request overlaps with previous discovery requests for which

 the parties have already agreed upon offers of production of documents responsive to the Request

 within the agreed and Court-ordered relevant time period for discovery. These requests include,

 but are not limited to:

     •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
         Request 23, which sought “All Documents relating to Competitive Conditions in the
         market for Broilers,” with “Competitive Conditions” defined to include “Broiler Supply
         Factors.” (Dkt. 3532-4 at 3, 17.)

 Koch has already fulfilled its production obligations with respect to this request consistent with

 the parties’ agreements and the Court’s orders in this matter.

         Subject to and without waiving these or its general objections, Koch declines to undertake

 any further collection, review, or production in response to this Request.

 REQUEST FOR PRODUCTION NO. 4:

        All Documents reflecting contract negotiations and contractual terms for sales of Broiler
 chicken by Defendants to Restaurant DAPs.

         RESPONSE:

         Koch objects to this Request as an improper attempt to expand the Relevant Time Period

 beyond January 1, 2007-September 2, 2016. As the Court’s December 22, 2017 Order states,

 “[T]he parties have agreed that, as a general matter, the appropriate time period for discovery in

 this case is January 1, 2007 through September 2, 2016.” (Dkt. 580 at 3 (citing Dkt. 459 at 12).)




                                                    8
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 89 of 115 PageID #:295411




 Restaurant DAPs’ Request seeks documents from January 1, 2008-January 1, 2019, which is

 beyond the scope of the agreed and Court-ordered relevant time period.

        Koch further objects to this Request, which seeks “All Documents reflecting contract

 negotiations and contractual terms for sales of Broiler chicken by Defendants to Restaurant DAPs”

 from January 1, 2008 to January 1, 2019, as vague and ambiguous, overly broad, unduly

 burdensome, and not proportional to the needs of this case. Koch further objects to the phrases

 “reflecting contract negotiations” and “contractual terms” as vague and ambiguous. Koch objects

 to this Request to the extent it seeks information relating to issues beyond the scope of this

 litigation and, thus, that is irrelevant. Koch also objects to this Request to the extent that it seeks

 production of documents that are protected from disclosure by the attorney-client privilege, work-

 product doctrine, or other applicable privilege.

        In addition, Koch objects to this Request to the extent it purports to seek documents and

 information related to bid rigging claims or allegations. Pursuant to the Court’s September 22,

 2020 Order, bid-rigging allegations and any corresponding discovery are stayed. (Dkt. 3835

 (“Discovery into bid-rigging is closed until the supply reduction and Georgia Dock claims are

 resolved.”).)

        Furthermore, Koch objects to this Request because it seeks information that is equally

 available to Restaurant DAPs. Specifically, this Request seeks “All Documents reflecting contract

 negotiations and contractual terms for sales of Broiler chicken by Defendants to Restaurant

 DAPs.” Given that the Restaurant DAPs were a part of both the negotiations and the contracts that

 underlie this Request, the requested documents are equally available to Restaurant DAPs.

        Koch objects to this Request as untimely, and, in light of the current posture of the case,

 unreasonable and disproportionate to the case’s needs. This litigation began on September 2, 2016.




                                                    9
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 90 of 115 PageID #:295412




 In the almost four-and-a-half years since, Defendants and Plaintiffs have engaged in extensive

 negotiations regarding document productions, custodians, and search terms relevant to

 Defendants’ Broiler supply and pricing. Indeed, as this Court has already recognized, “the parties

 reached detailed agreements regarding the scope of relevance, most notably with respect to time

 period, custodians, and search terms,” and have been litigating pursuant to those agreements for

 years. (Dkt. 3520, Order at 5.) And, as a result of those agreements, Defendants then performed

 exhaustive searches and produced more than 8 million documents relating to those subjects. (Id.

 at 6.) Those documents are available to all Plaintiffs, including the late-filing Restaurant DAPs,

 who waited until this incredibly late juncture to file suit.

         Koch further objects that this Request overlaps with previous discovery requests for which

 the parties have already agreed upon offers of production of documents responsive to the Request

 within the agreed and Court-ordered relevant time period for discovery. These requests include,

 but are not limited to:

     •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
         Request 40, which sought “Documents sufficient to show all forms of contracts and
         invoices, and any summaries of the terms (including duration, price protection, terms for
         price modification, surcharges, discounts, or rebates) for the sale of Broilers in the U.S. to
         Your customers.” (Dkt. 3532-4 at 21.)

     •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
         Request 41, which sought “Your Structured Data sufficient to summarize the pricing
         provisions of Your customers’ Broiler contracts or purchases, including any changes to
         those provisions over time and the Broiler price index to which such prices are tied.” (Id.)

     •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
         Request 42, which sought All Documents relating to any decision to change the pricing
         terms for Your customers’ contracts for Broilers, including any analyses regarding changes
         from fixed price to adjustable price provisions.” (Id.)

 Koch has already fulfilled its production obligations with respect to these requests consistent with

 the parties’ agreements and the Court’s orders in this matter.




                                                   10
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 91 of 115 PageID #:295413




        Subject to and without waiving these and its general objections, Koch declines to undertake

 any further collection, review, or production in response to this Request.

 REQUEST FOR PRODUCTION NO. 5:

        All Documents reflecting Communications between You and Restaurant DAPs regarding
 contract negotiations and contractual terms for sales of Broiler chiecken by Defendants to
 Restaurant DAPs.

        RESPONSE:

        Koch objects to this Request as an improper attempt to expand the Relevant Time Period

 beyond January 1, 2007-September 2, 2016. As the Court’s December 22, 2017 Order states,

 “[T]he parties have agreed that, as a general matter, the appropriate time period for discovery in

 this case is January 1, 2007 through September 2, 2016.” (Dkt. 580 at 3 (citing Dkt. 459 at 12).)

 Restaurant DAPs’ Request seeks documents from January 1, 2008-January 1, 2019, which is

 beyond the scope of the agreed and Court-ordered relevant time period.

        Koch further objects to this Request, which seeks “All Documents reflecting

 Communications between You and Restaurant DAPs regarding contract negotiation and

 contractual terms for sales of Broiler chicken” from January 1, 2008 to January 1, 2019, as vague

 and ambiguous, overly broad, unduly burdensome, and not proportional to the needs of this case.

 Koch further objects to the phrases “reflecting Communications,” “regarding contract

 negotiations,” and “contractual terms” as vague and ambiguous. Koch objects to this Request to

 the extent it seeks information relating to issues beyond the scope of this litigation and, thus, that

 is irrelevant. Koch also objects to this Request to the extent that it seeks production of documents

 that are protected from disclosure by the attorney-client privilege, work-product doctrine, or other

 applicable privilege.

        In addition, Koch objects to this Request to the extent it purports to seek documents and

 information related to bid rigging claims or allegations. Pursuant to the Court’s September 22,


                                                  11
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 92 of 115 PageID #:295414




 2020 Order, bid-rigging allegations and any corresponding discovery are stayed. (Dkt. 3835

 (“Discovery into bid-rigging is closed until the supply reduction and Georgia Dock claims are

 resolved.”).)

         Furthermore, Koch objects to this Request because it seeks information that is equally

 available to Restaurant DAPs.        Specifically, this Request seeks “All Documents reflecting

 Communications between You and Restaurant DAPs regarding contract negotiations and

 contractual terms for sales of Broiler chicken by Defendants to Restaurant DAPs.” Given that the

 Restaurant DAPs were a part of the communications, negotiations, and contracts that underlie this

 Request, the requested documents are equally available to Restaurant DAPs.

         Koch objects to this Request as untimely, and, in light of the current posture of the case,

 unreasonable and disproportionate to the case’s needs. This litigation began on September 2, 2016.

 In the almost four-and-a-half years since, Defendants and Plaintiffs have engaged in extensive

 negotiations regarding document productions, custodians, and search terms relevant to

 Defendants’ Broiler supply and pricing. Indeed, as this Court has already recognized, “the parties

 reached detailed agreements regarding the scope of relevance, most notably with respect to time

 period, custodians, and search terms,” and have been litigating pursuant to those agreements for

 years. (Dkt. 3520, Order at 5.) And, as a result of those agreements, Defendants then performed

 exhaustive searches and produced more than 8 million documents relating to those subjects. (Id.

 at 6.) Those documents are available to all Plaintiffs, including the late-filing Restaurant DAPs,

 who waited until this incredibly late juncture to file suit.

         Koch further objects that this Request is duplicative of Restaurant DAP Request 4.

 Moreover, this Request overlaps with previous discovery requests for which the parties have

 already agreed upon offers of production of documents responsive to the Request within the agreed




                                                   12
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 93 of 115 PageID #:295415




 and Court-ordered relevant time period for discovery. These requests include, but are not limited

 to:

       •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
           Request 40, which sought “Documents sufficient to show all forms of contracts and
           invoices, and any summaries of the terms (including duration, price protection, terms for
           price modification, surcharges, discounts, or rebates) for the sale of Broilers in the U.S. to
           Your customers.” (Dkt. 3532-4 at 21.)

       •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
           Request 41, which sought “Your Structured Data sufficient to summarize the pricing
           provisions of Your customers’ Broiler contracts or purchases, including any changes to
           those provisions over time and the Broiler price index to which such prices are tied.” (Id.)

       •   All Plaintiffs’ First Set of Requests for Production of Documents to All Defendants,
           Request 42, which sought All Documents relating to any decision to change the pricing
           terms for Your customers’ contracts for Broilers, including any analyses regarding changes
           from fixed price to adjustable price provisions.” (Id.)

 Koch has already fulfilled its production obligations with respect to these requests consistent with

 the parties’ agreements and the Court’s orders in this matter. Subject to and without waiving these

 or its general objections, Koch declines to undertake any further collection, review, or production

 in response to this Request.




                                                    13
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 94 of 115 PageID #:295416




  Dated: February 16, 2021             Respectfully submitted,

                                       KOCH FOODS INCORPORATED, JCG FOODS
                                       OF ALABAMA LLC, JCG FOODS OF GEORGIA
                                       LLC, AND KOCH MEAT CO., INC.

  Stephen Novack                       By:    /s/ Brian E. Cohen
  snovack@novackmacey.com                             One of Their Attorneys
  Stephen J. Siegel
  ssiegel@novackmacey.com
  Christopher S. Moore
  cmoore@novackmacey.com
  Elizabeth C. Wolicki
  ewolicki@novackmacey.com
  Brian E. Cohen
  bcohen@novackmacey.com
  Julie Johnston-Ahlen
  jja@novackmacey.com
  Novack and Macey LLP
  100 North Riverside Plaza
  Chicago, IL 60606
  (312) 419-6900
  #1273180




                                         14
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 95 of 115 PageID #:295417




                                CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that he served a copy of the foregoing Koch’s

 Objections and Responses to Restaurant Direct Action Plaintiffs’ Requests for Production of

 Documents to Certain Producer Defendants upon counsel listed below by causing a true and

 correct copy thereof to be delivered by email on February 16, 2021.

                                                      /s/ Brian E. Cohen
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 96 of 115 PageID #:295418




 PLAINTIFFS’ COUNSEL

         Class                  Contact                         E-mail
  DPPs               W. Joseph Bruckner         wjbruckner@locklaw.com
                     Brian D. Clark             bdclark@locklaw.com
                     Simeon A. Morbey           samorbey@locklaw.com
                     Elizabeth M. Sipe          emsipe@locklaw.com
                     Bruce L. Simon             bsimon@pswlaw.com
                     Daniel L. Warshaw          dwarshaw@pswlaw.com
                     Neil Swartzberg            nswartzberg@pswlaw.com
                     Clifford H. Pearson        cpearson@pswlaw.com
                     Michael H. Pearson         mpearson@pswlaw.com
                     Bobby Pouya                bpouya@pswlaw.com
                     Thomas Nolan               tnolan@pswlaw.com
                     Ellowene Grant             egrant@pswlaw.com
                     Steven Hart                shart@hmelegal.com
                     Brian Eldridge             beldridge@hmelegal.com
                     Kyle Pozan                 kpozan@hmelegal.com
                     John Marrese               jmarrese@hmelegal.com
  CIIPPs             Daniel E. Gustafson        dgustafson@gustafsongluek.com
                     Daniel C. Hedlund          dhedlund@gustafsongluek.com
                     Michelle J. Looby          mlooby@gustafsongluek.com
                     Joshua R. Rissman          jrissman@gustafsongluek.com
                     Brittany N. Resch          bresch@gustafsongluek.com
                     Jamie L. Holzer            jholzer@gustafsongluek.com
                     Ling Wang                  lwang@gustafsongluek.com
                     Joseph W. Cotchett         jcotchett@cpmlegal.com
                     Adam J. Zapala             azapala@cpmlegal.com
                     Tamarah P. Prevost         tprevost@cpmlegal.com
                     Alex Barnett               abarnett@cpmlegal.com
                     Jaclyn Verducci            jverducci@cpmlegal.com
                     Carlo Lipson               clipson@cpmlegal.com
                     Michael Caylao             mcaylao@cpmlegal.com
                     Joseph Alioto, Jr.         jalioto@cpmlegal.com
                     Samantha Fong              sfong@cpmlegal.com
                     James Dallal               jdallal@cpmlegal.com
                     Kenneth A. Wexler          kaw@wexlerwallace.com
                     Edward A. Wallace          eaw@wexlerwallace.com
                     Michelle Perkovic          mp@wexlerwallace.com
                     Melinda Morales            mjm@wexlerwallace.com
  EUCPs              Steve W. Berman            steve@hbsslaw.com



                                           16
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 97 of 115 PageID #:295419




                      Jason Zweig                  jasonz@hbsslaw.com
                      Rio Pierce                   riop@hbsslaw.com
                      Shana Scarlett               shanas@hbsslaw.com
                      Kit A. Pierson               kpierson@cohenmilstein.com
                      Brent W. Johnson             bjohnson@cohenmilstein.com
                      Carol V. Gilden              cgilden@cohenmilstein.com
                      Daniel H. Silverman          dsilverman@cohenmilstein.com
                      Alison Deich                 adeich@cohenmilstein.com
                      Benjamin Brown               bbrown@cohenmilstein.com
                      Breanna Van Engelen          breannav@hbsslaw.com
                      Ben Siegel                   bens@hbsslaw.com
  Direct Action
  Plaintiffs Affiliated
  Foods, ALEX LEE,
  INC.,
  MERCHANTS
  DISTRIBUTORS,
  LLC,
  ASSOCIATED
  GROCERS OF
  NEW ENGLAND,
  INC., BIG Y
  FOODS, INC.,
  FAREWAY
  STORES, INC.,
  PIGGLY
  WIGGLY
  ALABAMA
  DISTRIBUTING
  CO., INC. and
  WOODMAN’S
  FOOD MARKET,
  INC.                  Eric R. Lifvendahl         elifvendahl@lgcounsel.com
                        Robert N. Kaplan           rkaplan@kaplanfox.com
                        Matthew P. McCahill        mmccahill@kaplanfox.com
                        Johnny K. Merritt          jmerritt@legalstrategy.com
                        Richard L. Coffman         rcoffman@coffmanlawfirm.com
                        Solomon B. Cera            scera@cerallp.com
                        Jeffrey P. Campisi         jcampisi@kaplanfox.com
                        Mandrika Moonsammy         mmoonsammy@kaplanfox.com
                        Elizabeth Black            eblack@hsblawfirm.com
                        Mary Eldridge              meldridge@hsblawfirm.com
                        C. Andrew Dirksen          cdirksen@cerallp.com



                                              17
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 98 of 115 PageID #:295420




  Direct Action
  Plaintiffs
  Winn-Dixie Stores                             patrick.ahern@ahernandassociatespc.co
  & Bi-Lo Holdings    Patrick J. Ahern          m
                      Theodore B. Bell          theo.bell@ahernandassociatespc.com
                      Liana Alston              liana.alston@ahernandassociatespc.com
  Direct Action
  Plaintiff
  Sysco Corporation   Scott E. Gant             sgant@bsfllp.com
                      Jonathan M. Shaw          jshaw@bsfllp.com
                      Colleen Harrison          charrison@bsfllp.com
                      Sarah Jones               sjones@bsfllp.com
                      Simon Leen                sleen@bsfllp.com
                      Ryan McAllister           rmcallister@BSFLLP.com
  Direct Action
  Plaintiff
  US Foods, Inc.      Scott E. Gant             sgant@bsfllp.com
                      Jonathan M. Shaw          jshaw@bsfllp.com
                      Colleen Harrison          charrison@bsfllp.com
                      Sarah Jones               sjones@bsfllp.com
                      Simon Leen                sleen@bsfllp.com
                      Ryan McAllister           rmcallister@BSFLLP.com
  Direct Action
  Plaintiffs
  Campbell Soup
  Company;
  Campbell Soup
  Supply Company,
  L.L.C.; Pacific
  Foods of Oregon     Scott E. Gant             sgant@bsfllp.com
                      Jonathan M. Shaw          jshaw@bsfllp.com
                      Colleen Harrison          charrison@bsfllp.com
                      Sarah Jones               sjones@bsfllp.com
                      Simon Leen                sleen@bsfllp.com
                      Ryan McAllister           rmcallister@BSFLLP.com
  Direct Action
  Plaintiff
  Target
  Corporation         Scott E. Gant             sgant@bsfllp.com
                      Jonathan M. Shaw          jshaw@bsfllp.com
                      Colleen Harrison          charrison@bsfllp.com
                      Sarah Jones               sjones@bsfllp.com
                      Simon Leen                sleen@bsfllp.com
                      Ryan McAllister           rmcallister@BSFLLP.com


                                         18
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 99 of 115 PageID #:295421




  Direct Action
  Plaintiffs
  John Soules Foods,
  Inc., John Soules
  Acqusitions LLC     Scott E. Gant             sgant@bsfllp.com
                      Jonathan M. Shaw          jshaw@bsfllp.com
                      Colleen Harrison          charrison@bsfllp.com
                      Sarah Jones               sjones@bsfllp.com
                      Simon Leen                sleen@bsfllp.com
                      Ryan McAllister           rmcallister@BSFLLP.com
  Direct Action
  Plaintiffs The
  Kroger Co., Hy-
  Vee Inc., &
  Albertsons
  Companies Inc.      Bill Blechman             wjb@knpa.com
                      Doug Patton               dpatton@knpa.com
                      Sam Randall               srandall@knpa.com
                      Brandon Floch             bfloch@knpa.com
  Direct Action
  Plaintiffs
  Associated Grocers
  of the South, Inc.;
  Meijer, Inc.;
  Meijer
  Distribution, Inc.;
  OSI Restaurant
  Partners, LLC;
  Publix Super
  Markets, Inc.;
  Supervalu Inc.; &
  Wakefern Food
  Corp.               Paul Slater               PES@Sperling-law.com
                      Joseph Vanek              jvanek@sperling-law.com
                      David Germaine            dgermaine@sperling-law.com
                      John Bjork                jbjork@sperling-law.com
                      Martin Amaro              MAmaro@sperling-law.com
                      Phil Cramer               pcramer@srvhlaw.com
                      Ryan Holt                 RHolt@srvhlaw.com
                      Stacie Beishuizen         sbeishuizen@srvhlaw.com
                      Jerry Santangelo          jsantangelo@sperling-law.com
  Direct Action
  Plaintiff Jetro
  Holdings, LLC       Philip J. Iovieno         philip.iovieno@cwt.com


                                          19
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 100 of 115 PageID #:295422




                       Anne M. Nardacci            anardacci@bsfllp.com
                       Mark A. Singer              mark.singer@cwt.com
                       Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action
  Plaintiffs Ahold
  Delhaize USA, Inc.;
  Aldi, Inc.; Chick-
  fil-A, Inc.          Ryan Phair                  rphair@huntonak.com
                       Jack Martin                 martinj@huntonak.com
                       Craig Lee                   craiglee@huntonak.com
                       Matthew Calvert             mcalvert@huntonak.com
                       Neil Gilman                 ngilman@huntonak.com
                       Emily Bolles                ebolles@huntonak.com
                       Chris Brewer                brewerc@huntonak.com
                       Meredith Malcolm            mmalcolm@huntonak.com
                       Julie Porter                porter@spplawyers.com
  Direct Action
  Plaintiff BJ's
  Warehouse Club,
  Inc.                 Philip J. Iovieno           philip.iovieno@cwt.com
                       Anne M. Nardacci            anardacci@bsfllp.com
                       Mark A. Singer              mark.singer@cwt.com
                       Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action
  Plaintiff Maximum
  Quality Foods, Inc. Philip J. Iovieno            philip.iovieno@cwt.com
                       Anne M. Nardacci            anardacci@bsfllp.com
                       Mark A. Singer              mark.singer@cwt.com
                       Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action
  Plaintiff PJ Food
  Service, Inc.        Philip J. Iovieno           philip.iovieno@cwt.com
                       Anne M. Nardacci            anardacci@bsfllp.com
                       Mark A. Singer              mark.singer@cwt.com
                       Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action
  Plaintiff Hooters of
  America, LLC         David Esau                  desau@carltonfields.com
                       Kristin Gore                kgore@carltonfields.com
                       Amanda Jesteadt             ajesteadt@carltonfields.com
                       Stephen Cohen               scohen@carltonfields.com
                       Casey McGowan               CMcGowan@carltonfields.com
                       Amy Bowers                  ABowers@carltonfields.com


                                              20
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 101 of 115 PageID #:295423




                     Scott Menger               SMenger@carltonfields.com
                     Garth Yearick              gyearick@carltonfields.com
                     Joseph Vanek               jvanek@sperling-law.com
                     Michael Dickler            mdickler@sperling-law.com
  Direct Action
  Plaintiffs
  ANAHEIM
  WINGS, LLC,
  d/b/a Hooters of
  Anaheim;
  GASLAMP
  WINGS, LLC,
  previously d/b/a
  Hooters of San
  Diego; MISSION
  VALLEY WINGS,
  LLC, d/b/a Hooters
  of Mission Valley;
  OCEANSIDE
  WINGS, LLC,
  previously d/b/a
  Hooters of
  Oceanside; COSTA
  MESA WINGS,
  LLC, d/b/a Hooters
                     David Esau
  of Costa Mesa;
  RANCHO
  BERNARDO
  WINGS, LLC,
  d/b/a Hooters of
  San Marcos;
  ONTARIO
  WINGS, LLC,
  d/b/a Hooters of
  Ontario;
  HOLLYWOOD
  WINGS, LLC,
  d/b/a Hooters of
  Hollywood;
  SOUTH GATE
  WINGS, LLC,
  d/b/a Hooters of
  South Gate;
  WINGS OVER
  LONG BEACH,
  LLC, d/b/a Hooters                            desau@carltonfields.com


                                         21
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 102 of 115 PageID #:295424




  of Long Beach;
  BONITA PLAZA
  WINGS, LLC,
  d/b/a Hooters of
  Plaza Bonita; and
  DOWNTOWN
  WINGS, LLC,
  previously d/b/a
  Hooters of
  Downtown LA




                      Kristin Gore              kgore@carltonfields.com
                      Amanda Jesteadt           ajesteadt@carltonfields.com
                      Stephen Cohen             scohen@carltonfields.com
                      Casey McGowan             CMcGowan@carltonfields.com
                      Amy Bowers                ABowers@carltonfields.com
                      Scott Menger              SMenger@carltonfields.com
                      Garth Yearick             gyearick@carltonfields.com
                      Joseph Vanek              jvanek@sperling-law.com
                      Michael Dickler           mdickler@sperling-law.com
  Direct Action
  Plaintiffs
  RESTAURANTS
  OF AMERICA,
  INC; LTP
  MANAGEMENT
                David Esau
  GROUP, INC.;
  GIBSON, GRECO
  & WOOD, LTD.;
  and HOOTERS
  MANAGEMENT
  CORPORATION                                   desau@carltonfields.com
                Kristin Gore                    kgore@carltonfields.com
                Amanda Jesteadt                 ajesteadt@carltonfields.com


                                         22
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 103 of 115 PageID #:295425




                       Stephen Cohen              scohen@carltonfields.com
                       Casey McGowan              CMcGowan@carltonfields.com
                       Amy Bowers                 ABowers@carltonfields.com
                       Scott Menger               SMenger@carltonfields.com
                       Garth Yearick              gyearick@carltonfields.com
                       Joseph Vanek               jvanek@sperling-law.com
                       Michael Dickler            mdickler@sperling-law.com
  Direct Action
  Plaintiffs Sherwood
  Food Distributors,
  L.L.C.; Harvest
  Meat Company,
  Inc.; Western
  Boxed Meat
  Distributors, Inc.;
  and Hamilton
  Meat, LLC           Philip J. Iovieno           philip.iovieno@cwt.com
                      Anne M. Nardacci            anardacci@bsfllp.com
                      Mark A. Singer              mark.singer@cwt.com
                      Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action
  Plaintiff Darden
  Restaurants, Inc.   Philip J. Iovieno           philip.iovieno@cwt.com
                      Anne M. Nardacci            anardacci@bsfllp.com
                      Mark A. Singer              mark.singer@cwt.com
                      Nicholas A. Gravante, Jr.   nick.gravante@cwt.com
  Direct Action
  Plaintiff QUIRCH
  FOODS, LLC,
  f/k/a/ QUIRCH
  FOODS CO.           Marvin A. Miller            mmiller@millerlawllc.com
                      Matthew E. Van Tine         mvantine@millerlawllc.com
                      Andrew Szot                 aszot@millerlawllc.com
                      Jay Shapiro                 jshapiro@stearnsweaver.com
                      Samuel Patmore              spatmore@stearnsweaver.com
                      Carlos Canino               ccanino@stearnsweaver.com
                      Abigail Corbett             acorbett@stearnsweaver.com




                                             23
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 104 of 115 PageID #:295426




  Direct Action
  Plaintiffs ACTION
  MEAT
  DISTRIBUTORS,
  INC.,
  ASSOCIATED
  FOOD STORES,
  INC., BASHAS’
  INC., CERTCO,
  INC., DICARLO
  DISTRIBUTORS,
  INC., IRA
  HIGDON
  GROCERY
  COMPANY, INC.,
  NICHOLAS &
  CO., INC.,
  PACIFIC AGRI-
  PRODUCTS, INC.,
  PACIFIC FOOD
  DISTRIBUTORS,
  INC., TROYER
  FOODS, INC.,
  URM STORES,
  INC., and
  WEINSTEIN
  WHOLESALE
  MEATS, INC.       Eric R. Lifvendahl          elifvendahl@lgcounsel.com
                    Robert N. Kaplan            rkaplan@kaplanfox.com
                    Matthew P. McCahill         mmccahill@kaplanfox.com
                    Johnny K. Merritt           jmerritt@legalstrategy.com
                    Richard L. Coffman          rcoffman@coffmanlawfirm.com
                    Solomon B. Cera             scera@cerallp.com
                    C. Andrew Dirksen           cdirksen@cerallp.com
  Direct Action
  Plaintiffs
  ASSOCIATED
  GROCERS, INC.,
  BROOKSHIRE
  GROCERY
  COMPANY,
  And SCHNUCK
  MARKETS, INC. Eric R. Lifvendahl              elifvendahl@lgcounsel.com
                    Robert N. Kaplan            rkaplan@kaplanfox.com
                    Matthew P. McCahill         mmccahill@kaplanfox.com



                                          24
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 105 of 115 PageID #:295427




                     Johnny K. Merritt          jmerritt@legalstrategy.com
                     Richard L. Coffman         rcoffman@coffmanlawfirm.com
                     Solomon B. Cera            scera@cerallp.com
                     C. Andrew Dirksen          cdirksen@cerallp.com
  Direct Action
  Plaintiffs
  HOWARD
  SAMUELS AS
  TRUSTEE IN
  BANKRUPTCY
  FOR CENTRAL
  GROCERS, INC.,
  CBBC OPCO,
  LLC, d/b/a
  COLORADO
  BOXED BEEF and
  KING SOLOMON
  FOODS, INC.       Eric R. Lifvendahl          elifvendahl@lgcounsel.com
                    Robert N. Kaplan            rkaplan@kaplanfox.com
                    Matthew P. McCahill         mmccahill@kaplanfox.com
                    Johnny K. Merritt           jmerritt@legalstrategy.com
                    Richard L. Coffman          rcoffman@coffmanlawfirm.com
                    Solomon B. Cera             scera@cerallp.com
                    C. Andrew Dirksen           cdirksen@cerallp.com
  Direct Action
  Plaintiff W. LEE
  FLOWERS &
  COMPANY, INC. Eric R. Lifvendahl              elifvendahl@lgcounsel.com
                    Robert N. Kaplan            rkaplan@kaplanfox.com
                    Matthew P. McCahill         mmccahill@kaplanfox.com
                    Johnny K. Merritt           jmerritt@legalstrategy.com
                    Richard L. Coffman          rcoffman@coffmanlawfirm.com
                    Solomon B. Cera             scera@cerallp.com
                    C. Andrew Dirksen           cdirksen@cerallp.com
                    Manton Grier                mgrier@hsblawfirm.com
                    Elizabeth Black             eblack@hsblawfirm.com
                    Mary Eldridge               meldridge@hsblawfirm.com
  Direct Action
  Plaintiffs UNITED
  SUPERMARKETS
  , LLC; KRISPY
  KRUNCHY
  FOODS, LLC; and Joseph Vanek                  jvanek@sperling-law.com



                                          25
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 106 of 115 PageID #:295428




  CHENEY BROS.,
  INC.

                     Michael Dickler            mdickler@sperling-law.com
                     David Esau                 desau@carltonfields.com
                     Kristin Gore               kgore@carltonfields.com
                     Amanda Jesteadt            ajesteadt@carltonfields.com
                     Stephen Cohen              scohen@carltonfields.com
                     Casey McGowan              CMcGowan@carltonfields.com
                     Amy Bowers                 ABowers@carltonfields.com
                     Scott Menger               SMenger@carltonfields.com
                     Garth Yearick              gyearick@carltonfields.com
                     Jana Eisinger              jeisinger@eisingerlawfirm.com
                     Clay Taylor                Clay.Taylor@bondsellis.com
  Direct Action
  Plaintiffs
  Shamrock Foods
  Company and
  United Food
  Service, Inc.;
  Barbeque
  Integrated, Inc.;
  Bojangles'
  Restaurants, Inc.
  and Bojangles
  OPCO, LLC;
  Boston Market
  Corp.; Captain D's,
  LLC; Cracker
  Barrel Old
  Country Store, Inc.
  and CBOCS
  Distribution, Inc.;
  FIC Restaurants,
  Inc.; Golden
  Corral Corp.; The
  Johnny Rockets
  Group, Inc.; White
  Castle Purchasing
  Co.; WZ Franchise
  Corp.; Zaxby's
  Franchising LLC     Robert Turken             rturken@bilzin.com
                      Scott Wagner              swagner@bilzin.com
                      Lori Lustrin              llustrin@bilzin.com



                                         26
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 107 of 115 PageID #:295429




                       Ilana Drescher           Idrescher@bilzin.com
                       Shalia Sakona            ssakona@bilzin.com
                       Ben Mitchel              bmitchel@bilzin.com
                       Brianna Sainte           bsainte@bilzin.com
  Direct Action
  Plaintiffs
  CHECKERS
  DRIVE-IN
  RESTAURANTS,
  INC.                 Joseph Vanek             jvanek@sperling-law.com
                       Michael Dickler          mdickler@sperling-law.com
                       David Esau               desau@carltonfields.com
                       Kristin Gore             kgore@carltonfields.com
                       Amanda Jesteadt          ajesteadt@carltonfields.com
                       Stephen Cohen            scohen@carltonfields.com
                       Casey McGowan            CMcGowan@carltonfields.com
                       Amy Bowers               ABowers@carltonfields.com
                       Scott Menger             SMenger@carltonfields.com
                       Garth Yearick            gyearick@carltonfields.com
  Direct Action
  Plaintiffs GIANT
  EAGLE                Erin Allen               Allen@marcus-shapira.com
                       Moira Cain-Mannix        Cain-Mannix@marcus-shapira.com
                       Bernie Marcus            Marcus@marcus-shapira.com
  Direct Action
  Plaintiffs Conagra
  Brands, Inc.
  Pinnacle Foods,
  Inc., Kraft Heinz
  Foods Company,
  Nestlé USA, Inc.
  and Nestlé Purina
  PetCare Company      David Eddy               deddy@theantitrustlawgroup.com
                       Dennis Lynch             dlynch@theantitrustlawgroup.com
                       Chase Keibler            ckeibler@theantitrustlawgroup.com
                       Connie Steele            csteele@theantitrustlawgroup.com
  Direct Action
  Plaintiff Services
                     Greg Casas
  Group of America,
  Inc.                                          casasg@gtlaw.com
                     Dominic Draye              drayed@gtlaw.com
                     Tom Dutton                 duttont@gtlaw.com
                     Erik Weber                 weberer@gtlaw.com
                     Zach Douglas               douglasz@gtlaw.com


                                           27
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 108 of 115 PageID #:295430




                       Cindy Reed                reedci@gtlaw.com
                       Vanessa Pinkerton         pinkertonv@gtlaw.com
  Direct Action
                       Shawn Rabin
  Plaintiff Walmart                              srabin@SusmanGodfrey.com
                       Ravi Bhalla               rbhalla@susmangodfrey.com
                       Ryan Caughey              rcaughey@susmangodfrey.com
                       Steven Shepard            SShepard@susmangodfrey.com
                       Leize Nand                LNand@susmangodfrey.com
                       Rodney Polanco            rpolanco@susmangodfrey.com
  Direct Action
  Plaintiffs Amigos
  Meat Distributors,
  LP; Amigos Meat
  & Poultry, LLC;
  Amigos Meat
  Distributors East,
  LP; and Amigos
  Meat Distributors
  West, LP             Peter Taaffe              ptaaffe@txattorneys.com
                       Jason Willis              jwillis@txattorneys.com
                       Obed De La Cruz           obed@mdlcfirm.com
                       Spencer Markle            spencer@mdlcfirm.com
  Direct Action
  Plaintiff
                       Johan M. Rosa Rodriguez
  Commonwealth of
  Puerto Rico                                    jorosa@justicia.pr.gov
                       Todd Schneider            tschneider@schneiderwallace.com
                       Kyle Bates                kbates@schneiderwallace.com
                       Peter Schneider           pschneider@schneiderwallace.com
                       Michael Mulder            mmmulder@mmulderlaw.com
                       Elena Liveris             eliveris@mmulderlaw.com
  Direct Action
  Plaintiff El Pollo
  Loco, Inc.           Judith Zahid              JZahid@zelle.com
                       Eric Buetzow              ebuetzow@zelle.com
                       James Dugan               jdugan@zelle.com
  Direct Action
  Plaintiff Associated
  Wholesale Grocers,
  Inc.                 Daniel Owen               dowen@polsinelli.com
                       Amy Fitts                 afitts@polsinelli.com
                       Gabe Zorogastua           gzorogastua@polsinelli.com
                       Kim Murray                kmurray@polsinelli.com



                                            28
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 109 of 115 PageID #:295431




  Direct Action
  Plaintiffs McLane
  Company, Inc.;
  McLane/Mid-
  Atlantic, Inc.;
  McLane/Midwest,
  Inc.; McLane
  Minnesota, Inc.;
  McLane New
  Jersey, Inc.;
  McLane/Eastern,
  Inc.;
  McLane/Suneast,
  Inc.; McLane Ohio,
  Inc.;
  McLane/Southern,
  Inc.;
  McLane/Western,
  Inc.; McLane
  Express, Inc.;
  Kinexo, Inc.;
  McLane
  Foodservice
  Distribution, Inc.,
  McLane
  Foodservice, Inc.   Kathryn Reilly               reilly@wtotrial.com
                      Judith Youngman              youngman@wtotrial.com
                      Camille Papini-Chapla        papinichapla@wtotrial.com
                      Adam Hachikian               ahachikian@foxswibel.com
  Direct Action
  Plaintiff Bob Evans
  Farms, Inc.         David Esau                   desau@carltonfields.com
                      Kristin Gore                 kgore@carltonfields.com
                      Amanda Jesteadt              ajesteadt@carltonfields.com
                      Stephen Cohen                scohen@carltonfields.com
                      Casey McGowan                CMcGowan@carltonfields.com
                      Amy Bowers                   ABowers@carltonfields.com
                      Scott Menger                 SMenger@carltonfields.com
                      Garth Yearick                gyearick@carltonfields.com
                      Joseph Vanek                 jvanek@sperling-law.com
                      Michael Dickler              mdickler@sperling-law.com
  Direct Action
  Plaintiff The Fresh
  Market, Inc.        David Esau                   desau@carltonfields.com
                      Kristin Gore                 kgore@carltonfields.com


                                              29
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 110 of 115 PageID #:295432




                       Amanda Jesteadt          ajesteadt@carltonfields.com
                       Stephen Cohen            scohen@carltonfields.com
                       Casey McGowan            CMcGowan@carltonfields.com
                       Amy Bowers               ABowers@carltonfields.com
                       Scott Menger             SMenger@carltonfields.com
                       Garth Yearick            gyearick@carltonfields.com
                       Joseph Vanek             jvanek@sperling-law.com
                       Michael Dickler          mdickler@sperling-law.com
  Direct Action
  Plaintiff Wawa,
  Inc.                 David Esau               desau@carltonfields.com
                       Kristin Gore             kgore@carltonfields.com
                       Amanda Jesteadt          ajesteadt@carltonfields.com
                       Stephen Cohen            scohen@carltonfields.com
                       Casey McGowan            CMcGowan@carltonfields.com
                       Amy Bowers               ABowers@carltonfields.com
                       Scott Menger             SMenger@carltonfields.com
                       Garth Yearick            gyearick@carltonfields.com
                       Joseph Vanek             jvanek@sperling-law.com
                       Michael Dickler          mdickler@sperling-law.com
  Direct Action
  Plaintiff
  Restaurant
  Services, Inc.       David Esau               desau@carltonfields.com
                       Kristin Gore             kgore@carltonfields.com
                       Amanda Jesteadt          ajesteadt@carltonfields.com
                       Stephen Cohen            scohen@carltonfields.com
                       Casey McGowan            CMcGowan@carltonfields.com
                       Amy Bowers               ABowers@carltonfields.com
                       Scott Menger             SMenger@carltonfields.com
                       Garth Yearick            gyearick@carltonfields.com
                       Roger Kobert             rkobert@carltonfields.com
                       Joseph Vanek             jvanek@sperling-law.com
                       Michael Dickler          mdickler@sperling-law.com
  Direct Action
  Plaintiffs L. Hart
  Inc.; R & D
  Marketing LLC;
  Timber Lake
  Foods Inc.; EMA
  Foods Co., LLC;
  and Red Bird         Paul J. Ripp             pjr@willmont.com



                                         30
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 111 of 115 PageID #:295433




  Farms Distribution
  Company


                       Charles E. Tompkins           cet@willmont.com
                       Evan P. Boyle                 epb@willmont.com
                       W. Lawrence Deas              lawrence@listondeas.com
                       Michael Gratz, Jr.            michael@gratzandgratz.com
  USDOJ                Heather Call                  Heather.Call@usdoj.gov
                       Michael Koenig                Michael.Koenig@usdoj.gov
                       George Baranko                George.Baranko@usdoj.gov
                       Frederick Levenson            Frederick.Levenson@usdoj.gov
                       Carolyn Sweeney               Carolyn.Sweeney@usdoj.gov
                       Paul Torzilli                 Paul.Torzilli@usdoj.gov

  Direct Action
  Plaintiffs Carl
  Buddig & Co., Inc.;
  and Caesars
  Enterprise
  Services, LLC       Floyd A Mandell                floyd.mandell@katten.com
                      Jeffrey A. Wakolbinger         jeffrey.wakolbinger@katten.com
                      Yonaton M. Rosenzweig          yoni.rosenzweig@katten.com
                      Catherine E. O'Brien           catherine.obrien@katten.com


  DEFENDANTS’ COUNSEL

  Defendant            Contact                       E-mail
  Agri Stats           William Monts                 william.monts@hoganlovells.com
                       Justin Bernick                justin.bernick@hoganlovells.com
                       Jacob Koering                 koering@millercanfield.com
                       Kimberly Rancour              kimberly.rancour@hoganlovells.com
                       Liam Phibbs                   liam.phibbs@hoganlovells.com
                       Olga Fleysh                   olga.fleysh@hoganlovells.com
  Claxton Poultry      Charles C. Murphy, Jr.        cmurphy@vaughanandmurphy.com
  Farms                Jim Herbison                  JHerbison@winston.com
                       Michael P. Mayer              mmayer@winston.com
                       Greg Wilkowski                gwilkowski@winston.com
                       Tom Neuner                    Tneuner@winston.com
  Fieldale Farms       Parker Miller                 parker.miller@alston.com
                       Valarie Williams              Valarie.Williams@alston.com


                                                31
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 112 of 115 PageID #:295434




                     Max Marks                   Max.Marks@alston.com
                     Jeff Hannah                 Jeff.Hannah@alston.com
                     Doug Cunningham             Doug.Cunningham@alston.com
                     Brent Hatcher               bhatcher@sgwmfirm.com
  Foster Farms       Carmine Zarlenga            czarlenga@mayerbrown.com
                     Oral Pottinger              opottinger@mayerbrown.com
                     William Stallings           Wstallings@mayerbrown.com
                     Steve Medlock               smedlock@mayerbrown.com
                     Sasha Keck                  skeck@mayerbrown.com
                     Ankur Mandhania             Amandhania@mayerbrown.com
                     Kate Monks                  KMonks@mayerbrown.com
                     Peter Bennett               PBennett@mayerbrown.com
  George's           William Greene              William.greene@stinson.com
                     KC Tucker                   kc.tucker@lawgroupnwa.com
                     John C. Martin              jmartin@sfgh.com
                     Kristy Elizabeth Boehler    kristy.boehler@lawgroupnwa.com
                     Zachary H Hemenway          zachary.hemenway@stinson.com
                     Nicci Warr                  nicci.warr@stinson.com
                     Kevin Kitchen               kevin.kitchen@stinson.com
                     Gary Weeks                  gary.weeks@lawgroupnwa.com
                     Pete Schwingler             peter.schwingler@stinson.com
  Harrison Poultry                               patriciagorham@eversheds-
                     Patricia A. Gorham
                                                 sutherland.com
                                                 jimmcgibbon@eversheds-
                     James R. McGibbon
                                                 sutherland.com
                     Ronald Balfour              rbalfour@salawus.com
                                                 KaitlinCarreno@eversheds-
                     Kaitlin Carreno
                                                 sutherland.us
                                                 DylandeFouw@eversheds-
                     Dylan de Fouw
                                                 sutherland.us
                                                 PeterSzeremeta@eversheds-
                     Peter Szeremeta
                                                 sutherland.us
                     Lucy Dalton                 LucyDalton@eversheds-sutherland.us
  House of Raeford   Gregory Wrobel              gwrobel@vedderprice.com
  Farms              Henry Jones                 hjones@jordanprice.com
  Koch Foods         Stephen Novack              snovack@novackmacey.com
                     Stephen Siegel              SSiegel@novackmacey.com
                     Christopher Moore           CMoore@novackmacey.com
                     Julie A. Johnston-Ahlen     jja@novackmacey.com
                     Brian Cohen                 bcohen@novackmacey.com
                     Marie Lim                   mlim@novackmacey.com


                                            32
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 113 of 115 PageID #:295435




                     Elizabeth Wolicki           ewolicki@novackmacey.com
  Mar-Jac Poultry    Ed Konieczny                ed@koniecznylaw.com
                     David Newman                dnewman@sgrlaw.com
                     Parker Sanders              psanders@sgrlaw.com
                     Mark Cline                  mcline@sgrlaw.com
                     John Pennington             jpennington@sgrlaw.com
                     Amy Buice                   abuice@sgrlaw.com
  Mountaire Farms    Bourgon Reynolds            breynolds@roselawfirm.com
                     Andrew Rittenhouse          arittenhouse@roselawfirm.com
                     Adam Hopkins                ahopkins@roselawfirm.com
                     Amanda Wofford              awofford@roselawfirm.com
                     John Treece                 jtreece@jwtreece.com
                     Joe Hall                    jhall@roselawfirm.com
                     Ramona Beritiech            rberitiech@roselawfirm.com
                     Ryan Smith                  rsmith@roselawfirm.com
  OK Foods           James Sulentic              james.sulentic@kutakrock.com
                     John Passarelli             john.passarelli@kutakrock.com
                     J.R. Carroll                jr.carroll@kutakrock.com
                     Jeffrey Fletcher            jeffrey.fletcher@kutakrock.com
                     Kimberly Hare               kimberly.hare@kutakrock.com
                     Stephen Dacus               stephen.dacus@kutakrock.com
  Peco Foods         Boris Bersheteyn            Boris.Bershteyn@skadden.com
                     Patrick Fitzgerald          Patrick.Fitzgerald@skadden.com
                     Lara Flath                  lara.flath@skadden.com
                     Peter Cheun                 peter.cheun@skadden.com
                     Gail Lee                    Gail.Lee@skadden.com
  Perdue             Leonard Gordon              lgordon@Venable.com
                     Andrew Hernacki             ATHernacki@Venable.com
                     Doug Baldridge              JBaldridge@Venable.com
                     Lisa Jose Fales             ljfales@venable.com
                     Robert Davis                RPDavis@Venable.com
                     Benjamin Argyle             bpargyle@Venable.com
                     Zak Varshovi                ZKVarshovi@Venable.com
                     Andrew Dickson              ABDickson@Venable.com
                     Thomasina Abraham           TDAbraham@Venable.com
                     Danielle Foley              DRFoley@Venable.com
  Pilgrim's Pride    Clayton Bailey              cbailey@baileybrauer.com
                     Carrie Mahan                carrie.mahan@weil.com
                     Service                     PilgrimsPride.Service@weil.com
                     Michael McCluggage          mmccluggage@EimerStahl.com
  Sanderson Farms    Daniel Laytin               daniel.laytin@kirkland.com


                                          33
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 114 of 115 PageID #:295436




                     Christa Cottrell            christa.cottrell@kirkland.com
                     Martin Roth                 rothm@kirkland.com
                     Stacy Pepper                stacy.pepper@kirkland.com
                     Jessica Giulitto            jessica.giulitto@kirkland.com
                     Kathleen Cawley             kcawley@kirkland.com
                     Kyle Casey                  kyle.casey@kirkland.com
                     Rachel Haig                 rachel.haig@kirkland.com
                     Tucker Hunter               tucker.hunter@kirkland.com
                     Jenna Stupar                jenna.stupar@kirkland.com
                     Amelia Bailey               amelia.bailey@kirkland.com
                     Barry Frett                 barry.frett@kirkland.com
                     Kate Guilfoyle              kate.guilfoyle@kirkland.com
                     Anne Hudson                 anne.hudson@kirkland.com
                     Camil Sanchez Palumbo       camil.sanchezpalumbo@kirkland.com
                     Sarah Brodwolf              sarah.brodwolf@kirkland.com
                     Joe Schroeder               joseph.schroeder@kirkland.com
                     Melissa Chambers            melissa.chambers@kirkland.com
                     Stephen Rees                stephen.rees@kirkland.com
                     Kathleen Murray             kathleen.murray@kirkland.com
                     Bailey Ellis                bailey.ellis@kirkland.com
                     Emma Nelson                 emma.nelson@kirkland.com
  Simmons Foods      Lynn Murray                 lhmurray@shb.com
                     Laurie Novion               lnovion@shb.com
                     Riley Mendoza               rmendoza@shb.com
                     Mia Fleming                 mkfleming@shb.com
                     John Elrod                  jelrod@cwlaw.com
                     Peter O'Neill               pfoneill@shb.com
                     Vicki Bronson               vbronson@cwlaw.com
  Tyson              Rachel Adcox                radcox@axinn.com
                     Nicholas Gaglio             ngaglio@axinn.com
                     Kenina Lee                  klee@axinn.com
                     John Tanski                 jtanski@axinn.com
                     Jarod Taylor                jtaylor@axinn.com
                     Daniel Oakes                doakes@axinn.com
                     Michael O'Mara              momara@axinn.com
                     Brooke Oppenheimer          boppenheimer@axinn.com
                     Kail Jethmalani             kjethmalani@axinn.com
                     Jordan Tank                 jmt@lipelyons.com
                     Denise Plunkett             dplunkett@axinn.com
                     Brandon Boxbaum             bboxbaum@axinn.com
  Wayne Farms        Christopher Ondeck          condeck@proskauer.com



                                         34
Case: 1:16-cv-08637 Document #: 4460-4 Filed: 03/25/21 Page 115 of 115 PageID #:295437




                     Rucha Desai                 rdesai@proskauer.com
                     Stephen Chuk                schuk@proskauer.com
  Case Foods         Joe Carney                  jdc@jdcarney.com
                     Deborah Klar                dklar@dklarlaw.com
                     Daniel Feeney               dfeeney@millershakman.com
                     Thomas Staunton             tstaunton@millershakman.com
                     Paul Binder                 binderpl@yahoo.com
                     Service                     case@jdcarney.com
  Amick              Howard Iwrey                HIwrey@dykema.com
                     Dante Stella                dstella@dykema.com
                     Cody Rockey                 crockey@dykema.com
                     Steven Gistenson            sgistenson@dykema.com




                                         35
